Case 2:17-cv-01223-RJS Document 149 Filed 02/08/21 PageID.1783 Page 1 of 100



                           UNITED STATES POSTAL $ERVIOE®                  ,

                   REGISTERED MAIL™                                                -        FILED IN UNITED STATES DISTRICT
                                                                                                COUFri; DlSTHIGT OF UTAH


            I IIIIIIIIIIIIIII
                  RE 117 630 502 US
                                                                                           &              FES U8 ?,;J~l
                                                                                           fal'• MARK ,JONES, CLERK
                                                                                           ~:-,;, ,.,,,   . Dl:PUTY CLl:R:::::-K::----
  Label 200, August 2005                           .       PSN 769Q,03,000·931 I




                                          Paul-Kenneth: Cromar.,
                 - the secured party of the name "PAUL KENNETH CROMAR", and,
                                          Barbara-Aim: Cromar.,
                     - the secured party of the name "BARBARA ANN CROMAR",
                                        c/o 9870 N. Meadow Drive
                                   Cedar Hills, Utah state: uSA [84062]


                    IN THE FOURTH JUDICIAL DISTRICT COURT
                          lJTAFI COU-NTY, STATE OFlJTAH


       STATE OF UTAH,                                                                  )
                                                                                       )   SECOND JUDICIAL NOTICE:
                    Plaintiff,                                                         )
                                                                                       )               God,
                              vs.                                                      )        Family and Country,
                                                                                       )        Law and Public Notices
       PAUL KENNETH CROMAR,                                                            )          as Exhibits in Fact
       BARBARAANNCROMAR                                                                )
                                                                                       )     Case No. 2:17-cv-01223-RJS
                    Defendants.                                                        )          Robert J. Shelby



                                                       SECOND JUDICIAL NOTICE:

       God, :Family and Country, Law and Public Notices as Exhibits in }?act
                                                                                                                                         1
                © 2021 Paul-Kenneth: Cromar"' --NOTICE- #PKC-22102-06c-BarbieAndKensHouse3
 Case 2:17-cv-01223-RJS Document 149 Filed 02/08/21 PageID.1784 Page 2 of 100




· We, Paul-Kenneth: Cromar and Barbara-Ann: Cromar., secured parties for the names above, as

a living man and woman on the land, sui Juris, by special appearance, propria persona, under a

flag of peace, hereby provide this JUDICIAL NOTICE: God, Family and Country,

Law and Public Notices as Exhibits in Fact, as allowed by Federal Rules of Procedure

Rule 201 and Utah Rules of EVIDENCE Rule 201, is provided herein.




                                           INTRODUCTION


The objective of the filing of this SECOND JUDICIAL NOTICE is to establish on the record
of this court existing facts and/or publicly recorded and available documents relevant to this,
and other related cases.         Some explanation of purpose is provided here introducing each
Exhibit, with additional reference to be built upon with litigation of this and other cases (see
JUDICIAL NOTICE-EXHIBIT A-Lis Pendens, bottom of page 2 lists the related cases).


Additionally, We filed this SECOND JUDICIAL NOTICE propria persona. At times some
officers of the court of lower-learning in law, become intellectually challenged by the form of
our filings, at the expense of their sworn oath to pursue Justice under the Constitutions.
However, the Supreme Court has ruled that Our Propria Persona pleadings are to be
 considered without regard to technicalities:


        "Pleadings in this case are being filed by Plaintiff In Propria Persona, wherein pleadings
        are to be considered without regard to technicalities. Propria pleadings are not to be
        held       to      the    same     high     standards      of    perfection         as   practicing
        lawyers.        (See Haines v. Kerner 92 Set 594).



                                                                                                         2
               © 2021 Paul-Kenneth: CromarrM - NOTICE- #PKC-22102-06c-BarbieAndKensHouse3
 Case 2:17-cv-01223-RJS Document 149 Filed 02/08/21 PageID.1785 Page 3 of 100



        "The Federal Rules rejects the approach that pleading is a game of skill in
        which one misstep by counsel may be decisive to the outcome and accept the
        principle that the purpose of pleading is to facilitate a proper decision on
        the merits." According to Rule 8(f) FRCP and the State Court rule which
        holds that all pleadings shall be construed to do substantial justice."


This SECOND JUDICIAL NOTICE is comprised of the following EXHIBITS A through M:



                                God's word - EXHIBIT A

The Founding Fathers of this nation acknowledged God as the Sovereign in many ways, and
significantly so in the Declaration of Independence:


        In Congress, Ju(v 4, 1776

        The unanimous Declaration of the thirteen united States o_f'America, When in the
        Course of human events, it becomes necessary for one people to dissolve the political
        bands which have connected them with another, and to assume among the powers of the
        earth, the separate and equal station to which the Laws of Nature and of Nature's God
        entitle them, a decent respect to the opinions of mankind requires that they should
        declare the causes which impel them to the separation.

        We hold these truths to be self-evident, that all men are created equal, that they are
        endowed by their Creator with certain unalienable Rights, that among these are Life,
        Liberty and the pursuit ofHappiness. (https://www.archives.gov/founding-
        docs/declaration-transcript - please note the correctly punctuated lower case "u" in the
        first line reading "thirteen united States of America" provided by the National Archives)



Additionally, PUBLIC LAW 97-280 serves as the introduction to the quotes that comprise
Exhibit A, which Law was approved by Congress on October 4, 1982, and highlights the Bible
(and scripture generally) as the basis of all Law and moral standards, -- and is herein judicially
-notic-ed as such.


#

                                                                                                 3
              © 2021 Paul-Kenneth: Cromar™ - NOTICE- #PKC-22102-06c-BarbieAndKensHouse3
Case 2:17-cv-01223-RJS Document 149 Filed 02/08/21 PageID.1786 Page 4 of 100




                   "A More Perfect Union" DVD - EXHIBIT B

As part of EXHIBIT A, a quote from George Washington was included from a feature film
authorized by the United States Bi-Centennial Commission (1989) called "A More Perfect
Union" about the Constitutional Convention.              (Note:    Producer / Director Paul-Kenneth:
Cromar oversaw the re-mastering of this production from worn 35mm prints, when the original
film negative was lost.) Hence a DVD copy of this film documenting the establishment of the
Constitution for the united States of America, which is described as "the most wonderful
work ever struck off at a given time by the brain and purpose of man." (William Gladstone), --
is hereby judicially noticed.


              "MIRACLES: In God We Trust" DVD - EXHIBIT C

Also as part of EXHIBIT A, numerous quotes from a documentary production "MIRACLES: In
God We Trust" (2019) were included, addressing "God's Word Regarding His Gift of Liberty
Given To America, His Divinely Inspired Constitution Designed To Protect It, And Satan's
Threats To Destroy That Freedom Through Some Evil Judge.s~ Attorneys and Secret Societies
Determined to Destroy It". Hence a DVD copy of this film is supplied as EXHIBIT C, serving
as support of EXHIBIT A - is hereby judicially noticed.




        Cromar Family Declaration of Independence - EXHIBIT D

Jurisdiction and status are at the foundation of this instant case. We, Paul-Kenneth: Cromar
and Barbara-Ann: Cromar are foreign to the alleged claim of jurisdiction over Us.               This
Cromar Family Declaration of Independence was lawfully notarized and filed
July 5, 2012 on Utah County Record specifically to DECLARE who we are and who we are
not, for such a time as this instant case against us, in part to be able to PROVE this case is
being unlawfully forced upon Us. We as sovereigns with Our un-a-lien-able God-given right
are the ONLY authority able to make this factual declaration of who we are and are not, in

                                                                                                   4
              © 2021 Paul-[(enneth: Cromar™ - NOTICE- #PKC-22102-06c-BarbieA11d[(e11sHouse3
Case 2:17-cv-01223-RJS Document 149 Filed 02/08/21 PageID.1787 Page 5 of 100



relation to the government WE the People created to serve Us, under God, - and this Cromar
Family Declaration of Independence is hereby judicially noticed.
(httu://brniwebhS.utahcounw.gov/BmiWeb/[.Qage=Document&Entry No=55868&YR=20




    "Deed Pole" as filed with Utah County Recorder - EXHIBIT E

AGAIN, jurisdiction and status are at the foundation of this instant case. We, Paul-Kenneth:
Cromar and Barbara-Ann: Cromar are foreign to the alleged claim of jurisdiction over Us, as
also demonstrated by this November 22, 2013 "Deed Pole Declaration of Name in Affidavit
Form" lawfully notarized and re-filed February 4, 2020 on Utah County Record specifically to
DECLARE who we are and who we are not, for such a time as this instant case to be able to
PROVE this kind of case has been unlawfully forced upon us. AGAIN, We as sovereigns with
Our un-a-lien-able God-given right are the ONLY authority able to make this factual
declaration of who we are and are not, in relation to the government WE the People created to
serve Us, under God, - and the Deed Pole is hereby judicially noticed.
(http://bmiwebh5.utahcounty.gov/BmiWeb/?page=Document&Entry No=14772&YR=2020)



                   The Constitution for the united States,
               the Declaration of Independence - EXHIBIT F

As widely acknowledged the foundation of ALL law is born out of these two documents,
provided as EXHIBIT F in the form of a pocket-sized copy containing both documents, and are
provided inside the packaging of each of the DVDs (see EXHIBITs B and C), - and both are
hereby judicially noticed.



          Utah County Recorded ALLODIAL Land Patent #392
                         - EXHIBITs G & H

On April 17, 2019 (BXHIBITG), and April 22, 2019 (BXHIBITH), -twoLAND PATENT
documents related to Our acceptance of a GRANT DEED to a property commonly known as

                                                                                            5
            © 2021 Paul-Kenneth: Cromar™ - NOTICE- #PKC-22102-06c-BarbieAndKensHouse3
Case 2:17-cv-01223-RJS Document 149 Filed 02/08/21 PageID.1788 Page 6 of 100



9870 N. Meadow Drive at or near Cedar Hills, in the Utah state, were filed with the Utah
County Recorder establishing ALLODIAL Title to a part and parcel of Land Patent #392,
signed in 1887 by then President Grover Cleveland securing the prope1ty to Our "heirs and
assigns forever". A lawful 60-day public NOTICE alerting the public to this issue was made as
required by law, on a Cedar Hills public posting board to the West of the Cedar Hills firehouse
on Cedar Hills Drive, as well as to the US DISTRICT COURT via NOTICE OF
INFORMATION filed on the court as May 18, 2020 docket #120 in case 2: 17-cv-01223-RJS-
EJF. This documentaticm cari also be accessed via links to the Utah County Record, and is
hereby judicially noticed:

       Entry ft: 50724-2020 - Recorded: 4/17/2020
       LAND PATENT NOTICE (see pages 27-35) • Utah state sovereign declarations
        http://bm iwebh5 .utahcou nty.gov/B m iWeb/?page=Document&Entry No=50 724& YR=2 020




       Entry ft: 52870-2020 - Recorded: 4/22/2020
        Declaration of Assignees Update of Patent (pages 1-1 ·1)
        http://bmiwebh5.utahcounty.gov/BmiWeb/?page=Document&Entry No=52870&YR=2020




       Entry ft: 73442-2020 - Recorded: 5/29/2020
       NOTICE OF INFORMATION as docketed in US District Court
       (includes Land Patent info (page 73-82) / RESCIND of Fraud & Swindle in Dishonor, etc.)
          http://bmiwebh5.utahcounty.gov/BmiWeb/?page=Document&Entry No=73442&YR=2020




                 PUBLIC NOTICE & DEFAULT AND ACCEPTANCE
                      Documentation - EXHIBITs I & J.


October 1, 2020, a PUBLIC NOTICE, DECLARATIONS, ·MANDATES AND LAWFUL
NOTICE (or "PUBLIC NOTICE") was filed on this instant case with the Office of the Clerk.
No written response to the document's declarations was made on the record of the court. On
November 10, 2020, Mr. Jared Perkins, who sometimes acts as a prosecutor for the Utah

                                                                                                    6
             © 2021 Paul-Kenneth: Cromar™   f'!OT!CE   tf PKC-22102-06c-Barbtcl'l.nd!(cnsl-!ousc3
Case 2:17-cv-01223-RJS Document 149 Filed 02/08/21 PageID.1789 Page 7 of 100




County Attorney office criminal division and officer of the court, also received a USPS
Certified Return Receipt #7019 2280 0000 3191 1523. Later on December 7, 2020, after
choosing not to respond, Mr. Jared Perkins received a NOTICE OF DEFAlJLT,
ACCEPTANCE OF AGREEMENT, AND INTENT TO COLLECT (or "DEFAULT AND
ACCEPTANCE") via USPS Certified Return Receipt #7020 0090 0000 4449 9347.                   (see
EXHIBIT I).

The original case from which many appeals and various cases have sprung began in UNITED
STATES DISTRICT COURT wherein a Judgment against Us without ever being allowed in
the courtroom.     We were denied Motions for Hearing, denied counter claim, denied
clarification of law under which case was filed, denied opportunity to face and cross-examine
under oath our accuser/plaintiff, and most significantly denied our Constitutionally guaranteed,
God-given, un-a-lien-able right to a public Trial by Jury. Mr. Robert J. Shelby, the living man,
who sometimes acts as a "Chief Judge", was served via USPS Certified Return Receipt mail
#7019 2970 0001 7192 9347 a PUBLIC NOTICE, DECLARATIONS, MANDATES, AND
LAWFUL PROTEST on June 15, 2020 - 12.48 pm., which was also filed on the Utah County
Record as the first 17 pages of a 324 page recording. (see EXHIBIT J)



       Entry#: 89469-2020 - Recorded: 6/26/2020 - (324 pages of affidavits of fact)
       PUBLIC NOTJC/ DECLARATIONS/ MANDATES/ AND LAWFUL PROTESTS - by Paul-
       kenneth: Cromar to:
          http://bmiwebhS.utahcounty.gov/BmiWeb/?page=Document&Entry No=89469&YR=2020




Mr. Shelby chose to file that personal document on the case above, without response, as docket
#130 of June 23, 2020. On September 22, 2020 at 1:26 p.m., Mr. Robert J. Shelby the living
man received a NOTICE OF DEFAULT, ACCEPTANCE OF AGREEMENT, AND INTENT
TO COLLECT mailing via USPS Certified Return Receipt# 7019 2280 0000 3187 1643. The
foregoing PUBLIC NOTICE and DEFAULT, ACCEPT AND COLLECT affidavits of truth, -
- and are hereby judicially noticed.

#

#
                                                                                               7
             © 2021 Paul-Kenneth: Cromar™ - NOTICE- #PKC-22102-06c-BarhieAndKensHouse3
Case 2:17-cv-01223-RJS Document 149 Filed 02/08/21 PageID.1790 Page 8 of 100




                    The Story of a Mother in two parts - EXHIBIT K

It is beyond difficult for most honest and honorable people to understand the depths of just how
diabolical and devious Satan and his selfish followers have been throughout history. "No one
would do that!" Wrong!      For example, who can fathom the fact that Satan would steal a child
at birth, slap a number on him (look at your own birth certificate), monetize and invest, trade
and sell on the value of that child through out it's life. Our birthrights are systematically stolen
and the money used to further the Devil's work of war, hate, chaos, despair, and the complete
destruction of God's beloved children living on earth.            Crazy talk, right?      David Lester
Straight's The Story of a Mother in two parts helps explain this great and evil wickedness.
Sample:

       "[A mother ... ] Then Walking in the doors of a hospital one day at the end of her
       beautiful 9 month full tenn of pregnancy, about to have a major medical procedure
       commonly known as childbirth delivers her precious and healthy baby. A gift from
       GOD!

       " ... Unknowingly under duress and without full and honest disclosure, she, Signing as
       an infonnant (definition of informant is one who gives up someone to another) she
       gives "title" to her bouncing baby up to the STATE.

       "She takes her bundle of joy home not knowing the long term consequences of her
       actions. Her baby registered as a "vessel" an "entity" "a transmitting utility" for life is
       registered, bonded and insured, and placed into a Cestui Que Vie public trust and
       forever bought and sold as US treasury bonds under LEI' s through its CU SIP#' s
       becomes the "full faith and credit" of the UNITED STATES Inc ... "

See BXIIIDIT K for the fascinating complete story - in two parts.



      The United States Isn't a Country-It's a Corporation! - EXHIBIT L & M

Again, it is beyond difficult for most honest and honorable people to understand the depths of
just how diabolical and devious Satan and his selfish followers have been throughout history.
The country that was established by God, given freedom, secured by a divinely inspired
Constitution, and preserved by the blood of patriots throughout the years, has been

                                                                                                     8
             © 2021 Paul-Kenneth: Cromar"" - NOTICE- #PKC-22102-06c-BarbieAndKensHouse3
Case 2:17-cv-01223-RJS Document 149 Filed 02/08/21 PageID.1791 Page 9 of 100




systematically changed, drip by drip by drip, into two countries; the original Constitution for
the united States vs. THE CORPORATION OF THE UNITED STATES who have made most
(not ~I.I)- rTTT7FN S:T .A ,ms:.   anrl hlPrl rn1r n~tlnn nf its !)PnplP, 1~nrl ~nrl rPsnnrC'PS, --   all with
the purpose to destroy our nation and the Liberty God has given us.

                Ifwe are stupid enough to surrender our freedom to a bunch of lousy
                international bankers, then we deserve to live in bondage.
                                                 - Lisa Guliani

Crazy talk, right? Lisa Guliani's The United States Isn't a Country - It's a Corporation!
helps explain this great and evil wickedness. Sample:


        "Don't point to that beloved parchment, the Constitution, as a symbol of your enduring
        freedom. It is representative of a form of government which seemingly no longer exists
        in this country today. The Constitution has been thrown out the window, the Republic
        shoved· a-side and replaced with a democracy. The thing- is; tno:st people ifr this courrtty
        remain unaware that this is so because they simply do not know the truth - what lies
        beyond the myths. Your so-called government is not going to tell you, either.

        "To even begin to understand what has happened to the Republic, we must look
        backward in time to the period following the Civil War. We must go back to the year
        1871, which was the beginning of the decline of the Republic. When we examine what
        happened during that time in our history, we begin to piece together this troubling,
        perplexing puzzle that is "America" -         only then should we answer as to whether we
        are indeed a 11 free 11 people or not."

See EXHIBIT L for the fascinating complete story - in two parts. And, a personal and practical
example filed on the Utah County Record August 15, 2006 as one man's AFFIDAVIT OF
JURISDICTION STATT(l\,fl(NT BY P.4UT K CROll1AR - EXHIBIT M, as a bonus.



                                             CONCLUSION

This SECOND JUDICIAL NOTICE: God, Family and Country, Law and
Public Notices as Exhibits in Fact, is provided on and for the record to establish important
existing facts and/or publicly recorded affidavits, and/or available documents relevant to this,
and related cases - in defense of the INNOCENCE of Paul-Kenneth: and Barbara-Ann: Cromar

                                                                                                             9
              © 2021 Paul-Kenneth: Cromar™ - NOTICE- #P[(C-22102-06c-BarbieAndKensHouse3
Case 2:17-cv-01223-RJS Document 149 Filed 02/08/21 PageID.1792 Page 10 of 100



("defendants") and Our relief and remedy from criminal fraud and swindle in dishonor.
BEW ARE officers of the court and attorneys of lower learning, if interested the truth


reading, pondering and praying. As this instant case continues, the factual, widely available
information will be relied upon as we make our case before God, mankind and this court we
admonish act Lawfully (Constitutionally in behalf of We the People) and not "legally"
(corporate/commercial deception and theft).



       Defendants reserve the right to make any amendments or corrections.




                          FUR TI-IE AFFIDA \lIT IS OF THE TR·ur_rH:


    FOR THE Secured Parties ARE FOR THE AFFIRMATION OF THE DECLARATION OF THE

                    TRUTH BY THE FIRSTHAND KNOWLEDGE OF THE FACTS:


       Utah County                     )
                                       )                Asseveration
       Utah Republic                   )
       united States of America        )       LS.·~J~
                                                Signedonly incorrectpuhliuapaciy
                                                        As beneficiary to the Original Jurisdiction.



                                                        Asseveration


                                                         igne only in correct public capacity
                                                        As beneficiary to the Original Jurisdiction :




                                                February 6th , 2021




                                                                                                        10
             © 2021 Paul-Kenneth: Cromar™ - NOTICE- #PKC-22102-06c-BarbieAndKensHouse3
Case 2:17-cv-01223-RJS Document 149 Filed 02/08/21 PageID.1793 Page 11 of 100



                                                                            EXHIBIT - A
                                    A COMPILATION OF:
                God's Word Regarding His Gift of Liberty Given To America,
                   His Divinely Inspired Constitution Designed To Protect It,
      And Satan's Threats To Destroy That Freedom Through Some Evil Judges, Attorneys
                        and Secret Societies Determined to Destroy It




                                                                                        1
           Case 2:17-cv-01223-RJS Document 149 Filed 02/08/21 PageID.1794 Page 12 of 100



                                                  INTRODUCTION

             As noted in the above PUBLIC LAW 97-280 approved by Congress on October 4, 1982,
             the Bible (and scripture generaiiy) is the Basis of all Law and moral standards. Many
             examples could be cited, including the fact that in 1820, the United States government
= ~ ~=~~==i2urdiaseci2Q,DD~0~blblBSJm_i:listribution. The Cromar famil;;' adds this Qersonal note··-~~.~
                                                                                                    ~--·==~
             regarding the PUBLIC LAW 97-280 1 as part of this JUDICIAL NOTICE and statement of
             fact that these quotes and scriptures exist are publicly accessible:

                    This PUBLIC LAW it reads: 11 Whereas deeply held religious convictions springing
                    from the Holy Scriptures led to the early settlement of our Nation;   11




                    We believe that The Book of Mormon - Another Testament of Jesus Christ, the
                                                                                                        11
                    Doctrine and Covenants, and The Pearl of Great Price are also 11 Holy Scripture
                    that led members of The Church of Jesus Christ of Latter-day Saints (also known as
                    ''Mormons") to the 11early settlement of our Nation 111 as they fled the country to
                    the \Vest and that our great-great-great grandfather Brigham Young to establish
                    over 300 cities and settlements along the Rocky Mountains (including Salt Lake
                    City and Las Vegas), mostly in what is now known as Utah the state.

                    In keeping with Public Law 97-280, the following are quotes from what we see as
                    scripture and words of inspiration from God.




             For we wrestle not against flesh and blood, but against principalities, against powers,
             against the rulers of the darkness of this world, against spiritual wickedness in high
             places.                                                       (BIBLE - Ephesian 6:12)


             "We recognize no Sovereign but God, and no King but Jesus! 11
                             John Adams and John Hancock gave this response to a British major who
                             ordered them and those with them to disperse in the name of George the
                                            sovereign King of England on April 18 1775.-- American


             For, behold, the darkness shall cover the earth, and gross darkness the people: but the
             Lord shall arise upon thee, and his glory shall be seen upon thee.
                                                                              (BIBLE - Isaiah 60: 2)


                                                                                                       2
Case 2:17-cv-01223-RJS Document 149 Filed 02/08/21 PageID.1795 Page 13 of 100



  " ... The propitious smiles of heaven, can never be expected on a nation that disregards
 the eternal rules of order and right, which heaven itself has ordained."
                                  (George Washington's Inaugural Address of Apri I 30, 1789)


  "America is great because she is good. If America ceases to be good, America wi II cease
 to be great."                                                  -Alexis de Tocqueville


 For unto us a child is born, unto us a son is given: and the government shall be upon his
 shoulder: and his name shall be called Wonderful, Counselor, The mighty God, The
 everlasting Father, The Prince of Peace [Jesus Christ].            (BIBLE - Isaiah 9: 6)


 'America will never be destroyed from the outside. If we lose our freedoms it will be
 because we have destroyed ourselves from within.               - Abraham Lincoln


 Oh, what a sinful nation they are- loaded down with a burden of guilt. They are evil
 people, corrupt children who have rejected the LORD. They have despised the Holy
 One of Israel and turned their backs on him.   (BIBLE New Living Translation Isaiah 1:4)



 And Satan sware unto Cain that he would do according to his commands. And all these
 things were done in secret.

 For, from the days of Cain, there was a secret combination, and their works were in the
 dark, and they knew [carnal knowledge?] every man his brother.
                                                                           11
                            (The Pearl of Great Price - hereafter" PofGP Moses 5:30, 51)
                                                                                -




  And the children of men were numerous upon all the face of the land. And in those days
  Satan had great dominion among men, and raged in their hearts; and from thenceforth
  came wars and bloodshed; and a man's hand was against his own brother, in
  administering death, because of secret works, seeking for power. (PofCP - Moses 6:15)


  And our spirits must have become like unto him [Satan], and we become devils, angels
  to a devil, to be shut out from the presence of our God, and to remain with the father of
  lies, in misery, like unto himself; yea, to that being who beguiled our first parents, who
  transformeth himself nigh unto an angel of light, and stirreth up the children of men unto
  secret combinations of murder and all manner of secret works of darkness.
                                   (The Book of Mormon - Another Testament of Jesus Christ
                                                            - hereafter "BvM 11 - 2 Neph+ 9: 9)

                                                                                             3
Case 2:17-cv-01223-RJS Document 149 Filed 02/08/21 PageID.1796 Page 14 of 100



  And there are also secret combinations, even as in times of old, according to the
  combinations of the devil, for he is the founder of all these things; yea, the founder of
  murder, and works of darkness; yea, and he leadeth them by the neck with a flaxen cord,
  until he bindeth them with his strong cords forever.              (BoM - 2 Ne. 26:22)


  Now-ffcame to pass that those judges fiad many frienos ano-lcinorecfs; ana7Jie~- ---       -~ --- - - - -- --
  remainder, yea, even almost all the lawyers and the high priests, did gather themselves
  together, and unite with the kindreds of those judges who were to be tried according to
  the law.

  And they did enter into a covenant one with another, yea, even into that covenant which
  was given by them of old, which covenant was given and administered by the devil, to
  combine against all righteousness.

 Therefore they did combine against the people of the Lord, and enter into a covenant to
 destroy thern, and to deliver those who were gui fty of murder frorn the grasp of justice,
 which was about to be administered according to the law.

 And they did set at defiance the law and the rights of their country; and they did
 covenant one with another to destroy the governor, and to establish a king over the land,
 that the land should no more be at liberty but should be subject unto king.
                                                               (BoM - 3 Nephi 6: 27-30)


 We the people are the rightful masters of both Congress and the courts, not to overthrow
 the Constitution, but to overthrow the men who pervert the Constitution.
                                                               - Abraham Lincoln


 "A law repugnant to the Constitution is void. An act of Congress repugnant to the
 Constitution cannot become a law. The Constitution supersedes all other laws and the
 individual's rights shall be liberally enforced in favor of him, the clearly intended and
 expressly designated beneficiary."           -Marbury v. Madison, 5 U.S. 737 ( 7803)




 ... fools mock, but they shall mourn; and my grace is sufficient for the meek, that they
 shall take no advantage of your weakness;

 And if men come unto me I will show unto them their weakness. I give unto men
 weakness that they may be humble; and my grace is sufficient for all men that humble
 themselves before me; for if they humble themselves before me, and have faith in me,
 then will I make weak things become strong unto them.      (BoM - Ether 12: 26-27)

                                                                                             4
Case 2:17-cv-01223-RJS Document 149 Filed 02/08/21 PageID.1797 Page 15 of 100



        If you don't know your rights, - you don't have them.
          If you don't exercise your rights, - they have not power.
            If you don't defend your rights, - and the rights of others,
                 they will be taken from everyone."

                            J<en Cromar - Producer/Director - ''Miracles: In Cod We Trust 11
         time-code 1:13:101 available FREE on Amazon PRIME at https://amzn.to/21<531<yj
                                           or see EXHIBIT C in DVD format as attached.)


 For behold, they murdered all the prophets of the Lord who came among them to
 declare unto them concerning their iniquities; and the blood of those whom they
 murdered did cry unto the Lord their God for vengeance upon those who were their
 murderers; and thus the judgments of God did come upon these workers of darkness
 and secret combinations.                                       (BoM - Alma 3 7:30)



 For there shal I arise false Christs, and false prophets, and sh al I shew great signs and
 wonders; insomuch that, if it were possible, they shall deceive the very elect.
                                                                         (BIBLE - Matthew 24: 21)



 And it shall come in a day when the blood of saints shall cry unto the lord, because of
 secret combinations and the works of darkness.

 Yea, why do ye build up your secret abominations to get gain, and cause that widows
 should mourn before the Lord, and also orphans to mourn before the Lord, and also the
 blood of their fathers and their husbands to cry unto the lord from the ground, for
 vengeance upon your heads?                                     (BoM - Mormon 8: 27, 40)



 Narrator Stan Ellsworth (speaking of the Civil War): "It's interesting that the number of
 slaves originally shipped to the Colonies (graphic reads: 650,000 original slaves) is the
 same number of Civil War dead. (graphic reads: "650,000 deaths") A debt paid in
 full? (graphic reads: "So, what about our 60 million U.S. abortions debt?")
                             (
                               11
                                  Miracles: In Cod We Trust 11 at time-code 57:20 - EXHIBIT C)



 Therefore, I, the Lord, justify you, and your brethren of my church, in befriending that
 law which is the constitutional law of the land;

 And as pertaining to law of man, whatsoever is more or less than this, cometh of evil.



                                                                                               5
           Case 2:17-cv-01223-RJS Document 149 Filed 02/08/21 PageID.1798 Page 16 of 100



             I, the lord Cod, make you free, therefore ye are free indeed; and the law also maketh
             you free.

             Nevertheiess,   when the wicked rule the people mourn.

~~~~~ -Wherefor_e,_honest men and wise men shou Id be sought for di ligentlx1 1 and good men
             and wise men ye should observe to uphold; otherwise        whatsoever is less than these
             cometh of evil.                                                              (O&C 98: 6-1 0)



             Is our nation a Democracy? Upon leaving the Constitutional Convention a woman
             asked Dr. Benjamin Franklin: "What have you given us Dr. Franklin?"

             Franklin:   "A Republic madam, if you can keep it."
                                         ''Miracles: In Cod We Trust 11 at time-code 46:37 - EXHIBIT C


             Democracy is the road to socialism.
                                                                             11
                                                       (Karl Marx - author The Communist Manifesto 11)


             According to the laws and constitution of the people, which I have suffered to be
             established, and should be maintained for the rights and protection of all flesh,
             according to just and holy principles;

             That every man may act in doctrine and principle pertaining to futurity, according to the
             moral agency which I have given unto him, that every man may be accountable for his
             own sins in the day of judgment.

             Therefore, it is not right that any man should be in bondage one to another.

             And for this purpose have I established
                                                   the Constitution of this land, by the hands of
             wise men whom I raised up unto this very purpose, and redeemed the land by the
             shedding of blood.                                              (O&C 101: 77-80)


             Be wise now therefore, 0 ye kings: be instructed, ye judges of the earth. Serve the Lord
             with fear, and rejoice with trembling .... Blessed are all they that put their trust in him.
                                                                               (BIBLE - Psalms 10-12)


                                               a secret combination, even as they of old; which
             And it came to pass that they formed
             combination is most abominable and wicked above all, in the sight of Cod;
                                                                                  (BoM - Ether 8:18)

                                                                                                            6
Case 2:17-cv-01223-RJS Document 149 Filed 02/08/21 PageID.1799 Page 17 of 100



 We believe that governments were instituted of God for the benefit of man; and that he
 holds men accountable for their acts in relation to them, both in making laws and
 administering them, for the good and safety of society.

 We believe that no government can exist in peace, except such laws are framed and
 held inviolate as will secure to each individual the free exercise of conscience, the right
 and control of property, and the protection of life.                    (D&C 134: 1-2)



 And they did reject all the words of the prophets, because of their secret society and
 wicked abominations.                                           (BoM - Ether 11 :22)




 [NOTE: Moses went into a high mountain and had an encounter with God and then
 Satan.]

        The word:S of God, which he spake unto Moses at a time when Moses was caught
        up into an exceedingly high mountain,

        And he saw God face to face, and he talked with him, and the glory of God was
        upon Moses; therefore Moses could endure his presence.

        And God spake unto Moses, saying: Behold, I am the Lord God Almighty, and
        Endless is my name; for I am without beginning of days or end of years; and is not
        this endless?

        And, behold, thou art my son; wherefore look, and I will show thee the
        workmanship of mine hands; but not all, for my works are without end, and also
        my words, for they never cease.                 (PofCP - Moses 1: 18-21)



 [NOTE: After being in God's presence and seeing His glory and His vast creations, Satan
 then came to Moses and tried to divert Moses's worship away from God and to him
 instead. Moses could easily see the stark difference between them: l

        And again Moses said: I wi11 not cease to call upon God, !have other things to
        inquire of him: for his glory has been upon me, wherefore I can judge between
        him and thee. Depart hence, Satan.

        And now, when Moses had said these words, Satan cried with a loud voice, and
        ranted upon the earth, and commanded, saying: I am the Only Begotten, worship
        me.

                                                                                          7
    Case 2:17-cv-01223-RJS Document 149 Filed 02/08/21 PageID.1800 Page 18 of 100



                     And it came to pass that Moses began to fear exceedingly; and as he began to
                     fear, he saw the bitterness of hell. Nevertheless, calling upon God, he received
                     strength, and he commanded, saying: Depart from me, Satan, for this one God
                     only wiii I worship, which is the God of glory.

-    -- - -   ----   And nowSatan began to tremble, andthe earth shook; and Moses received
                     strength, and called upon God, saying: In the name of the Only Begotten, depart
                     hence, Satan.

                     And it came to pass that Satan cried with a loud voice, with weeping, and
                     wailing, and gnashing of teeth; and he departed hence, even from the presence of
                     Moses, that he beheld him not.

                     That made Satan leave for real this time, but not without his loud outcry of
                     "weeping and wailing and gnashing of teeth."             (PofCP - Moses 1:18-21)



      [NOTE: Satan exposing his weakness with the above ultimate of all temper tantrums,
      showed him for the narcissistic, petulant child he is. Satan knows he is no match. Christ
      has already defeated Satan, sin and death. The only thing yet to be played out is who we
      choose to side with; the Eternal Messiah Christ, or the pathetic loser of all losers Satan
      who, ironically abandons everyone foolish enough to follow him. BEWARE!]

                     ... But you [Satan] are brought down to the realm of the dead, to the depths of the
                     pit [hell].

                     Those who see you stare at you [Satan], they ponder your fate:    u   Is this the man
                     who shook the earth and made kingdoms tremble,

                     the man 1,vho made the world a i,vi!derness, who overthrew its cities and wou!d
                     not let his captives go home?//                          (BIBLE - Isaiah 14:15)



      Yea, though I walk through the valley of the shadow of death, I will fear no evil: for thou
      art with me; thy rod and thy staff they comfort me.
                                                                         (BIBLE - Psalm 23:4)


     Wherefore, ye must press forward with a steadfastness in Christ, having a perfect
     brightness of hope, and a love of God and of all men. Wherefore, if ye shall press
     forward, feasting upon the word of Christ, and endure to the end, behold, thus saith the
     Father: Ye shall have eternal life.                             (BoM - 2 Nephi 31 :20)


                                                                                                             8
Case 2:17-cv-01223-RJS Document 149 Filed 02/08/21 PageID.1801 Page 19 of 100



 For it is written, As I live, saith the Lord, every knee shall bow to me, and every tongue
 shall confess to God. So then every one of us shall give account of himself to God.
                                                                 (BIBLE - Romans 14: 11-12)


 And wo unto them who shall do these things away and die, for they die in their sins,
 and they cannot be saved in the kingdom of God; and I speak it according to the words
 of Christ; and I lie not.                                          (BoM - Moroni 10: 26)


 And after ye have obtained a hope in Christ ye shall obtain riches, if ye seek them; and
 ye will seek them for the intent to do good-to clothe the naked, and to feed the hungry,
 and to liberate the captive, and administer relief to the sick and the afflicted.

 And now, my brethren, I have spoken unto you concerning pride; and those of you
 which have afflicted your neighbor, and persecuted him because ye were proud in your
 hearts, of the things which God hath given you, what say ye of it?
                                                                    (BoM - Jacob 2:19-20)


 Wherefore, my beloved brethren, pray unto the Father with all the energy of heart, that
 ye may be filled with this love, which he hath bestowed upon all who are true followers
 of his Son, Jesus Christ; that ye may become the sons of God; that when he shall appear
 we shall be like him, for we shall see him as he is; that we may have this hope; that we
 may be purified even as he is pure. Amen.                         (BoM - Moroni 7:48)




 Those who know your name trust in you, for you, LORD, have never forsaken those who
 seek you.                           (BIBLE New International version - Psalms 9: 10)


 Now the God of hope fill you with all joy and peace in believing, that ye may abound in
 hope, through the power of the Holy Ghost.                    (BIBLE - Romans 15:13)




 Wherefore, ye must press forward with a steadfastness in Christ, having a perfect
 brightness of hope, and a love of God and of all men. Wherefore, if ye shall press
 forward, feasting upon the word of Christ, and endure to the end, behold, thus saith the
 Father: Ye shall have eternal life.                            (BoM - 2 Nephi Tl :20)




                                                                                              9
                                 Case 2:17-cv-01223-RJS Document 149 Filed 02/08/21 PageID.1802 Page 20 of 100




                                   THESE are the times that try men's souls. The summer soldier and the sunshine patriot
                                   will, in this crisis, shrink from the service of their country; but he that stands it now,
                                   deserves the love and thanks of man and woman.

                                   Tyranny, like hell, is not easily conquered; yet we have this consolation with us, that the
-   -   --   ---   --   --   -

                                   ncrrae1·-th=e~conflrct;=the~more=gloTrCJ□S-=the=tf'inmpn=.~~~====~~~=~~=====~~~~


                                   What we obtain too cheap, we esteem too lightly: it is dearness only that gives every
                                   thing its value. Heaven knows how to put a proper price upon its goods; and it would be
                                   strange indeed if so celestial an article as FREEDOM should not be highly rated.

                                                Thomas Paine (The Crisis No. I - written 79 December 7776 published 23
                                                                                                                 1

                                          December 7776 - on Christmas night December 25 7776 Washington crosses the
                                                                                                1

                                                       Delaware with his troops and wins a miraculous military victory.)


                                  If my people, which are called by my name, shall humble themselves, and pray, and
                                  seek my face, and turn from their wicked ways; then will I hear from heaven, and will
                                  forgive their sin, and will heal their land.               (BIBLE - 2 Chronicles 7: 14)


                                  And it came to pass that he [Captain Moroni] rent his coat; and he took a piece thereof,
                                  and wrote upon it-In memory of our God, our religion, and freedom, and our peace,
                                  our wives, and our children-and he fastened it upon the end of a pole.

                                  And he fastened on his head-plate, and his breastplate, and his shields, and girded on his
                                  armor about his loins; and he took the pole, which had on the end thereof his rent coat,
                                  (and he called it the title of liberty) and he bowed himself to the earth, and he prayed
                                  mightily unto his God for the blessings of liberty to rest upon his brethren, so long as
                                  there should a band of Christians remain to possess the land... (BoM - Alma 46: 12-13)


                                  George Washington addresses the Constitutional Convention after all the debates are
                                  concluded and a final draft of the Constitution for the United states of America:

                                           "Well gentlemen, what remains for us to do is sign. This for me is a great
                                         moment. I've prayed for it. And I will continue to pray for the success of this
                                         document [the Constitution]. For I believe it to be the hope of this country."

                                  And Washington put the first signature on the Constitution for the United States of
                                  America.
                                                                           (see A More Perfect Union" time-code 1 :43:53,
                                                                                 11



                                                              available FREE on Amazon PRIME at https://amzn.to/31 0Sskr
                                                                              or see EXHIBIT B in DVD format as attached.)

                                                                                                                                10
Case 2:17-cv-01223-RJS Document 149 Filed 02/08/21 PageID.1803 Page 21 of 100




  0 Lord, I have trusted in thee, and I will trust in thee forever. I will not put my trust in
  the arm of flesh; for I know that cursed is he that putteth his trust in the arm of flesh. Yea,
  cursed is he that putteth his trust in man or maketh flesh his arm. (BoM - 2 Nephi 4: 34)


  ''I do solemnly swear, that I will support and defend the Constitution of the United
  States against all enemies foreign and domestic, that I will bear truth faith and allegiance
  to the same, that I take this obligation freely, without any mental reservation or purpose
  of evasion. I will faithfully discharge the duties of the office I am about to enter. So help
  me God."

  Must be sworn by all government officials from judges, president congress, military, law
  enforcement, councils, including all U.S. Citizenship seeking immigrants.

                (Oath of office for the President - Constitution Article 11, Section 1, Clause 8
                               11                            11
             as referenced in Miracles: In Cod We Trust at time-code 45:51 - EXHIBIT C)




  And their leader, Zemnarihah, was taken and hanged upon a tree, yea, even upon the
  top thereof until he was dead. And when they had hanged him until he was dead they
  did fell the tree to the earth, and did cry with a loud voice, saying:

  May the Lord preserve his people in righteousness and in holiness of heart, that they
  may cause to be felled to the earth all who shall seek to slay them because of power and
  secret combinations, even as th is man hath been felled to the earth.

  And they did rejoice and cry again with one voice, saying: May the God of Abraham,
  and the God of Isaac, and the God of Jacob, protect this people in righteousness, so
  long as they shall call on the name of their God for protection.

  And it came to pass that they did break forth, all as one, in singing, and praising their
  God for the great thing which he had done for them, in preserving them from falling into
  the hands of their enemies.

  Yea, they did cry: Hosanna to the Most High God. And they did cry: Blessed be the
  name of the Lord God Almighty, the Most High God.

  And their hearts were swollen with joy, unto the gushing out of many tears, because of
  the great goodness of God in delivering them out of the hands of their enemies; and they
  knew it was because of their repentance and their humility that they had been delivered
  from an everlasting destruction.                        (BoM - 3 Nephi 4: 28-33)


                                                                                                 11
Case 2:17-cv-01223-RJS Document 149 Filed 02/08/21 PageID.1804 Page 22 of 100




  Blessed is every one that feareth [worships] the Lord; that walketh in his ways. For thou
  shalt eat the labour of thine hands: happy shalt thou be, and it shall be well with thee.
                                                              (BIBLE - Psalms 128: 1-2)



  If any ofyotTlacl<s-wisaom, 701:i=slYoITM~asl<=oo-d=[:pTc1y];-whc:Ygives~geAefet1sly~t0=all--------~~~==~
  without finding fault 1 and it will be given to you.
                                                (Bf BLE New International version - James 1:5)



  Yea, come unto Christ, and be perfected in him, and deny yourselves of all ungodliness;
  and if ye shall deny yourselves of all ungodliness, and love God with all your might,
  mind and strength, then is his grace sufficient for you, that by his grace ye may be
  perfect in Christ; and if by the grace of God ye are perfect in Christ, ye can in nowise
  deny the power of God.

  Arrd- again; if ye-by the grace of God are perfect in Christ, and deny not his power, then
  are ye sanctified in Christ by the grace of God, through the shedding of the blood of
  Christ, which is in the covenant of the Father unto the remission of your sins, that ye
  become holy, without spot.                                        (BoM - Moroni 10: 32-33)


 [NOTE: This final scripture has been posted in our Cromar family home of 29 years 1 in
 numerous places over many years 1 before our home1 lives and liberty were unlawfully
                                        11             11
 assaulted and terrorized by so-called law enforcement officials in an on-going act of
 fraud and criminal felony theft in progress.]


                            Trust in the Lord with all [your] heart;

                        and lean not unto [your] own understanding.

                             In all [your] ways acknowledge him,

                               and he shall direct [your] paths.

                                                        (BIBLE - Proverbs 3: 5-6)




                                                                                             12
Case 2:17-cv-01223-RJS Document 149 Filed 02/08/21 PageID.1805 Page 23 of 100


   11
    A More Perfect Union 11                                                               EXHIBIT - B




                   Available for FREE for those an with Amazon PRIME subscription at:


          https://amzn.to/31 0Sskr                                   Or watch on DVD or BluRay



  SYNOPSIS -- The patriot rebellion of 1776 miraculously
  defeated the most powerful military in the world, and won
  freedom from the British King. In 1787, some of the best
  minds ever, gathered at Independence Hall to create a
  new government. This film re-enacts the Founding
  Fathers 1 political battle at a Constitutional Convention
  - to establish "A More Perfect Union", create a nation,
  and launch the cause of freedom into the world!

  NEW! The dream to Digitally Re-master this
  Bi-Centennial Celebration (1987) production almost
  didn't happen, because the film negative had been LOST!
  The film was painstakingly rebuilt from two worn-out 35mm
  theatrical prints, repaired, dust and scratches removed, audio
  enhanced, and color-corrected, etc. This loving effort successfully
  re-mastered this classic film into a pristine, state of the art, high-definition 5.1 surround sound
  audio product.

  A More Perfect Union is now ready for a new generation of young Americans to experience!
                                www.MiracleslnGodWeTrust.com
Case 2:17-cv-01223-RJS Document 149 Filed 02/08/21 PageID.1806 Page 24 of 100




      11
           MIRACLES - In Cod We Trus(
                                    1
                                                                           EXHIBIT - C




                                                                       FREE
                                                                      pocket•
                                                                      Constltutlon



      Available for FREE for those an with Amazon PRIME subscription at:

                                 https://amzn.to/2 K53 Kyj

     Or watch on DVD or Blu-ray


     SYNOPSIS

     Is God dead? Do miracles happen anymore?
     America's college students have questions.

     Fact: Our nation's birth in freedom didn't
     happen by accident. The Founders and
     patriots prayed for MIRACLES in their fight
     for freedom-and got them! So why is this history no lo

     Liberty experts Stan Ellsworth (American Ride), Rabbi Daniel Lapin, Kate Dalley,
     Sen. Mike Lee, David Barton, KrisAnne Hall, Timothy Ballard and others explore
     the subject of miracles-yesterday and today.

           Using modern values to judge other periods in history is the sign of an
              11



     incompetent historian or an unwise student. 11
                                                    Ken Cromar - Producer/ Director
                               www.MiracleslnGodWeTrust.com
Case 2:17-cv-01223-RJS Document 149 Filed 02/08/21 PageID.1807 Page 25 of 100




                                  EXHIBIT- D
Case 2:17-cv-01223-RJS Document 149 Filed 02/08/21 PageID.1808 Page 26 of 100

                                                                                illlllll lrl l/111111 II/ lllll l/1111111llllll ltllltlltl ~IfI1111IIII[[ 111/ If11
                                                                                rnr !5~5868 :20 l 2 F·G 1 [,; '-i
                                                                                 ,JEFFERY                         srn TH
                                                                                UTAH COUNTY RECORDER
                                                                                21)12 Jvl o•:, 4: ~,, P/J FEE 13,,)i) ~y ss
                                         Our Personal lk Solemn                 RffOi10Ei FOR CROl1ARr PAUL KENNETH



        -~-----




                            By Paul Kenneth & Barbara Ann Cromar
                                            11nd tb.eir cbildr-en

                                                July 4, 2012


    A public dedaration of loyalty to God only, and conditio1ud support of 1ightcous., Coostifutionally-bound
    government ·whose sole purpose is to protect our God-given rights and freedoms, and a declaration 1)f
    l11deptmdm1ce from all olher tmd1M'iired associations -1m:hived in the Utah County Record.




    We recognize that there arc two m.ajor forces al odds witl1 each other; good and evil.

    We hereby publicly declare our choice to stand and dechrre our aUcgianee to good, and offer
    the following explanation to any who may have interest.

    Wl1en in the C(,mrsc of human event~, it becomes necessary for individuals to dissolve tl1e
    political bands which have oormecC.ed them, with others, and to assume an1oug the powers of
    the earth, the separate and etyual station to which the Laws of Nature and of Nature's God
    entitle them, a decent respect to the opinions of mankind requires th.at they should declare the
    causes which impel tbem to the separa.tiou.

    We hold these truths to be self-evident, that all men are created equal, that they arc endowed
    by their Creator with certain unalienable Right.i;. that among these are Life, Liberty and the
    pur!>uit of Happiness. --Tiu1t to secure these rights, Governments are instituted among Men.,
    deriving their just powers from the consent of the governed. ~-That whenever any Fom1 of
    Oovernmenl bccome8 destructive oftfiese ends, it is the Right <lf the Pe<:>ple to alter or to
    abolish it, and to institute new Govcmmem, laying its foundation on such principles and
    organizing its powers in such form., as to them shall seem most likely to effect their Safety and
    Happiness. Prudence, indeed,     wm dictate that Governments long established should not be
    changed for light and transient causes; and accordingly all experience hath shown. that
    mankind are more disposed to suffer, while evils arc suffcrablc, than to right themselves by
    abolishing the forms tn which they are accustomed.

    But when a long train of abuses and usurpations, pursuing invariably the same O~ject evinces
    a design to reduce me and my fmnily under absolute Despolisn1, it is our right. it is our duty,
    to thro"v off such Govcrmncnls. individuals mortal or otherwise, and to provide new Guards
Case 2:17-cv-01223-RJS Document 149 Filed 02/08/21 PageID.1809 Page 27 of 100



    for our ruture security. --Such has been t.he patient sufferance of generations of libcrty-rninded
    people across America; and such is now the necessity, v,<hich constrains us to reconsider hov,,
    we arc conncclcd to our current system or Govt!'rnment. ·rhe recent history of the present
    United States corporation federal government has eroded into that of repealed injuries and
    usurpations of power, financial resources, and debt, all having in dirccl object the
    establishment of an absolute Tyranny over these States. To prove this, I.ct Facts be submitted
    to a candid world.

    Simply stated, the growth of corruption at the highest levels of our government has grown
    beyond dispute, is unsustainable, and is trending towards this nation's freedom and liberty
    being unalterably thrust off the precipice onto the waste heap of frmner nations. Therefore, as
    a people squandering a birthright of liberty rarely enjoyed throughout world history,
    Americans rnust repent or suffer the consequences. We have no control over anyone but
    oursdves,and we choose to do what we can. Hence, lhc purpose .of this Declaration         -0r
    Independence, designed to al least spiritually unti.e our family, from a sinking ship of state, if
    possible.

    God has given each of us unalienable rights; meaning that they are non-transferable, tradable
    or S<..~llablc even if one should desire to do so. Individual rights arc UN-a-lien-able. 'l11crefore
    we declare our independence from any and all organizations of any size great or small, known
    or unknown. that in any way tries to tie any of us witJ1 them and compromist~ our opportunity
    to exercise our right of association with God the Father, and his Son Jesus Christ who is the
    only God of this land.

    Our Creator God preserved and prepared this land in the Americas for the establishing of a
    free nation that was to be a "city set on a hill", shinning a light of freedom, truth and
    righteousness. ln years past the people of this nation's example blessed and ir1.~pired people
    across the world towards thiit same light.

          According to the laws and co11Stitu1ion of lhe people, which I have sutlered lo he
          established, and should be maintained for the rights and protection of aJI flesh, according
          to just and holy principles; ...

          ... And for this purpose have I established the Constitution of this land, by the hru1ds of
          wise men whom 1 raised up unto this very purpose, and redeemed the land by tile
          shedding of blood. (Doctrine & Covenants IO I: 77. 80)

    This nation's freedom was secured by blood, and the breaking of this holy covenant thus will
    result in n1t)re blood being spilt. Under the Divine Creator's protecting promise that the land
    would remain free and prosperous as long as the people would serve lhe God of this land
    which is Jesus Christ, •~ or sufter the fote of those previous peoples who did not ru1d "be
    swept frorn the land" in ru:mihilation. Unfortunately, as a people our morality is in a state of
    degradation, we slide ourselves further from Him, und hurl ourndvcs closer to the precipice.

     L Puul Kenneth: Crmnar have taken an oath to protect and defend the Constitution of the
     United States and the State of Utah, from enemies foreign and dornes.tic, an oath which had no



                                                       2
Case 2:17-cv-01223-RJS Document 149 Filed 02/08/21 PageID.1810 Page 28 of 100




         expiration date. I have done all I knmv how to <lo, but generally have cqjoycd limited success
          in this regard in my community and in the nation. Nevertheless, I will continue to support and
         encourage all others who similarly believe, covenant and act in a manner rnost likely to
    = =~-aehicv1:-cthi-$ 0alh:-&cobjcGtL\IG.~-=~==~~~====~==~==~===~~======~
                     0




        We agree with an early Supreme Court, which offered this perfoct clarity:

             "AH laws which arc repugnant to the Constitution arc null and voicL"
                       (Maylnuy vs Madison. US ,\'upreme Court, 1803)

       Therefore, we declare that we accept only Constitutional law, and reject all other.

       We want and need God's divine protection and guidance for our family, therefore, we stand
       with only laws and onicials in keeping with fidelity towards the Constitution. Our
       allegiances arc hereby openly and publicly declared lo be with our Creator God and his Son,
       Jesus the Christ, our Savior and Redeemer, both of whom who we acknowledge gave us our
       unalienable birthright of freedom and liberty. and the Constitution designed lo protect these
       rights.

       We publicly acknowledge and accept our Creator God's declaration that his moral laws are
       provided as a path designed to provide rnank.ind safety and access to the greatest happiness
       possible during this earthly existence. We realize that succumbing Lo the temptation to break
       I lis commandments, or our covenants of obcdicn.cc, are the best way to insure pain, suffering,
       and misery not only for ourselves, but also for those who could sufler collater.11 danmge of
       such actions.

       We also publicly acknowledge our allegiance, praise and worship of God the Fa01er illld his
       Son Jesus, in behalf of ourselves mtd our seven childretl Da.le Ray1nond,, Madis.tm Erin,
       Talmage Weston, Zachary James~ E.Uzabetb Ann, Ethan Yoong, and Liberty Eve, and do
       so while maintaining a steadfa'lt hope and trust that declaring our testimony that His
       redeeming blood will atone for every tmnsgre.,;.,im1 against His laws for those who repent. will
       of itself bless.

       Coming to this earth is a spiritual separation from God, our Heavenly Father. We knew
       before coming that this was the case and it required great faith and twst in Him t11at our
       experience would be the pet·foct learning experience pro1nised and designed by Him. We do
       not consciously remember, bul He has not left us to wander alone and in complete darkness
       without a Light, in Jesus the Christ, to guide us back to Hirn, through lhe example, teachings
       and Atonement viclory over spiritual death (sin) and pl1ysical death ofthe body to be raised
       from the gmve in a perfocl forn1. We acknowledge and accept Christ's victory.

       We t'ccognizc that Satan, the Father of all Lie.., is a swom enemy of God the Father and his
       Son Jesus Christ, and their followers. Fe--ar provided by misguided mortals is how Satan gains
       his power. We choose not lo foar and enable Satan or his minions, for this is a form of
       worship that empowers his dark energy and cripples the fearful. Therefore, in reality we
       choose not to worship him with fear, but instead to humbly worship and be empowered only



                                                       3
Case 2:17-cv-01223-RJS Document 149 Filed 02/08/21 PageID.1811 Page 29 of 100



    expiration date. f have done all I know how to do, hut generally have cqjoycd limited success
    in this regard in my community and in the nation. Nevertheless, I will contimK~ to support and
    encourage all others who similarly believe, covenant and act in a manner most likely to
    achieve this oath's objective.

    We agree with an early Supreme Court, which offered this p(:rfoct clarity:

         •· All la•ws which arc rcpu~nant to the Constitution arc null and void."
                      (Maybwy vs Madison, U.'-,' S'upreme Court, /803)

    Therefore, we declare that we accept only Constitutional law, and reject all other.

    We want and need God's divine protection and guidance !<)r om family, therefore, we stand
    with only laws and oflicials in keeping with fidelity towards the Constitution. Our
    allegiances arc hereby openly and publicly declared to be with our Creator God and his Son,
    Jesus the Christ, our Savior and Redeemer, both of whon1 who we acknowledge gtwc us our
    unalienable birthright of freedom and liberty, and the Constitution designed lo protect these
    rights.

    We publicly acknowledge and accept our Creator God's declaration that his moral laws are
    prnvide<l as a path designed to provide mankind safoty and access to the greatest. happiness
    possible during this e.a.rttily existence. We realize that succumbing lo lhe temptation to break
    His commandments, or our covenants of obedic.nce, are the b<.~st way to insure pafo, suffering,
    and misery not only for ourselves, but also for those who could suffer collat.eral damage of
    such actions.

    We also publicly acknowledge our aUegiancc, praise and worst1ip of God the Father and his
    Son Jesus, in behalf of ourselves and our seven children Dale Raymond, Madison Erin,
    Talrnage Weston, Zachiu-y ,James, l£linbeth Ann, 1!3thmi Young, and Liberty Eve, and do
    so while maintaining a steadfast hope and trust that declaring our testimc:my that His
    redeeming blood will atone for every transgression against His laws for those who repent. will
    of itself bless.

    Coming to this earth is a spiritual separation from God, our l-fe.:avenly Father. We knew
    before coming that this was the cam:~ and it required great faith and trust in Him that our
    experience would be the pcrfoct learning experience promised and designed by Him. We do
    not consciously remember, but He has not left us to wunder alone and in complete darkness
    without a Light. in Jesus lhe Christ, to guide us back lo Him, through the example, teachings
    and Atonement victory over ~piritual d~ilh (sin) and physical. death of the body to ht~ raised
    from the grave in a perfect form. We acknowledge an<l accept Christ's victory.

    We recognize that Satan, the Father of all Lies is a sworn enemy of God the Father and his
    Son Jesus Christ, and their followers. Fear provided hy misguided mortals is how Satan ga.ins
    his power. We choose not to foar and enahlt~ Satan or his minions, for Lhis is a form of
    worship that empowers his dark energy and cripples the lbarful. Therefore, in reality we
    choose not to worship him with fear, but instead lo humbly worship and be empowered only



                                                     3
            Case 2:17-cv-01223-RJS Document 149 Filed 02/08/21 PageID.1812 Page 30 of 100




                  by God the Father and his Son Jesus Christ. and their Light, and fr!ar only not aligning
                  ourselves with them.

             Additionally, we also recognize that Saum has laid clairn on this \vorld, and has pul ALL our
___________ narncs into his ''Book or Death". All Satan can do is [}rovidc counterfeits, meant lo deceive,
            intimidate and cause fear in the hearts of men. His Hes arc without force or validity, arc null
            and void, unless we ch()OSe him. De.spite the likelihood that many blindly accept Satan's
            claim on their souls, we do not. We do NOT choose Satan. his ways or goals.

                  Therefore, we clearly, publicly and officially reject Satan, and declare our allegiance only to
                  God, in the hope that Christ might consider including us int.he Lamb's Book of Lifo, wilh il's
                  power to cleanse our souls, every whit, and insure the joy fol eternal lifo it (!ntails, by returning
                  to be with God and his Son forever.

                  With this Declaration of Independence we completely r~ject Satan's fraudulent claims, and do
                  so legally, lawfully and in fi.tll consciousness before Gnd, rnan and angels as our witnesses, --
                  and declare our all.egiance to the God that gave each of us our unalienable rights which
                  include (hut are not limited to) life, liberty and the right to pursue happiness.

                  Furthermore, ANY oaths, contract,;;, obligations, allegiances, etc., made by anyone that
                  allegedly relate to us or our family, must be openly de-elared and freely agreed to, or these
                  claims arc hereby declared fraudulent., null, void, of no efficacy, virtue, nr force in this life
                  or the next. Thus, in <loi.ng this, we ch0<)se to n-take ourselves and our family available to
                  have our na1:ncs considered for inclusion in the Lamb's Book of Ute. if He will have us.

                       And we lalk of Christ, we r~joicc in Christ, we preach or Christ, we prophesy of Christ,
                       and we write accordfog to our prophecies. that our children may know to what source
                       they may look for a remission of their sins. (2 Nephi 25: 26 The Book ,f/1.,formon)

                  The circumstance is clear. The sides are delineated. Time is running oul

                       And now, we -can behold the dceroe,<; of God oonecming this land. that il is a land of
                       promise; and whatsoever nation shall possess it. shall serve God, or they shall be swept
                       off when the fulness of his wrath shall come upon them. And the fulness of his wrath
                       corneth upon them when they ure ripened in iniquity.

                        For behold, this is a land which is choice above aU other lands; wherefore he that doth
                        possess it shall serve God or shall be swept off; for it is the everlasting decree of God.
                        And it is not uutil the fulncs:s of iniquity among the children of the land, that they are
                        swept off (Ether 2: 9-10 T11e Book ofMomum)

                  We know not what course others may choose, but as for me and my family, we declare our
                  decision ...

                        And if it seem evil unto you to serve the Lord, choose you this day whom ye will serve:
                        ... but as for me and rny house, we will serve the Lord. (.Joshua 24: 15 17ie lloly Bible)


                                                                     4
Case 2:17-cv-01223-RJS Document 149 Filed 02/08/21 PageID.1813 Page 31 of 100




           [Wei trust in the Lorw with all rour hearts]~ and lean nol unto lourj own understanding.
           In all JourJ ways l\.vcj acknowledge him, and !trustj he shall direct [our! paths.
                                                     (Proverbs 3: 5-6                'f'lte ffoly Bible)

    We understand that this life's adventure will hecome rnorc "exciting" as the calamities
    prophesied occur before the Lord's triumphant return, rule and reign on this earth for the
    Millennium or peace. Tnerdorc, me and my family publicly offer our Declaration or
    Independence, recognizing that while individually we may falter, we nevertheless together
    hereby covenant to chose and lrust only in the God the Father and his Son, Jesus the Christ.

    Most Solcrnnly Attested,




   ~a J ~J. o
              ~yv-,,~ ff£,_-&~ A-,.~ ' c"=,~
                               (!;'J   I ·?-c~
                                                    I,


    Paul Kenneth: Cromar               and, wife,            Barbara Ann: Cromar

        In behalf of their children: Dale Ray Cromar. Madison Erin Cromar,

                                Talmage Weston Crornar, Zachary James Cromar,

                                 Elizabeth Ann Cromar, Ethan Young Cromar,

                                 and little Liberty Eve Cronm.r

    9870 N. Meadow Drive / Cedar Hills. Utah (840621 / 801-785-5900 I uSA


    xxxxxxxxxxxxxxxxxxxxx.xxxxxxxxx


    NOTARIZED:                          wuw~~i\_VERr. ELAINE AHOERSO
                                                             ~ NOTNIY PfJFJl.i:; .
                                                         f    COMMISSIO•:            ;;o;,>133
     In the State of Utal1.,                             .. COMM. EXP 10-27-2014
     !11 the County of Utah,
     On tJ1c date of July !£., 2012.


     Ptiul Kenneth: Cromar and Barbara Ann Cromar personally appeared before me, a Notary Public for
     the State of Utah, wh<> acknowledged and identified themselves and signed the document before me.




                                                                  5
Case 2:17-cv-01223-RJS Document 149 Filed 02/08/21 PageID.1814 Page 32 of 100




                                  EXHIBIT - E
Case 2:17-cv-01223-RJS Document 149 Filed 02/08/21 PageID.1815 Page 33 of 100
                                                                  EHT     734•42:2020 PG 5 of 130



                                                                    ifil 2Kllfi llID f1 'ft' -,_, llf

                                 N.Q.TICE OF INFORMATION

    Table of Contents:

    1. Declaration of Independence .............. July 4, 2012 - Utah County Recorder
          By Paul Kenneth & Barbara Ann Cromar
                  and their children

    2~ Deed.Pole Declaration ofName bt Affidavit Form ........ .November 22, 2013
                                           February 4, 2020 - Utah C~unty Recorder

    3. Affidavit of Jurisdiction Statement . ... August 15, 2012 ,,. Utah County Recorder

    4. Notice of Federal Tax Lien RESCINDBD . ......................May 15, 2020

    5. Memorandum & Notice Of Default Judgment & other docs ... October 26. 20 I0

    6. NOTICE· OF RESCINDED Docs based on
          Fraud & Swindle in Dishonor ......... May 8, 2020 ,, Utah County Recorder

    7. American State Grantees misc docs . .... April 17, 2020 - Utah County Recorder
         & LAND PATENT NOTICE

    8-. DECLARATION OF ASSIGNEES.......... .April 22, 2020- Utah County Recorder
           UPDATE OF PATENT

    9. Affidavit .. Utah State Tax Commission..... July 5, 2012 - Utah County Recorder

    10. 2012 case DISMISSED - #2:09-cv..01102 .. DAK .. ..............May 25, 2010
          - Docket
          - Order Of Dismissal
          - Affidavit - IRSIOeoorafi Smilli - May 7~ 2oro·
          - REJECTION of R&R - April 29, 2010

    11. NOTICE OF LIS PHNDENS • #2,t9-cv-002SS-BCW ............ .June 25, 2019




                                              4
Case 2:17-cv-01223-RJS Document 149 Filed 02/08/21 PageID.1816 Page 34 of 100




             ...
          ... ...
            "' * •    *




                                                              Deed Pole Declaration of Nain~
                                                                        'iu A.ffidavit'f¥oi:m                                                          .


     .)_ .'._}.t~-\>,~::--. .. ;_:\c,=·,.

     "~[,~~~1~~f~~.~iR~~~~(~\,,pr¢Senlattod <ifffl;~ivOn ru.Ul4i·

                                                ··.·•·"~111fl?f.~J;Ef                                  4~~11:rR~f~~
                                                                                     ..· -. lteriing cit$; ~tyte in,t9


                                                                                                ~,t~~~!!fre;     ~(v:ngns}i
                                                                                                                 .'.(· .
                                                                                                                            a:..
                                                                                                                         .,.,. ~-: -   -_•;~:_;_   '




                                                                         wPit:1    1~~~
                                                                              ..lX .... JL_
                                                                        stttp ifc¢h l                 1. .
                                                                                                             ~
                                                                                                                                                                                     . . •·
                                                                        ..
                                                                          )39~2Mf7b3205. .·.· •,
                                                                        ·::   _.,;.~ :· ;,
                                                                                                                              ,,S,.-;,.''              ·•\                       >




                                    :;;(l~gaffotmc3:tall~ge.a:';:f,t~r.ic:_hised.•Residei}ffk_.                                                            Jt$ :P:AQ¼:_.
                                     Th~y?µi:d\notJnterid to·make a ~ ofm~for:                                                                              me,fI~r ·,
                                     '·<·.);~··'; ·.   ':t:,"-'-·   .            _.:· ~ .;. '   - ,                  .           . -·                      ,·   .·..   ,. . -·
                Case 2:17-cv-01223-RJS Document 149 Filed 02/08/21 PageID.1817 Page 35 of 100

                                         -=- ~ ,                .     · ~ ' - ' ,.___,,,-------           . ~.:::........,..-.__,._.,                     .    _/ __,, _
                         _,.                 .   ..         - >-                  .                        - '.·             .·,: ---· y·~/'. ._..,.---------__.._. -.


L        ~-~:-·,-:.:,:·.·
,,,i-:i·:.:·,,::~   ;:':~::f:'!\'.~·-; . _-_.     ·-.   . ·. ·_ ·-.   ..                              .       .
                               - impliedor CJth.erwise, thus .IT.!.)':-name/stanqing/character/rights stand as received -
                                 from my parents as inherent birth-rights - No'tr:espas~,
                                                                                                                            .           .              i ... -_-.


                                   I, p'aiihKelmeth: Cromar. amthus severed fr~f11 ~.-n1fimpHed Su.retyship for the
                                  -µ1i$'n.0111,~rfalterati6n/persoriationidentified as-.,PAlJL I{~f\{NETH CR OMAR", for
                                                                       to- .
                               : \s:uch'~.fiame would work reduce me to that6fa legaleritlty/person/State
                           .· -· '.ifoFr~frchise. ·                                               .            .                            --       .-
                                   ' . ··>
Case 2:17-cv-01223-RJS Document 149 Filed 02/08/21 PageID.1818 Page 36 of 100




                                  EXHIBIT- G
Case 2:17-cv-01223-RJS Document 149 Filed 02/08/21 PageID.1819 Page 37 of 100

                                                                          l~l \l l l l~l .l lMl l ~l l l~l l.l~l\1~11Jll il \~1~[~1l~l
                                                                          EHT      50724-:2020 PG 1 of 38
                                                                          JEFFERY SMITH
                                                                          UTAH COUNTY RECORDER
                                                                          2020 APr t 7 s:oo P!l FEE ~o.oo BY !'IA
                                                                          RECORDED FOR CROMAR, PAUL




                                UTAH COUNTY RECORDING DISTRICT



         PAUl KENNETH CROMAR and BARBARA ANN CROMAR, FOREIGN GRANTORS

           Paul Kenneth Cromar and Barbara Ann Cromar, American State Grantee$
                  Acknowf edgement, Acceptance and Deed of Re-Conveyance
                                     -Certificate of Assumed Name
               Act of Expatriation Paul Kenneth Cromar and Barbara Ann Ctomar
               A-ct of Ett-patriatioo-.Pa-w-K-enneth Cf-omar Sfld Sa-rbera-A:nn Cromer
               Act of Expatriation Pau1 Kenneth Cromar and "Barbara Ann Cromar
                            canceffation of All Prior Powers of Attorney
                                   Foreign Sovereign Immunities Act
                                          Marriage Paperwork
                                     Baby Deed for Land Recording
                       P.aramount Claim of the Life and the Estate
                                L-+t-N 'O °?-11---rE.NT N otrc.e_


                     Return to: Cromar, Paul Kenneth and Cromar, Barbara Ann
                                    c./o 9870 N~ Meadow Ddve
                                     Cedar Hills, Utah, (84062]




This cover sheet has been added to these recorded documents to provide space for the recording data.
        This cover .sheet appears .as the first page of the document in the official public record.
                                               Do not detach.
     Case 2:17-cv-01223-RJS Document 149 Filed 02/08/21 PageID.1820 Page 38 of 100
                                                                        HIT     50724 :2020 PG 27 of 38




                    The united states of America, and in The Republic state of Utah


      Paul Kenneth Cromar
        .and Barbara Ann Cromar
~~~~=clo 9870-N:-Mea<iowDrnivree:=~=~==~=~~~~~=~~=~~==~==~=
      Cedar HH+s, Utah, Repub+ie,
      usA NON-DOMESTIC

       NOTICE OF,



          CERTIFICATE OF ACCEPTANCE OF DECLARATION OF LAND PATENT,                            .


              LAND PAT"ENT #392 / Homestead Certificate t B6 / Application i%64,


                          Dated, February 26, 1887. (SEE ATTACHED)~


                  KNOW ALL YE MEN AND WOMEN BY THESE PRESENT.




       l. That we, Paul Kenneth Cromar and Barbara Ann Cromar, do hereby
      -certify and declares that we are "Assignees11 in the LAND PATENT named
      and numbered above; that we have brought up said Land Patent in our names
      as it pertains to the tand described beiow. The character of said iand so
      claimed by the patent, and legally described and referenced under the Patent
      Number Listed above is; Southeast quarter of section 6 in township five
      south of range two east of Salt Lake Meridian in Utah Territory containing
      on hundred and sixty acres." (SEE ATTACHED).

        2. That we, Paul Kenneth Cromar and Barbara Ann Cromar, is domiciled at
       9870 North Meadow Drive, Cedar Hills, Utah Republic, usA NON-
       DOMESTIC. Unless otherwise stated, we have individuaJ knowledge of matters
       contained in this Certification of Acceptance of Declaration of Patent. We are
      ·fuity competent to testify with respect to these matters.

       3. We, Paul Kenneth Cromar and Barbara Ann Cromar, am an Assignee at Law and a
      ·-bona fuie sub~nt :purchaser by .contract, of cert-.ain legally described portion of
       LAND PATENT under the original, certified LAND PATENT# 392, Dated February
       26, 1887, which is duly authorized to be executed in pursuance of the supremacy of

                                                 1
Case 2:17-cv-01223-RJS Document 149 Filed 02/08/21 PageID.1821 Page 39 of 100
                                                                         ENT   50724 :2020 PG 28 of 3S

 treaty law, citation and Constitutional Mandate, herein referenced, whereupon a duly
 .authenticated true and correct lawful description,. together with all hereditament ~
 tenements , pre-emptive rights appurtenant thereto, the lawful and valuable
 consideration which is appended hereto, and made a part of this NOTICE OF
 CERTIFICATE OF ACCEPTANCE OF DECLARATION OF LAND PATENT.(-SEE
 ATTACHED).

 4. No claim is made herein that we have been assigned the entire tract of1and as
 described in the original patent. My assignment is- i-nc-lmive of only th-e- _:a-ttac-k-ed
 lawful description. The filing of this NOTICE OF CERTIFICATE OF ACCEPTANCE
 AND DECLARATION OF LAND PATENT shall not deny or infringe on any right,
 privilege, or Immunity of any other Heir or Assigns to any other portion of land
 covered in the above described Patent Number 392. (SEE ATTACHED)

 5.   If this duly certified LAND PATENT is not challenged by a lawfully qualified
 -party having a claim, Lawful lien, debt, or other equitable interest if any in a court of law
 within sixty (60) days from the date of this filing this NOTICE, then the above described
 property shall become the Allodial Freehold of the Heir or Assignee to said Patent, the
 LAND PATENT shalt be considered

 6. Henceforth perfected in our names "Paul Kenneth Cromar and Barbara Ann
 Cromar", and all future claims against this land shall be forever waived.
 When a lawfully qualified Sovereign American individual has a claim to title and is
 challenged, the court of competent original and exclusive jurisdiction is the Common
 law Supreme Court (Article III). Any action agatnst a patent by a corporate state or their
 Respective statutory) legislative units (i.e., courts ) would be an action at Law which is
 outside the venue and jurisdiction of these Article 1 courts. There is no Law issue
 contained herein which may be heard in any of the- Stare oouri;3- (Artide l ), nm can any
 court ofEquity/Admiralty/Military set aside, annul, orcorrect a LAND PATENT.

 7. Therefore, said land remains unencumbered, free and clear, and without liens or
 lawfully attached in any way, and is hereby declared to be private land and private
 property,not subject t-0.any commercial forums (e.g. UC C) whatsoever,

 S-. A common Law courtesy of sixty (60-) days is stiputated for any chattenges hereto,
 otherwise, laches or estoppel shall forever bar the same against said ALWDIAL
 freehold estate; assessment lien theory to the contrary, notwithstanding. Therefore, said
 declaration, after (60) days from date, if no challenges are brought forth and upheld,
 perfects this ALLODIAL TITLE- the name/ names ·forever

                                        JURISDICTION


 THE REPCIPIENT HERETO IS MANDATED by Article IV Sec. 3, Clause 2, Article
                     th       th
 VI, Sec.2 & 3, the 9 and 10 Amendments with reference to the 7th Amendment,
 enforced under Article Ill, Sec. 3, clause I, of the Constitution for the United States of
 America.


                                                2
      Case 2:17-cv-01223-RJS Document 149 Filed 02/08/21 PageID.1822 Page 40 of 100
                                                                                   ENT   50724-:2020 PG 29 of 38
                                           PERJURY JURAT

         Pursuant to Title 28 USC sec. 1746 (l) and executed 17without the United
         States", we affirm under penalty of perjury under the laws of the United States
         of America that the foregoing is true and correct to the best of my .belief and
         informed knowledge . And further deponent saith not. We now affix my
~~~~s1=·g=na!_u_!"~9fthe above affirmations with EXPLICIT RESERVATION OF ALL
         OF MY UNALIENABLE RIGHTS;WITHOOTJ>RE1t:JDICino1my=-~~=~~=~====




       Respectfully,




       Paul Kenneth Cromar                                  Barbara Ann Cromar
       c/o 9870 North Meadow Drive                          c/o 9870 North Meadow Drive
       Cedar Hills, Utah [84062]                            Cedar Hills, Utah [84062]




                       ~~
       Witnessed by:   HA Jc( l (; ~ tfl\A't".o<'                        Date as of April l 7, 2020


       Witnessedby:    ~~                           :S'hi.J l)..-,c.,-fo11.._

       Witnessed by: _ _ _ _ _ _ _ _ _ _ _ _ __




                                                     3
Case 2:17-cv-01223-RJS Document 149 Filed 02/08/21 PageID.1823 Page 41 of 100




                                  EXHIBIT- H
Case 2:17-cv-01223-RJS Document 149 Filed 02/08/21 PageID.1824 Page 42 of 100

                                                                      llllllll Ill llllllll Ill ll\ll lllll llllllllll lllll lllll lllll lllll lllll llll 1111
                                                                      ENT          52870:2020 PG 1 of 11
    Assignee's Update of Patent (to bring patent current)             JEFFERY SMITH
                                                                      UTAH COUNTY RECORDER
    RECORDING REQUESTED BY                    )                       2020 APr 22 11:22 um FEE ~0.00 BY 11A
    AND WHEN RECORDED MAIL TO                   )                     RECORDED FOR CRONER, PAUL-KENNETH

          Paul & Barbara Cromar           )
       ·~~.a™lJlarharaAnn£11unar -- - -· ·)_.-_-_·-_--_·---~··~~=~~~~=~~=~=~~
          c/o 9870 N. Meadow Drive              )
          Cedar Hills, Utah [84062]             )

    RECORDER'S USE



    DECLARATION OF ASSIGNEES UPDATE OF PATENT
    LAND PATENT NUMBER #392


    KNOW ALL MEN BY THESE PRESENTS:

    THAT  29&\-t,..
                  ~;:tl ·,           Cv-o~.
    AND ~qro... .. -b""-hi : CP™4r .      DO SEVERAL~~~~@eD
    -DECLARE THAT ~ I ) BRING UP THIS LAND PAT-ENT IN  :OU MY)
     NAME(S).      ,,

     (i) THE CHARACTER OF SAID PROPERTY SO SOUGHT TO BE PATENTED, AND
    LE-GALLY DESCRIBED AND REFERENCED UNDER PATENT NUMBER LISTED
    ABOVE, WITH TWENTY-ONE DOLLARS SILVER COIN AS DUE CONSIDERATION, IS:

           Based on the original United States Land Patent #392 / Homestead
          -Certificate 1136 / Application 1864 of May 20, 1882 as secured by EdwariJ
          Meredith[see attached BLM 4-10·2020 Certified copy]; from which a part and
          parceJ of the'last'lawfu:l description .of August·29, 1882 / Edward Meredith t.o
          Joseph Halliday [Bk S - pg 489], lawfully described as follows:

                 "l~is indenture, made the twenty ninth day of August in the year of
                 .otrrl.ord One thousand .eighteen hundr-ed .and-eighty two 'Between
                  Edward Meredith of the County of Utah and Territory of Utah-party of
                 the first part, and Joseph Halliday of the same place the party of the
                 second part, witnesseth, that the said party of the first part. for and .in
                 consideration of the sum of three hundred and fifty (350) dollars
                 lawful money of the United States of America to him in hand paid by
                 the said party of the second part, the receipt where.of is hereby
                 acknowledged, has remised, released and forever quit damed, and by
                 these presents does remise, release and forever quit-claim unto the
Case 2:17-cv-01223-RJS Document 149 Filed 02/08/21 PageID.1825 Page 43 of 100

                                                                     WT    52870:2020 PG 2 of 11



                 said party of the second part, and to his heirs and assigns forever, all
                 th.at certain 7 piece or pa.reel of land known and descr.ibe.d .as follows to
                 wit: Beginning at the South East corner of Section six (6) Township
                 five (5) South of Range 2, East Salt Lake City Meridian, Thence North
                 one hundred .and sixty r-0-ds. Thence W.est forty rods. Thence South
                 one hundred and sixty rods. Thence East forty rods, to the place of
                 beginning-continuing forty acres. -Together with all and singular the
                 tenements and appurtenances thereunto belonging, .or in anywise
                 appertaining and the reversure [?] and reversion [?J, remainder[?]
                 and remainders [?], rents [?], issues, and profits thereof: and also all
                 the .estate right, title, 'interest, property, possessum, claim a.nd demand
                 whatever, as well in law [?J as in equity of the said property of the first
                 part, of, in or to the said premises, and every part and parcel thereof,
                 with the appurtenances. To Have and to Hold aU in singular and said
                 premises, together with the appurtenances the said party of the
                 second part, and to his heirs and assigns forever. In Witness Whereof,
                 the said party af the first part. has hereunro sethis hand and seal the
                 day and year first above written. Signed and sealed. Edward
                 Meredith."

          With a lawful 1997 description of the specific part and parcel thereof, as filed
          within coordinates as:

                 North boundary: S 89'45'59" W (165.061')
                 South boundary: S 89'59'43" W (149.205-'}
                 West boundary; N 00'13'59" W {80.494')
                 East boundary:  N 00'18' 49" W (96.094'}

           [see Surveyor's Certificate of 5/3/97, containing the above metes and bounds
          .as filed-by Victor 'E. llansen, filed 'in Utah County Rerord.s office under 97 -
           222 on a survey to ''RESET PRPERTY CORNERS FOR LOT 3 NORTH MEADOW
          ESTATES, PLA'f C, AND LO'f 32 NORTH MEADOW ESTATES PLAT 8,
          INCLUDING ADDITIONAL-PROPERTY NORTH-OF "WT 32. THE BASIS OF
           BEARING IS THE SUBDIVISION SURVEY CONTROL MONUMENTS.'']

           [ AND as Previously referenced in the Utah County land records as:
           Subdivision Map Fillng "Legal descr'ipt1on: WT 3, 'Plat C. AMENDED NORTH
           MEADOW EST. SUB./ Serial Number: 47:059:0003 / Serial Life 1981. /
          ·p-r.operty Address: 987:!YMEA'DOW- CEDAR HILLS / l.astdocument.ati-0n:
          121145·2008 .J


     (2) NOTICE OF PRE-EMPTIVE RIGHT. PURSUANT TO THE DECLARATION OF
    lNOEPENUENCE {1776], THE TREATY OF'PEACEWlTH GREAT"BRITAfN {8 STAT.
     80) KNOWN AS THE TREATY OF PARIS [1793, AN ACT OF CONGRESS (3 STAT. 566,
    -AP.RIL.24,1824J, THE.OREGON TREATY-[9 STAT.. 869 ,.JUNE 15, 1846]i THE
                                                                                            2
              Case 2:17-cv-01223-RJS Document 149 Filed 02/08/21 PageID.1826 Page 44 of 100
                                                                                            ENT   52870 :2020 PG 3 of 11




                         HOMESTEAD ACT [12 STAT. 392,1862] AND 43 USC SECTIONS 57, 59, AND 83; THE
                         RECIPIENT HEREOF IS MANDATED BY ART. VI SECTIONS 1, 2, AND 3; ART. IV
                        SECTIONS I CL. 1, &. 2; SECTION 2 CL. 18t 2 ; SECTION 4; THE 4TH, 7TH, 9TH, AND
                        10TH AMENDMENTS {U.S. CONSTlTUTI-ON, 1781-91] TO ACKNOWLEDGE
                        ASSIGNEE'S UPDATE Of 'PATENT 'PROSECUTED BY AUTHORITY OF ART. m
------·-_-_·-_----~-----SE€'Pl0N=2-€'1:,.-1=&2=AN0=ENF0R€ED=B¥=0RIGINAh=f&XG-hUSl¥H=JlJRISDIG=T=I@N----_--_--_-·-_·--_-_-- - - ------___,-
                        THEREUNDER AND IT IS THE ONLY WAY.A PERFECT TITLE CAN BE HAD IN OUR
                        NAMES, WlLCOX vs. JACKSON, 13 PET. {U.S.) 498> 1-01. ED. 264, ALLQUESTlONS-OF
                        FACT DECIDED BY THE GENERAL LAND OFFICE ARE BINDING EVERYWHERE. AND
                        INJUNCTIONS AND MANDAMUS PROCEEDINGS WILL NOT LIE AGAINST IT,
                       'UTCHFIEW vs. THE 'REGISTER, 9·wAU.. {U;S.J '575, 191... ·w~ -681. THIS DOCUMENT
                        IS INSTRUCTED TO BE ATTACHED TO ALL DEEDS AND/OR CONVEYANCES IN THE
                        NAMES) OF THE ABOVE PARTY(IES) AS REQUIRING RECORDING OF THIS
                    'DOCUMENT, lN A MANNER KNOWN AS 'NUNC PRO T!JNC {AS 1T SHOULD HAVE
                     BEEN DONE IN THE BEGINNING], BY ORDER OF UNITED STATES SUPREME LAW
                    MANDATE AS ENDORSED BY CASE HISTORY CITED.

                    (3) NOTICE AND EFFECT OF A LAND PATENT. A GRANT OF LAND IS A PUBLIC LAW
                    STANDING ON THE STATUTE BOOKS OF THE UTAH STATE, AND IS NOTICE TO
                      EVERY SUBSEQUENT PURCHASER UNDER ANY CONFLICTING SALE MADE
                     AFfERWARD; WINEMAN vs. -GASTRELL, 54 FED 819, 4 CCA 596, 2 US APP 581. A
                      PATENT ALONE PASSES TITLE TO THE GRANTEE; WILCOX vs. JACKSON> 13 PET
                     {U.S.) 498, 1-0. L. ED. 264. WHEN THE UNITED STATES HAS PARTED WITH TITLE BY
                     A PATENT LEGALLY ISSUED, AND UPON SURVEYS LEGALLY MADE BY ITSELF AND
                     APPROVED BY THE PROPER DEPARTMENT, THE TITLE SO GRANTED CANNOT BE
                     IMPAIRED BY ANY SUBSEQUENT SURVEY MADE BY THE GOVERNMENT FOR lTS
                     OWN PURPOSES; CAGE vs. DANKS, 13, LA.ANN. 128. IN THE CASE OF EJECTMBNT,
                     WHERE 'fHE QUESTION IS WHO HAS THE LEGAL T1TLE. TILE PATENT OF THE
                     .GOVERNMENT 'lSUNASSAILABLE, SANFORD vs. SANFORD, r39 ·us 642.THE
                     TRANSFER OF LEGAL TITLE (PATENT) TO PUBLIC DOMAIN GIVES THE
                     TRANSFEREE THE RIGHT TO POSSESS AND ENJOY THE LAND TRANSFERREDf
                    <itBSON vs. CHOUTEAUt 8-0 US 92. A PATENT FOR LAND I$ THE HIGHEST EVIDENCE
                     OF TITLE AND IS CONCLUSIVE AS EVIDENCE AGAINST THE GOVERNMENT AND
                     ALL CLAIMING UNDER JUNIOR PATENTS OR TITLES, UNITED STATES vs. STONE, 2
                    ·us '525. ·ESTOPPEL HAS 'BEEN'MA1NTAINED AS AGAlNST AMUNICIPAL
                     CORPORATION (COUNTY). BEADLE vs. SMYSER, 209 US 393. UNTIL IT ISSUES, THE
                     FEE IS IN THE GOVERNMENT, WHICH BY THE PATENT PASSES TO THE GRANTEE,
                     AND HE 15 ENTITLED TO 'ENFORCE POSSESSION 'IN 'EJECTMENT, 'BAGNELL vs.
                     BRODERICK, 13 PETER (US) 436. STATE STATUTES THAT GIVE LESSER
                     AUTHORITATIVE OWNERSHIP OF TITLE THAN THE PATENT CAN NOT EVEN BE
                     BROUGHT INT-0 FEOERALCOURT, LANGDON vs. SHERWOOD, 124 U.S. 74, 80. THE
                     POWER OF CONGRESS TO DISPOSE OF ITS LAND CANNOT BE iNTERED WiTH, OR
                     ITS EXERCISE EMBARRASSED BY ANY STATE LEGISLATION; NOR CAN SUCH
                    LEGISLATWN DEPRIVE THE GRANTEES OF THE UNITED STATES OF THE
                     POSSESSION AND ENJOYMENT OF THE PROPERTY GRANTED BY REASON OF ANY
                    .DELAY .IN THE TRANSFER.OF THE TITLE AFfER THE .INITIATION OF
                                                                                                                  3
Case 2:17-cv-01223-RJS Document 149 Filed 02/08/21 PageID.1827 Page 45 of 100
                                                                 ENT   52870 :2020 PG t of 11



    PROCEEDINGS FOR !TS ACQU!S!T!ON. {-GIBSON vs. CHOlJTEAU.13 WAL. {U.S.} 92,
    93.

    ( 4) LAND TfTLE AND TRANSFER THE EXISTING SYSTEM OF LAND TRANSFER IS A
    WNG AND TEDIOUS PROCESS lNVOLVlN{; THE OBSERVANCE OF MAN¥
    FORMALITIES AND TECHNICALITIES, A FAILURE TO OBSERVE ANY ONE OF WHICH
    MAY DEFEAT THE TITLE. EVEN WHERE THESE HA VE BEEN MOST CAREFULLY
    .COMPLIED WITH. AND WHERE THE TITLE HAS BEEN TRACED ro fTS SOURt:E,
    THE PURCHASER MUST BE AT HIS PERIL, THERE ALWAYS BEING IN SPITE OF THE
     UTMOST CARE AND EXPENDITURE-THE POSSIBILITY THAT HIS TITLE MAY TURN
    OUT RAD: .YEAKLE, TORRENCE SYSTEM. 209. 'PATENTS ARE ISSUED {AND
    THEORETICALLY PASSED) BETWEEN SOVEREIGNS LEADING FIGHTER vs COUNTY
    OF GREGORY, 230 N. W.2d 114, 116.

    THE PA.iENTtS MUMA FACIE CONCLUSTVE EVIDENCE OFTITLE, MARSH vs
    BROOKS, 49 U.S. 223,233.

    AN ESTATE IN INHERITANCE WITHOUT CONDITfON. BELONGING TO THE OWNER
    AND ALIENABLE BY HIM, TRANSMISSIBLE TO HIS HEIRS ABSOLUTELY AND
    SIMPLY, IS AN ABSOLUTE ESTATE IN PERPETUITY AND THE LARGEST POSSIBLE
     ESTATE A MAN CAN HAVE. BEING IN FACT ALLODJAL IN ITS NATURE, STANTON vs
    SULLIVAN, 63 R.I. 216 7 A. 696. THE 0RIG1NAL MEANtN"G OF A PERPETUITY tS AN
    "INAUENAlJLE, lNDESTRUCTIBLE "INTEREST. ·aoUVIER1S ·uw·D1CTlONARY,
    VOLUME III P. 2570, (1914).

    IF THIS LAND PATENT IS NOT CHALLENGED, AS STATED ABOVE, WITHIN 60 DAYS
    IT THEN BECOMES OUR/MY PROPERTY, AS NO-ONE ELSE HAS FOLWWED THE
    PROPER STEPS TO GET LEGAL TITLE, THE FINAL CERTIFICATE OR RECEIPT
    ACKNOWLEDGING THE PAYMENT IN FULL BY A HOMESTEADER OR PREEMPTOR
    IS NOT LEGAL EFFECT ACONVEYANCE OF LANO. U.S. vs STEENERSON. 50 FED
    504,1 CCA 552,4 U.S. APP. 332.

    A LAND PATENT IS A CONCLUSIVE EVIDENCE THAT THE PATENT HAS COMPLIED
    WffH THE ACT HF CONGRESS AS CONCERNS ·1MPROVEMENTS ON THEl..AND, ETC
    JANKINS vs GIBSON, 3 LA ANN 203.

     (5) LAW ON RIGHTS, PRIVILEGES, AND IMMUNITIES; TRANSFER BY PATENTEE
    ....;"TITLE AND RIGHTS OF "BONA .FIDE PURCHASER. .FROM "PATENTEE..........~wru. BE
    PROTECTED". UNITED STATES vs DEBELL, 227 F 760 (CS SD 1915), UNITED
    STATES vs. BEAMON, 242 F876, (CA8 COt0.1917): STATE vs HEWITT LAND CO.,
    74 WASH 573, 134 P474. FROM 43 USC & 15 n 44. AS AN ASSIGNEE, WHETHER HE
    BE THE FIRST, SECOND OR THIRD PARTY TO WHOM TITLE IS CONVEYED SHALL
    LOSE NONE OF THE ORIGINAL RIGHTS, PRIVILEGES OR IMMUNITIES OF THE
    ORIGINAL GRANTEE OF I.AND PATENT. "NO STATE SHALL IMPAIR THE
    OBLIGATIONS OF CONTRACTS". UNTIED STATES CONSTITUTION ARTICLE I
    SECTION 10.
                                                                                     4
Case 2:17-cv-01223-RJS Document 149 Filed 02/08/21 PageID.1828 Page 46 of 100

                                                             ENT   52870:2020 PG .5 of 11



    (6) EQUAL R1GRTS: PRIVILEGES AND 1MMUNIT1E5 ARE FURTHER PROTECTED
    UNDER THE 14TH AMENDMENT TO THE U.S. CONSTITUTION," NO STATE.... SHAU.
    DENY TO ANY PERSON WITHIN ITS JURISDICTION THE EQUAL PROTECTION OF
    THE LAWS".

    IN CASES OF EJECTMENT, WHERE THE QUESTION IS WHO HAS THE LEGAL TITLE
    THE PATENT OF THE GOVERNMENT IS UNASSAILABLE. SANFORD vs. SANFORD,
    139 U.S. 642, 35 LED 290 IN FEDERAL COURTS THE PATENT IS HELD TO BE THE
    FOUNDATION OF TITLE AT LAW. FENN vs. HOLMES, 21 HOWARD 4-S1.

    IMMUNITY FROM COLLATERAL ATTACK: COLLINS vs. BARTLETT, 44 CAL 371;
    WEBER vs. PERE MARQUETTE-BOOM C0.,-62 MtCH-62-6, 3-0 N. W.-469; SURGET vs.
    DOE, 24 MISS 118; PI'ITSMONT COPPER CO. vs. VANINA, 71 MONT. 44,227 PAC 45;
    GREEN vs. BARKER 47 NEB 934 66 NW 1032

    {7} DISCLAIMER; ASSKrN"EE'S SEIZ-EN iN OEEi>, AND LAWFUL ENTRY f-S 1NCLtJStVE
    OF SPECIFICALLY THAT A CERTAIN LAWFULLY DESCRIBED PART AND PARCEL
    PORTION OF THE ORIGINAL LAND GRANT OR PATENT N0.-#392 AND NOT TH-E
    WHOLE THEREOF, INCLUDING HEREDITAMENT, TEMEMENTS, PRE-EMPTION
    RIGHTS APPURTENANT THERETO. THE RECORDING OF THIS INSTRUMENT SHALL
    N-OT BE CONSTRUED TO OENY OR INFRINGE UPON ANY OTHERS RIGHT TO CLAIM
    THE REMAINING PORTION THEREOF. ANY CHALLENGES TO THE VALIDITY OF
    TtHS DECLARATfON & NOTi'CE ARE SUBJECT ·ro THE LiMfTATiONS REFEREN'CEO
    HEREIN. ADDITIONALLY; A COMMON COURTESY OF SIXTY {60) DAYS IS
     STIPULATED FOR ANY CHALLENGES HEERETO. OTHERWISE. LACHES/ESTOPPEL
    :SHAU.FOREVER "BARTHE SAME AGAINST ALLODlA.L "FREEHOLD.ESTATE;
     ASSESSMENT LIEN THEORY TO THE CONTRARY (ORS 275.130), [NCLUDED.

     THE FOLLOWING DOCUMENTS ARE ATTACHED TO THIS DECLARATION,
    :CERTfFfEO-COPY :OFOffl-GfNAl. l.AND-GRAN·T:OR PATENT, DECtARATlON'-O'F
     HOMESTEAD CERTIFICATE 1136 / APPLICATION 1864, LAWFUL DESCRIPTION OF
     A PART AND PARCEL OF SAID GRANTOR PATENT.


    x~~~Ll~-~\l-~
               ◄-~~·C.~,,..,,- - .
    xby.· 13~-~: ~
    ASSIGNEE(S)


    ACKNOWLEDGMENT                                           [CONTINUED ...]



                                                                               5
Case 2:17-cv-01223-RJS Document 149 Filed 02/08/21 PageID.1829 Page 47 of 100

                                                                 ENT   52870 :2020 PG 6 of 11


          NOTARY WITNESS


    Utah State)

    Utah County)

                  I\. ·\ °d-0~   \J      \l
   On   1~ rr\X~e'toret;ne,      t---"        Sh.'2--,/         p,rr~OIJe1Jy~/
   appeared £a.1.1\ ~e~~m-.. Ci/>~                ~b;w;    Ahi-.; U ~ U y known
   to me to be the person whsa:.~a!!\~ u Jcribed tg__tl.:\<: rttthin instrument and
   ack~~l~e,cl ~ me that:.h'ra~u\:ed the same in pWai'ttndrized capacity, and that
   by ·        llsignature on the instrument the person or the .entity upon behalf of
   which the person acted, executed the instrument



    WITNESS my hand and official seal




    When Recorded, Return To:            Paul Kenneth: Cromar
                                          and Barbara Ann Cromar
                                         c/o 9870 N. Meadow Drive
                                         Cedar Hitis, Utah l84062J




                                                                                        6
., i    Case 2:17-cv-01223-RJS Document 149 Filed 02/08/21 PageID.1830 Page 48 of 100
       490                                                    ENT   52870 :2020 PG 7 of 11
 - :               Case 2:17-cv-01223-RJS Document 149 Filed 02/08/21 PageID.1831 Page 49 of 100
  '   I        ~
      I
      1~

-· r i~    ~.
      /.p04&'t·
      ,,
      '
      I'




           )
          Case 2:17-cv-01223-RJS Document 149 Filed 02/08/21 PageID.1832 Page 50 of 100

                                                                                     ~
                                                                 [Ig1.c
                                                                    ~         ~]nitc.b Stat.rs .of ~ nt.c.ri nr,
                                                                        ro all 1.11 whom t.l!eso Prnsu1ds shnll (lOIIW, Greol.ing·:
                                                                        1




                                                                                                                                      i:;

I:
h
                                                                                                                                      ti




 11       I



~
11;
r;·
 '
 I        '


 l
 ij '.
          I
          I
 j        l
                      ,,,t't'll</j11   1/,   lk {#;Jyh/ r!i1/41 </14• $t1,,7 7'«uil J2~111,I,   1drr111,rll/:   l,{,-
                      ;(/Mtlt1I.
:1
:II
              '
I\
 t
              I
              I
                  r
     I,
      i       I
              I
              I
      d
l ,l
      ,~if    \


1j ;

't ·11
 U,I
  ,:1.
  ~t I!           .             rt:a'·~
                               li=m,i

                  J
Case 2:17-cv-01223-RJS Document 149 Filed 02/08/21 PageID.1833 Page 51 of 100
                                                                                                       EHT            52870:2020 PG 10 of' 11




                                                                                                                I
                                                                                                                L
                                                                                !§
                                                                                ;13                             ;i                            •
                                                                                                                r
                                                                                                                !
                                                                                                                I

                                                                                ~§
                                                                                ;1::
                                                                                                        'i
                                                                                                           '               'I
                                                                                                                     ~z,___.
                                                                                                           l'




                                  !l\HUr ·
                                                                                                                       ~   ],'.llt>JSl!l!'   .ti-. S.OW:,.,.   ~


                                                               1~1ljj
                                                               •~ l"               ,. C •      11
                                                                ,t;A                                                            ~'";
                                     1111l ~                                           IU   -r                                  .i.i:~
                                  •~ !S~                        !m
                   ,,    .
                                                 8 VI

                                           ij:;! S
                                                                ~1;; i

                                                                                   .n~. ; __(_ .                                ;; !
                                                                                                                                  :!;i
                                                                                                                                                                   :
                                                                                                                                                                   g"'

        '=t f ..;
                             ~
                                   I                            "}if                                                                                               ...
                                           "~~fr:' ~
                                           ~-·                  1iu                    ~

      ' ,                                  ~,:                                         ~   l
                                                                                                       (                                                           I:'
      ·& 1.•
            ,f     '
                 'IL\
                   il
                             ~    ii
                                  ,,.,.
                                   ~
                                    lj:.   ~~:q
                                           !q1l;
                                                     ;;(        ~ZE--
                                                                W·•al                  n
                                                                                       !   ~        ----1-                        e.
                                                                                                                                                                   \'l
                                                                                                                                                                   I
                                                                                                                                                                         '
       :.~- I'
                   .:I
                             .
                             ~
                             !:
                                   f'      !Fil
                                              3
                                                                ! F.i
                                                                                       !
         ~-
        J '
         :i
                                   I        ih
                                                  ·~•.:. ~ .   .. ...... ·*·-
         Case 2:17-cv-01223-RJS Document 149 Filed 02/08/21 PageID.1834 Page 52 of 100

         4/17(2020                                                       www.ulahcounty.gov/landrecordslproperty.asp?av_ serial=4 70590003010




           P.RQPE.RIY JJi1-FDRMA-J.JOM
           mobile view

               Serial Number: 47:059:0003                      SerlalLife: 1981...

               Property Address: 9870 ME'ADOW • CEDAR HILLS
           ·Mailing Address: 886 E 490 N UNDON, UT 84042-1595
               Acreage: 0.36
               Last Document; 1G1l45--2008
               Subdivision Mal2...Eiling
               Legal Description: LOT 3, PLAT C, AMEMDED NORTH MEADOW EST. SUB.

          I     Owncr.Nalll4)s      Value Hlllto!y   : Tax Hl$to,y   I   Location   : Photos   : OoettTmmt,;
          I
          il
          12009 ...              CROMAR,    BARBARA ANN
          . 20u9...          'Cr<PlY!}~R, PAUL KENNEJ}j
               2000-2008         STRATEGY HOLDING§
               2000-2008         WHITE, LANNY
               1999              STRATEGY HOLDINGS
               1999              ~.LANNY
               1996--1998        Afl6N ISLANDS HOLDINGS
               1992-1995         CROMAR, BARBARA A.
               1992-1995 CRQMAR,.lSf.ti
           . 1992NV      TAYLOR HOMES
             1988-1991 NORTH MEADOW INCORPORATED
             1984-1987 NOBI!::l MEl:!,DOW tNCQREQR~Tf;R
             198.1-.1983 NORTH MEADOW.ING


          IAbstract


          MID!l.MIWJ.l
          Comments or Concerns on Value/Appraisal• l!issessQr's Office                                           ENT   52870 :2020 PG 11 of 11
          Documents/OWner/Parcel Information • Recorg~r's O(ti1,~
          Address Change fQr Tax Notice
          This page was created on 4/17/2020 4:58:50 PM




                                                                                                                                                1/26/21, 11:41 Atv
1 of 1
Case 2:17-cv-01223-RJS Document 149 Filed 02/08/21 PageID.1835 Page 53 of 100




                                  EXHIBIT - I
Case 2:17-cv-01223-RJS Document 149 Filed 02/08/21 PageID.1836 Page 54 of 100




 December 7, 2020




 MR. JARED PERKINS
 c/o OFFICE OF THE UTAH COUNTY ATTORNEY
 100 East Center Street, #2100
 Provo, Utah 84606




RE: NOTICE OF DEFAULT, ACCEPTANCE OF YOUR AGREEMENT, AND INTENT
TO COLLECT



MR. PERKINS,

 I, Paul-Kenneth: Cromar, a living and breathing man upon the land, Secured Party for

the copyrighted and trademarked undersigned name, hereby provide You, flesh-and-

blood    MR.    JARED      PERKINS      this   NOTICE OF DEFAULT, ACCEPTANCE OF

AGREEMENT, AND INTENT TO COLLECT (hereafter "DEFAULT, ACCEPTANCE and

COLLECTION"), in part for the reasons explained hereafter.




You, flesh-and-blood MR. JARED PERKINS received Certified return receipt #7019

2280 0000 3191 1523 November 10, 2020 at 10:56 a.m. wherein You were serviced

a PUBLIC NOTICE, DECLARATIONS, MANDATES, AND LAWFUL PROTEST

#PKC2201106a (hereafter NOTICE & MANDATES), wherein You lawfully and morally



© 2020 Paul-Kenneth: Cromar '"' -ACCEPTANCE off. PERKINS ADMISSION- #PKC2201207a
Case 2:17-cv-01223-RJS Document 149 Filed 02/08/21 PageID.1837 Page 55 of 100




 to obliged to contest, deny or agree by non-response. You did not respond by the 1O-

 day deadline of November 20, 2020, which I accepted as Your non-response and

 agreement.




 The PUBLIC NOTICE, DECLARATIONS, MANDATES AND LAWFUL PROTEST gave

 You reasonable notice and grace to locate and produce the required evidence and /or

 verify the accuracy, reliability, and trustworthiness of the claims and charges You filed

 in the court with intent to prosecute in cases #201402860 and #201402868.

 Again, the deadline for production of such evidence, if any existed, was November 20,

 2020 - with none being presented or received I accepted as Your non-response and

 agreement.




 You, flesh-and-blood MR. PERKINS, as stipulated with Your failure to respond with

 support of Your disagreement (if there had been any), to the DECLARATIONS &

 MANDATES is now accepted as your acknowledgement the details therein are true,

 correct, legal, lawful, and serves as Your irrevocable Agreement attesting to this, fully

 binding upon You in any court in America, without Your protest or objection.




 Accordingly, I now invoke the doctrine of estoppel by acquiescence, because I can

 prove that Your previous fiduciary contract with me imposes upon You a legal, lawful

 and moral duty to answer, and Your silence can now be construed as a fraud.



                                                                                         2
 © 2020 Paul-Kenneth: Cromar '" -ACCEPTANCE of]. PERKINS ADMISSION - #PKC2201207a
                       Case 2:17-cv-01223-RJS Document 149 Filed 02/08/21 PageID.1838 Page 56 of 100



                                "Silence can only be equated with fraud where there is a legal or moral duty to

                               speak or where an inquiry left unanswered would be intentionally misleading."

                               See U.S. v. Twee!, 550 F .2d 297, 299(1977), emphasis added, quoting U.S. v.
-   -   ----   -   -



                               Prudden, 424 F .2d 1021 1 1032 (1970). See also Carmine v. Bowen, 64 A. 932

                               (1906). (see item #6 on pages 12-13 in NOTICE & MANDATES)




                        You, flesh-and-blood MR. PERKINS are hereby notified that I, Paul-Kenneth: Cromar,

                        having received no response from You, ACCEPT by Your silence this resulting

                        DEFAULT,       ACCEPTANCE          and    COLLECTION          with    said       PUBLIC   NOTICE,

                        DECLARATIONS, MANDATES, AND LAWFUL PROTEST, and advise you of My

                        INTENT TO COLLECT all fees, penalties, damages, agreements, requirements and

                        mandates, etc., as identified therein. A select few facts are highlighted here only as a

                        courtesy to You (see actual NOTICE & MANDATES for ALL Your obligations), as

                        follows:



                                1.)   The Controversy is now lawfully Resolved (case #201402860 and

                                      201402868) by You, MR. PERKINS while serving as a Deputy Utah

                                      County Attorney previously prosecuting two felony charges alleged against

                                      Me and my wife, the Cromars, and,

                                2.)   NO LAWFUL CLAIMS exist other than by Us, Paul-Kenneth: Cromar and

                                      Barbara-Ann: Cromar, to Our home, land and property at the 9870 North

                                      Meadow Drive, of Cedar Hills, which we have never nor intend to ever
                                                                                                                       3
                        © 2020 Paul-Kenneth: Cromar ™-ACCEPTANCE of]. PERKINS ADMISSION - #PKC2201207a
Case 2:17-cv-01223-RJS Document 149 Filed 02/08/21 PageID.1839 Page 57 of 100



              abandon except by Our wet ink signatures to Our "heirs or assigns

              forever", which is part and parcel of Land Patent #392, (as signed in 1887

              by then President Grover Cleveland and supported in settled law

              supported by 180-years of UNANIMOUS Supreme Court findings), at

              Cedar Hills, in the Utah state, the attempted theft of which was NOT

              lawfully supported by Due Process and a Trial by Jury in any state or

              federal court to date, OR, by You, MR. PERKINS while serving as an

              officer in the Deputy Utah County Attorney in the Criminal Division now

              nhhaving knowledge of the fraud via dangerous legal mischief taking

              place within Your County where You are in official position and indeed

              are obligated to prosecute actual crime when identified, and,

        3.)   I ACCEPT Your AGREEMENT that mandates You, "MR. JARED PERKINS pay

              All other fees for non-response, and various breeches of moral and legal

              obligation which you MR. PERKINS willing participated in the denying Me

              of My God-given, Constitutionally guaranteed rights."




The consequences of acting under the color or law by law enforcement, a definition

which includes "police officers, prisons guards and other law enforcement officials, as

well as judges, ... " (see Title 18 USC sec 241, and sec 242 and possible R.I.C.O.

violations) has possible penalties which includes being //imprisoned for any term of

years or for life, or both, or may be sentenced to death 11         -   Exhibit A & B). You, MR.

 PERKINS, along with other law enforcement officials have inflicted irreparable damage

                                                                                               4
© 2020 Paul-Kenneth: Cromar ™ -ACCEPTANCE of]. PERKINS ADMISSION - #PKC2201207a
           Case 2:17-cv-01223-RJS Document 149 Filed 02/08/21 PageID.1840 Page 58 of 100




            to our good names, reputation, our lives, liberties and property, through false arrest

            and false imprisonment, and other unlawful actions, - and We alert you to Our

~~~~-~L"----'N=-'cI"='END=-_ TO COLLECT on the DEFAULT already AGREED to by You, as described in

            DECLARATIONS & MANDATES, at Our earliest possible convenience.


            Accordingly, I, Paul-Kenneth: Cromar., as a living and breathing man upon the land,

            Secured Party for the copyrighted and trademarked Undersigned name, now invoke the

            doctrine of estoppel by acquiescence, as I can prove that You, a living breathing man

            JARED     PERKINS,     through     recent documented actions              served to support the

            enforcement under the color of law of an unlawful transfer of ownership of My LAND

            PATENTED Cedar Hills home and property, backed by settled law of 180 years of

            UNANIMOUS Supreme Court rulings, which imposed a legal and moral duty upon

            You, flesh-and-blood MR. PERKINS to answer, with which your silence is now be

            construed and accepted as fraud.             WE HAVE BEEN INJURED AND REMAIN

            ENDANGERED BY THIS FRAUD, ARE HARMED, AND NOW EXERCISE OUR

            RIGHTS WITH WHICH YOU AGREED BY YOUR SILENCE THAT WE ARE

            ENTITLED TO COLLECT. As cited above, "Silence can only be equated with fraud

            where there is a legal or moral duty to speak or where an inquiry left unanswered

            would be intentionally misleading. 1'


           Therefore, You, JARED PERKINS are in AGREEMENT with us, thereby nullifying

           and voiding the conflict which You, MR. PERKINS as of this date, unlawfully

           and surprisingly continue to prosecute against Us, Paul-Kenneth: Cromar and

                                                                                                         5
           © 2020 Paul-Kenneth: Cromar '" - ACCEPTANCE ojj. PERKINS ADMISSION - #PKC2201207a
Case 2:17-cv-01223-RJS Document 149 Filed 02/08/21 PageID.1841 Page 59 of 100


Barbara-Ann: Cromar (rather than recuse for conflict of interest in cases

#201402860 and #201402868) under color of law in Your official capacity as

a Deputy Utah County Attorney, thus supporting, aiding and otherwise

providing the appearance of credibility to an illegal ''DEED" unlawfully filed

on the Utah County Record, through Your prosecuting Us under fraudulent

felony charges, false arrests and false imprisonments, as unlawfully ORDERED

by flesh-and-blood MR. KRAIG J. POWELL (sometimes acting as a judge in

Utah state court who is listed as Defendant a related CIVIL CLAIM by Us in

U.S. District Court), and as unlawfully enforced with a highly questionable,

dramatic, overblown,           neighborhood-endangering "75-man" quasi-military,

multi-agency SWAT team by flesh-and-blood by MR. MIKE SMITH (sometimes

acting as the Utah County Sheriff) acting outside of his oath to protect We the

People from sometimes tyrannical government bad actors.




In the hopes of helping you succeed in your official capacity, under which You

also swore a solemn oath to the Constitutions of state and federal, to protect

We the People, You were offered a MANDATE FOR SUMMARY JUDGMENT

AND DISMISSAL WITH PREJUDICE, was filed on the cases at the Utah Fourth

District Court (Provo) and mailed to You via USPS Certified Mail #7020 0090

0000 4449 9330 which you received December 4 1 2020 at 10:56 a.m., all

done in order to simplify and assist your oath-bound object to secure Justice,



                                                                                   6
© 2020 Paul-Kenneth: Cromar '" -ACCEPTANCE off. PERKINS ADMISSION - #PKC2201207a
Case 2:17-cv-01223-RJS Document 149 Filed 02/08/21 PageID.1842 Page 60 of 100



 and curtail Your heavy and growing obligations under Your Agreed to NOTICE

 AND MANDATE.



 MR. PERKINS, Your AGREEMENT of1ne~Tacts detailea=rntne- NUTICE~ltND~~

 MANDATE is hereby ACCEPTED. The matter is now settled. Thank you!



 Accordingly, in the interest of JUSTICE (see Exhibit C), You, MR. PERKINS are hereby

 mandated to withdraw prosecution and VACATE cases #201402860 and #201402868

 so far as it is in your authority to do so by December 20, 2020 in a manner most likely

 to insure a 76-man (ala l 7l...i) law-enforcement entourage (unarmed & non-SWAT)

with vehicle lights flashing and sirens blaring during Our being escorted back by into

 Our Meadow Drive home in Cedar Hills by Christmas Eve the 24 th [with similarities to

My all-time favorite feature film ''It's A Wonderful Life''], in order to help mitigate the

attempted FRAUD AND SWINDLE IN DISHONOR admitted by Your acquiescence to

 NOTICE Of DEFAULT, ACCEPTANCE Of YOUR AGREEMENT, AND INTENT TO

COLLECT, and You are respectfully required to IMMEDIATELY end the abuses of law

in violation of Our rights, and thus diminish Our continuing pursuit of ever-growing,

lawful remedial action against You (some of which could find co-conspirators and

perpetrators named in a likely U.S. District Court suit), via the most expeditious

compliance to Your Agreement.




© 2020 Paul-Kenneth: Cromar '"'-ACCEPTANCE of]. PERKINS ADMISSION - #PKC2201207a
Case 2:17-cv-01223-RJS Document 149 Filed 02/08/21 PageID.1843 Page 61 of 100




                            FOR THE AFFIDAVIT IS OF THE TRUTH:


                          For I, Paul-Kenneth: Cromar., THE Secured Party
                              [copyrighted! (Secured Party/Holder in Due Course)

                 AM FOR THE AFFIRMATION OF THE DECLARATION OF THE

                   TRUTH BY THE FIRSTHAND KNOWLEDGE OF THE FACTS:




         Utah County                                       Asseveration                                        {seal}

         Utah Republic
         united States of America                 L.S. - - - - - - - - - - - -
                                                        Signed only in correct public capacity
                                                        As. b.enefo:iar.y to. the. Or.ig.inaJ RepubJJc J.u.r.isdicti.o.rt



                                                  :Paul-Kenneth: Cromar
                                                  c/o 9870 N. Meadow Drive
                                                  Cedar Hills, Utah
                                                   [ 84062 ]




 CC:    MR. WILLIAM P. BARR acting as Attorney General
        GARY HERBERT acting as Governor of Utah
        MIKE SMITH acting as Utah County Sheriff
        DAVf D 0. LEA VfTT acting as Utah County Attorney
        LaVoy Finicum - R.I.P. (in c/o his beloved _widow Jeannette Finicum)*
        Ryan Bundy*
        Ammon Bundy*
        Shawna Cox*
        David Straight*
               ( * via emai I)




                                                                                                                            8
 © 2020 Paul-Kenneth: Cromar rM -ACCEPTANCE of]. PERKINS ADMISSION - #PKC2201207a
Case 2:17-cv-01223-RJS Document 149 Filed 02/08/21 PageID.1844 Page 62 of 100




                                   EXHIBIT - J
Case 2:17-cv-01223-RJS Document 149 Filed 02/08/21 PageID.1845 Page 63 of 100
                                                                        Illlllll l l llllllll Ill lltll llllllllll lllll ll!lllllll l l l lllll lll!l llll llfI
                                                                        £HT 89469:~~n?n pr,                                            1    nr .12'-
                                                                        JEFFERY St'tI TH
   PUBLIC NOTICE, DECLARATIONS,                                         UTAH COUNTY RECORDER
                                                                        2020 Jun 26 3:16                     Ptn    FEE i0.00 BY M
                                                                        RECUROEO FOR CR0!1AR, PAUL-KEHNErH
   MANDATES, AND LAWFUL PROTESTS
   - by Paul-Kenneth: Cromar, including references to:
   U§.OIS.lRICT ,C,OlJRT-StC &, OK:
   ROBERT J. SHELBY· [Chief Judge - SLC]
   D. MARK JONES - [CLERK OF THE COURT - SLC]
   TIMOTHY D. DeGIUSTI - [Chief Judge - Oklahoma]

   THE UNITED STATES COURT OF APPEALS FOR THE TENTH CIRCUIT· JUDGES:
   ROBERT E. BACHARACH
   MARY BECK BRISCOE
   JOEL M. CARSON Ill
   JEROME HOLMES
   CAROLYN B. McHUGH
   GREGORY A. PHILLIPS

   U.S. DEPARTMENT OF IUSTlCE:
   RICHARD E. ZUCKERMAN - Principal Deputy Assistant Attorney Gen.
   DAVID A. HUBBERT - Deputy Assistant Attorney General
   ROBERT J. BRANMAN - DOJ - Attorney- Appellate Section
   RYANS. W~TSON - lead Prosecutor - Trial Attorney, Tax Division
   JOHN W. HUBER - United States Attorney (#7226)
   JOHN K. MANGUM (#2072) - Assistant United States Attorney
   "GARY CHAPMAN" [alias] - Employee ID It 10000324786 - IRS SBSE, Collections - PALS
   WANDA I. MANLEY - IRS Revenue Officer/Advisor

   UTAH STATE OFFICIALS:
   LYNN W. OAVIS- Uudge] - Utah Fourth District Court, Provo
   JEFFREY SMITH - UTAH COUNTY RECORDER
   ADAM ELLISON - American Fork Polic::e Department

   CC:
   WILLIAM P. BARR - U.S. Attorney General/ Dept. of Justice
   GARY R. HERBERT - GOVERNOR- STATE OF UTAH
   TIMOTHY TYMKOVICH - [Chief Judge of the Tenth Circuit Court of Appeals]
   laVoy Finicum R.I.P. - (do widow Jeanette Finicum)
   Ryan Bundy
   Ammon Bundy
   Shawna Cox
   US DISTRICT COURT JUDGES· Judge Howard C. Nielson Jr./ Judge David B. Barlow
   Utah Senator Mike lee

                                                 I Fil~~;~ th~ ~~h C~u~~,~~co;;j b;,
                                                       Paul-Kenneth: Cromar.
                                                       c/o 9870 North Meadow Drive
                                                       Cedar Hills, Utah
                                                       [84062] kencromar@bluemonprod.com
                                                       47:059:0003
Case 2:17-cv-01223-RJS Document 149 Filed 02/08/21 PageID.1846 Page 64 of 100
                                                       ENT   89469:2020 PG 2 of 32i




      "PUBLIC NOTICE, DECLARATIONS, MANDATES,
               AND LAWFUL PROTESTS''
                 - from Paul-Kenneth: Cromar, to:




                US DISTRICT COURT - SLC & OK:
                               ROBERT J, SHELBY
                               [Chief Judge - SLC]

                                D. MARK JONES
                          {CLERK Of THE COURT - SLC]

                             TIMOTHY D. DeGIUSTI
                            [Chief Judge - Oklahoma]
Case 2:17-cv-01223-RJS Document 149 Filed 02/08/21 PageID.1847 Page 65 of 100



 ROBERT          J. SHELBY                                                                    U.S. Postal Service w
                                                                                                                                                   1


 [Chief Judge!                                                                       £'--
                                                                                              CERTIFIED MAIL® RECEIPT
                                                                                     .::r     Domestlr: Mall Onfy
 c/o US DISTRICT COURT                                                               rn
                                                                                             L_s~~Lo~,_-~ 1
                                                                                                                                                                 t I
                                                                                     IT'        •                     •
 351 South West Temple
 Salt Lake City, UT 84101
                                                                                      ru                                                      2,-!!..~~:o:~Lr--_!U=-,,,,·S'-':'-t[E:=---.. . . .
                                                                                                                                  ~!.....:'te1~·
                                                                                                                      ..!!__f___.,!'

                                                                                      -~ Cor1lllcdM           niot   ~3,S:i                                                 ~          OltiO
 USPS - 70l9 2970 Crom· 7192 9347                                                     r-- lh:c-11-,-=::.,,==;--c;;-:::;:.;;;17~ii;;;;r1                                         - - ~ 3-Q-
 Delivered & Received - June 15, 2020                                                 t-'l   Qfloll,n-t~                t..11 ~ _ I__                                             Posunark
                                                                                      g       Qe.-.; 1W R.-,.d D11i,o1y l ..L$1).,_{l!J-                                              Holm   I
                                                                                       Cl     O.'<lA~_,....,,                    • ' iC .)))
                                                                                              Qll<Mt Gq,«1-... f1.M""""'1 Dt""'r s .     .




                     fO i,     hl1Pt:J/IOOIO.USl)&,C0m/go(TrackConflrmo\ctlon?<1tc_tLabels1•7019 2970          "°"        ...    (ill   *.

                                                                                                                                         ·-                          Holp        Q.




                                                                                                                                                   Ttaokmg
 USPS Tracking•

 Track Another Package           +                                'lrooliPoc                 0"1 IM fnlo l t d - ~ hoatl.r& lo """"'1
                                                              "'- Anytime,~                                         ~
                                                                                             MJtoo\A!ed notl&Qoons Of\ YQVf"                             rr·· 1WWP
                                                                                                                                                                 1




          Tracking Num~r: 70192970000!71929347



          Your iltll11 wns oOIIV<>lt!d to en Individual at th<! addn!Sll ot
          12:48 pm oo J1Jno 15, 2020111 SALT I.AKE CITY, UT 64101.
                                                                              Status

                                                                               @'Delivered
                                                                              ,ll,M lll_Jll:?j) ,! !2:~""'-
                                                                              ~ . lo11"""' lt<!Mdual
                                                                              SAlTlAKE COY, UT 6,1101
                                                                                                                                                                                        I
                                                                              Oet Updatet V




             T•xt & Email Upd-                                                                                                                               V


             T\'acl<l119 Hlatory                                                                                                                             A


             Jll!1I 15, 2020.12:"8pm
             Dettvon!d, Loll o,1111 lo<!Mdual
             SALTLME CITY, IJf llo!I0I
             YouritMlwa&dtltve,red tr:i .tr'lindi~'1\tho aodreu4t 12;48 l:l(nMJI..Mo 11i,2020in SALT LAKE CHY,VTS4101.
  Case 2:17-cv-01223-RJS Document 149 Filed 02/08/21 PageID.1848 Page 66 of 100
                                                                                              EHT     89469:2020 PG 4 of 324



    DEED OF SECONDARY CONVEYANCE OF INCORPOREAL HEREDITAMENTS
AN AUTHENTICATED FOREIGN DOCUMENT~ HAGUE CONVENTlON, 5 OCTOBER 1961 ,--(                                                          -::\

                 PUBLIC NOTICE, DECLARATIONS,
                 ~~--==M.AND ATES ~LAND.
                                               v C-:,c ov-" 6 v-
                                             . ~ =··sfa~ -•
                                                                ,:i~f---;>                                               c~~r
                       LAWFUL PROTEST          \v~ ~~=~-~
                                                                                                                  io\?~ ~~f;\/.
                         THE LAW DOES NOT PERMIT IMPOSSIBILITIES

    Utah County                                       )
                                                      )
    Utah Republic                                     )
    united States of America ..                       )            L.S . . . p : J . ~ ~ ~ ~ ' - - ~ ~ ~ ~
                                                                                             e Original Jurisdi
                                                                                                                    "\   .... i
    NOTICE. The term "Original Jurisdiction" herein and in all other documents issued by Pui.tl-
    Kenneth: Cromar, means the constitution for the united States of America, anno Domini 1787,
    and articles of amendment anno Domini 1791 and other original parent agreements as indexed in
    Paragraph Number 12 below.

                                  Let Right Be Done, Though The Heavens Should Fall

             I, Paul-Kenneth: Cromar a/k/a Pauf-Kennetb of the family :Cromar, in public capacity
    as beneficiary to the Ol'iginal Jurisdiction, being of majority in age, competent to testify, a self-
    realized entity, a free, living and breathing Man upon the free soil, an American citizen of the
    Affi·efkAA Re-r&-!J.!...i.c, My yeai .bei~.g yea£., My .nays b.cing .ueys., no b.e.ceby state that tb.e truths .and
    facts herein are of first hand personal research, true, correct, complete, certain, and not
    misleading, so help me GOD.

                                               · PUBLIC NOTICE

               THIS DOCUMENT GIVES NOTICE TO all Public Officials by and through the
    Office of the Secretary of State, the United States of America a/k/a UNITED STATES a/k/a
    U. S. a/k/a UNITED STATES OF AMERICA, and the Qffice of the Secretary of State, the
    s.ta.t-e .sf U~- :Alk./!1, Ut2-h a/.k.'9.- STATE. OF llTAH Alkla UT a./kla. "lhfa .State" and to all
    whom it may con ecru, of' tbe OECLARA TIONS, LAWFUL PROTESTS and other matters
    contained herein.

                                       NOTICE OF FOREIGN JUlUSDlCTlON
                                   TO: ALL U.S. AND STATE AGENTS & OFFICERS

   Wilen this notice is affixed to a premises, all property therein and attached thereto is under the custody and
   control of tne nbove-notet.l foretgn offidatand not subject 16 intru-snm or m.wrc, Tueireirrerufitrfs Numt-liti
   been duly notified to the Department of State pursuant to international law and enjoys immunity from criminal
   and civil jurisdiction, urrest and detention. Under international convention, the bearer should be treated witl1
   respect and all steps should be taken to prevent attack 011 the bearel' 1s freedom, mobili~y, interests and property.
                                                              ~i
       Law enforcement inquiries may be made lo the U.S. Dcpnrlme(ll of State Authentications Office, (:!02) 647-4000.
           Legalization inquiries may be made to the U.S. Delegation for the Hague Convention, (202) 776-834::!.
                                                     ENT 89469Page
Case 2:17-cv-01223-RJS Document 149 Filed 02/08/21 PageID.1849 :2020        of 324
                                                                   67 PGof5100



                                          DECLARATIONS
 APPELLATION, STATUS, AND FACTS
  I.         KNOW ALL MEN BY THESE PRESENTS, Paul-Kenneth: Cromar, a/k/a Paul-
 Kt>.1.1.npfJ,1_ nf thg J.amJ1y
                      ;_ C.ro.rn1H doe.s h£n~.by .sfaJe_, ~sser_t and aver all of the following_:

 2.      Paul-Kenneth: Cromar, is a living, breathing free Man upon the free soil, an
 American citizen of the American Republic, also known as a declared Utah state national,
 beneficiary to the Original Jurisdiction.

  3.      Paul-Kenneth: Cromar, is not a United States Citizen, subject, vessel or "person" as
  defined in Title 26 United States Code, Section 7701 or elsewhere, or any other ens legis artificial
  person, 'in<fiv"ictuat, entity, ficrion of taw, procedurai phantom or juristic personaiity,
  notwithstanding the reproduction of any such fictions in any media, computer, record or
  instrument, written or electronic.

  4.      Paul-Kenneth: Cromar, is foreign to the United States and retains official authority
  within his chosen jurisdiction. As beneficiary to the Original Jurisdiction, he is not subject to nor
  does He volunteer to submit to or contract with any ens legis artificial or corporate jurisdiction to
  which a United States person may be subj_ect.

  5.      Paul-Kenneth: Cromar, reserves all Rights, Remedies and Defenses granted to him
  by God and memorialized by Paul-Kenneth: Cromar's correct public capacity as beneficiary to
  the Original Jurisdiction.

 6.         Paul-Kenneth: Cromar, waives no Rights, Remedies or Defonses nor yields
 imprescriptible Rights including, without limitation, the Right to movement and travel without
 ft'Str+ct+ott, pet't'i'ris-s·h.1n or H·cc11se itt •citiJ' '(.uf1'v'c'tattce ·of Hrs ·d·'"ruo-S-i-rrg ·o·rr a--i""IJ' pu.-bHc roa-a.-way ifi
 America, and the right to bear arms for the protection of His family, friends and neighbors
 without restriction, unless such wavier is specifically done so lawfully in writing.

  7.       Paul-Kenneth: Cromar, did not, does not, nor does he ever intend to volunteer,
  consent or contract to being identified as, of, or connected by any nexus to, any institutional,
  bifurcated, public cestui q11e trust or other fictional construction of law or ens /egis entity of a
  political state or subdivision thereof, in any capacity including, without limitation, as trustee, co-
  trustee, surety, co-surety, officer co-officer, fiduciary or co-fiduciary.

  8.     Paul-Kenneth: Cromar, reserves the nature and character of his exact and proper
  designation as:
                                Paul-Kenneth: Cromar

  or in the alternative,

                                          Paul-Kenneth of the family, :Cromar.

 .... wltich shall be spelled written, formatted, printed, engraved and inscribed now and in
  perpetuity in all media exactly and precisely as just above-written with a first and second given
  name separated from, and joined to, a family name by a mark of punctuation or the words "of the

                                                                     2
          Case 2:17-cv-01223-RJS Document 149 Filed 02/08/21 PageID.1850 Page 68 of 100
                                                                                        £HT   89469:2020 PG 6 of 324


             family"; with the first letter of each given and family name being capitalized and all other letters
             being written in lower case fully in accord with the Rules of English Grammar.

           9.      Trade Mark notice. The name Paul-Kenneth: Cromar by common law is Trade
           Marked TM and all trade names and derivatives thereot: whether or not registered, are Trade
           Marked™ by and property of Paul-Kenneth: Cromar, to whom all rights are reserved. The use
           thereof without the express written permission of Paul-Kenneth: Cromar, creates a voluntary
---~~~.al'ld~ infoi-mecLconsensual=<;ontracLobJigating the unauthorized user to the payment of a Trade
           MaTk infringement fee as foHows:~                                          ~~====~~=~~~~~~-i


            A Trade Mark infringement fee in the sum certain of two-hundred fifty-thousand dollars
            ($250,000.00) lawful specie, gold, or silver, American mint, or certified bullion, Lawful coin
            money at current spot market price pursuant to the Constitution for the united States of America,
            1787 anno Domini, amended anno Domini 179 l, Article I, Section l 0, Clause 1, shalt apply to
            each unauthorized use of the designation Paul-Kenneth: Cromar, and to each attempt or event
            of conversion, alteration, distortion and/or misnomer whether by improper spelling, abbreviation,
            capitalization, initializing, reversal of parts, or conversion to a fiction of law or other juristic
            personality or artificial being.

            l 0.    Clause l, shall apply to each unauthorized use of the designation Paul-Kenneth:
            Cromar, and to each attempt or event of conversion, alteration, distortion and/or misnomer
            whether by improper spelling, abbreviation, capitalization, initializing, reversal of parts, or
            conversion to a fiction of law or other juristic personality or artificial being.

            11.     The legal doctrine of idem sonans is inapposite to Paul-Kenneth: Cromar, whether
            oral or written; all such improper usages and misnomers comprising infringement on the above-
            noticed copyright.

            12.     Paul-Kenneth: Cromar, does hereby accept the Original ,Jurisdiction, to wit

                    A.       Constitution for the united States of America, anno Domini 1787,
                             Ar.t.i-cl.es .of Ameruiw..errt ai::..oo- De,..,'l-1-i+i-i l 7-9 l;

                    B.       National Bill of Rights, anno Domini 1776;

                    C.       The Northwest Ordinance, anno Domini 1787
                    D.       Constitution of Utah, anno Domini l 896;
                    E.       Bill of Rights for Utah, anno Domini 1896;

            13.     Paul-Kenneth: Cromar, does hereby further state, assert and aver the following facts:

                    a.    It is well established the Hague Regulations and Geneva Convention IV specifically
                    protect the original jurisdiction from encroachment upon internationally protected people.

                    b.    Furthermore, it is well established under public policy that citations, legislations,
                    prescriptions and other comprise a cloak to disguise collateral undertaking in U.S. Funds.
                    All such offers want for authority under original organic State Constitutions pursuant to
                    V:hich they are forbidden and can never be duly enacted.

                    c. The U.S. a/k/a the United States is defined as a federal corporation at Title 28 USC
                    3002( 15).

                                                             3
Case 2:17-cv-01223-RJS Document 149 Filed 02/08/21 PageID.1851 Page 69PGof7100
                                                     EHT 89469:2020         of 32\


          d. The United States is bankrupt pursuant to Perry v. United States, 294 US 330-381
          (1935); 79 L. Ed 912.

          e. United States is an obligor/grantor to the Federal Reserve Bank pursuant to the Federal
          Reserve Bank Act of December 23, 191 J, 38 Stat 265, Ch. 6.

         f. The said Federal Reserve Bank Act comprises a contractual granting by Congress to
         the Federal Reserve Bank of a paramount and enduring (ex-warrant 1913-1933) lien on
         the assets of the United States and a'it parties who would use bank notes issued 'oy rhe
         Federal Reserve Bank pursuant to 38 Stat 265, Ch. 6 p266-267.

          g. The Congress of the United States, by authority of the Gold Bullion Coin Act of 1985,
          PL 99-185, December 17, I 985, 99 Stat 1177 has decreed its intention that all Americans
          can no longer be forced into an obligor/grantor status in relation to said Federal Reserve
          Bank Notes.

          h. The Constitution for the united States of America, 1787, Article l, Section 4, Clause 2
          ( 1856) states that Congress shall assemble at least once in every year, which shall be the
          first Monday of December. Notwithstanding, Amendment XX, Section 2 ( 1933) states:
          "The Congress shall assemble at least once in every year, and that such meeting shall
          begin at noon on the third day of January, unless they by law appoint a different day."


  i-4.    The -Co-rrstitt1t+on e-anrrcrt be -in eom9+ct with itself. Th't'" de J1mr h::grsfature of tire- urrited-
 States of America identified as "Congress" in the aforementioned Article I, Section 4, Clause 2
 ( 1856) adjourned "sine die" in 1861. Evidence of its reconvening in the absence of a
 congressional quorum has not been exhibited by the United States. The national legislative body
 discernible in Amendment XX, Section 2 first appeared in 1863 by executive resolution as a
 department of the Executive Branch of government pursuant to "Emergency War Powers." This
 de facto "Congress" was conceived and continues to sit at the pleasure of the president of the
 corporate ens legis UNITED ST ATES.

  15.     The de Jure private people who, by their inherent character in rerum natura, are foreign
  to and wholly without the corporate e11s legis United States are not subject to the actions, acts
  and whims of the ens legis Congress of the corporate UNlTED STATES. Accordingly, living
  Men in rerum natura are not subject to the Federal Reserve Bank Act of December 23, 1913
  which wants for force and effect of law in the Original Jurisdiction.


  Cromar, in his rightful capacity as beneficiary of the Original Jurisdiction by an extraordinary
  and persistent policy of covin, conspiracy, and collusion constructed and condoned by the
  UNITED ST ATES Congress, Amendment XX, the Federal Reserve Bank/System, and
  contractors, agents, assigns, successors, heirs, representatives, obligors and grantors thereof.

  l 7.    It is well settled in law that "no right, by ratification or other means, can arise out of
  fraud." Fraud vitiates everything it touches. There exists no lawful statute of limitation on fraud.

  I 8.    By this PUBLIC NOTICE, DECLARATIONS AND LAWFUL PROTEST, the
  following addendum is attached by reference herein in its entirety to any and al! Federal Reserve
  Notes, public policy instruments, and documents regardless of kind arising froni or relating to the
  Federal Reserve Bank/System which are held, received or used by Paul-Kenneth: Cromar, now
  and in perpetuity:
                                                        4
             Case 2:17-cv-01223-RJS Document 149 Filed 02/08/21 PageID.1852 Page 70 of 100
                                                                                            ENT   89469 :2020 PG 8 of 32i



                       "'The use of this instrument/conveyance by Paul-Kenneth: Cromar, is of
                        necessity only and under Lawful Protest, mmc pro tune to December 23,
                         1913, in the absence of a reasonable alternative."

              19.      The labor of Paul-Kenneth: Cromar, is measured and valued qualltum meruit
~~~~~=~e-xclusi.v-ely=in=gold=an.d=8U~coin. As_the value of such labor is tangible, it cannot be measured
              by any instrument which serves as evidence of debt, notwithstanding that the operational~c~u~rr~ei"i'in-~ci'cy~~~~~~=~~
              of lhe. corpar::itc UNUF.n STATFS consists ex.cJJJs.ivdy of _i_o.sJ.rurne.oJs JJ.oJe.d .tbe_reo.n 10 be
              evidence of liability.

                20.      Paul-Kenneth: Cromar, hereby expressly states his intention to pay, extinguish and
                satisfy all of His obligations and make all parties whole, Accordingly, Paul-Kenneth: Cromar,
                specifically disavows the use of "discharge" as a fraudulent transaction which implies payment
                but serves to covertly transfer the debts of Paul-Kenneth: Cromar, to other parties contrary to
                Paul-Kenneth: Cromar, deeply held Scriptural beliefs under God regarding theft and deceit.

                 21.    'Paul-Kenneth: Cromar, is not now and has never been a United States Citizen under the
                Fourteenth and Sixteenth Amendments of the ens legis Constitution for the corporate UNITED
                STATES, notwithstanding any failures to properly pass the said amendments into law.

                22.   Paul-Kenneth: Cromar, has the absolute unalienable Divine right to keep and bear
                arms of any kind for protection of Self, family, and neighbors, by his own will and this
                DECLARATION.

                23.     Paul-Kei:ineth: Cromar, has the absolute unalienable Divine right to move and
                travel upon all public roadways in America, of whatever kind and nature, in whatever mode or
                carriage of transportation He may choose, without license or permission or any other
                infringement of that right, by His own will and this DECLARATION.

                24.    In addition to all of the above, Paul-Kenneth: Cromar, retains all of the Rights as
                enumerated and protected by the constitutions, bills of rights, and ordinance pursuant to the
                Origimri- forhn:iictiurr.



                LAWFUL PROTEST
                As it is a crime to conceal a crime and conceal a fraud, Paul-Kenneth: Cromar, makes
                Lawful Protest against, abjures, denounces, refuses, takes_ exception and does not assent to:

                1.      The formation of any institutional, bifurcated, public, cestui que trust in violation of the
                copyright of Paul-Kenneth: Cromar, previously declared herein.

                2.        Any allegation or presumption that Paul-Kenneth: Cromar, has consented expressly or
                tacitly to being a Citizen pursuant to the Fourteenth and/or Si.xteenth Amendment of the ens legis
                Constitution of the UN[TED STATES.

                3.      Any pledge, mortgage, lien or encumbrance by the Council of State Governors, March 6,
                1933 which would identify Paul-Kenneth: Cromar, as a security, surety, co-surety or collateral
                for any part or portion of the public debt which has been hypothecated by the use of counterfeited
                Federal Reserve securities.
                                                                5
Case 2:17-cv-01223-RJS Document 149 Filed 02/08/21 PageID.1853 Page 71 of 100
                                                     ENT 89469 :2020 PG r of 32+



  4.      The forced involuntary use of U.S. funds such as Federal Reserve Bank/System notes,
  commercial liability instruments and electronic liability transactions as part of a scheme to
  compel the principals to impart artificial commodity value to the liability evidenced thereon, on
  the authority of MacLeod v. Hoover, (June 22, 1925) No. 26395, S. Ct. Louisiana; l 05 S. Rep.
  305, that court citing U.S. Bank v. Bank of Georgia, 23 U.S. 333, 10 Wheat, 333, 6 L. Ed. 34.

  5.       Any presumption that Paul-Kenneth: Cromar, has volunteered to be a debtor in
  possession of Federal Reserve Notes wirh expectation of a quid pro quo; a guarantorl'surety/co-
  surely on the lien created by the Federal Reserve Bank Act of December 23, 1913; a party to any
  confidence game, scheme, forced or cestui que use whereby paper wanting inherent value is
  placed into circulation by the Federal Reserve Banks in lieu of Constitutionally required gold or
  silver; a party to the failure of public officials and Federal Reserve principals to provide full
  disclosure of the liabilities and perils of using private scrip, instruments of debt, corporate U.S.
  obligations, and Federal Reserve Notes as inauthentic replacements for lawful money.

  6.      Any presumption that Paul-Kenneth: Cromar, has at any time expressed or implied a
  promise to guarantee the debt hypothecated by the said Federal Reserve Act, the private debt of
  the corporate UNITED ST ATES, or any obligations of the Federal Reserve Banks, agents,
  contractors, assigns, successors, heirs and grantors thereof, now and in perpetuity.

  7.        Any presumption that Paul-Kenneth: Cromar, has at any time volunteered expressly or
  tacitly to join as a co-conspirator in any fraud, conspiracy, covin, collusion, confederation or joint
  bu~ml-s-s v-ento-re crp-erated- by th-¢" de- fin.''tv STATE Of UTAH -an-cl the -corponri-e em fo-gf-s
  UNITED STATES as a surety, co-surety, guarantor or other obligor.

  8.       Any attempt to induce Paul-Kenneth: Cromar, to act as a tort feasor to the Constitution
  for the united States of America, anno Domini 1787, where at Article I, Section 10, it states ''No
  State shall ... emit bills of credit; make anything but Gold and Silver Coin a tender in payment of
  debts," all such offers being refused for fraud.

  9.       Pursuant to the Original Grant of Depositum for Bailment via the 1896 Constitution of
  UT AH, Paul-Kenneth: Cromar, makes Lawful Protest against, abjures, denounces, refuses,
  takes exception and does not assent to the calculated use of legal fictions to undermine and
  convert the political Will of the People on the free soil of the organic country known as Utah into
  a legislative democracy that transforms the free People into subjects of the municipal law of
  foreigners within the geographical exterior boundary of Utah and contrary to the Northwest
  Ordinance and the original Grant of the People, September 17, 1787, anno Domini, as amended




  MANDATES
  IT IS HEREBY EXPRESSLY MANDATED TO IMMEDIATELY:

  I.        RETURN THE DEPOSITUM FOR BAILMENT to Paul-Kenneth: Cromar, in his
  ca.p_acity as descendent by blood of the ori.g_inal Bailor/Grantor/Settlor and his endowment to
  warrant same by Almighty God, pursuant to the terms, conditions, stipulations, exceptions and
  reservations contained within the Original Grant.



                                                    6
                                                                    ENT 89469
              Case 2:17-cv-01223-RJS Document 149 Filed 02/08/21 PageID.1854  :2020
                                                                             Page    PG 100
                                                                                  72 of 10 of 32+



                 2.       A:CKN-0\VLEO-GEMENT, RECOGNHtoN ANO RETURN BV THE BAILEE 0-F
                 THE SAlD DEPOSITUM OF BA[LMENT to Paul-Kenneth: Cromar, as repository trustee
                 for the Original public Trust.

              3.      EXHIBIT THE AUTHORITY whereby Paul-Kenneth: Cromar, can be compelled,
              forced or enticed to falsely act as a tort feasor to Article I, Section I 0, Clause I of the Original
              Grant against his will by using the aforementioned fictional bank notes within a scheme of
----~~~d=is=c=harge~disguised~as lli\,¼ment. Failure to so exhibit within fifteen (15) days of PUBLIC
              NOTICE comprises stipulation that no such authority exists.

                 4.       EXHIBIT THE AUTHORITY whereby Paul-Kenneth: Cromar, can be compelled,
                 forced or enticed to falsely present himself as a United States Citizen/person in violation of the
                 Fourteenth and Sixteenth Amendments prohibition against slavery and involuntary servitude.
                 Failure to so exhibit within fifteen (15) days of PUBLIC NOTICE comprises stipulation that no
                 such authority exists.

                 5.        ADMIT OR DENY that al! actions of the UNITED STATES, the STATE OF Utah and
                 all political subdlvisions thereof whether judicial, administrative, municipal, county or otherwise
                 are by their nature actions itu/ebitatus assumpsit. Failure to respond within thlrty (30) days of
                 PUBLIC NOTICE comprises admission of an ongoing Fraud against the beneficiaries of the
                 Original Jurisdiction.

                          "Suits as well as transfers may be the protective coverings of fraud," Steelman v. All
                          Continent Corp,, 30 I US 278, 81 L. Ed I 085; Shapiro v. Wilgus, 287 U.S. 348, 355, 53
                          S. Ct. 142, 144, 85 A.L.R. 128. "The fact that the means employed to effect the
                          fraudulent conveyance was the judgment of a court and not a voluntary transfer does not
                          remove the taint of illegality,'' First National Bank v. Flershem, 290 US 504, 78 L. Ed.
                         465, " ... it is obvious that the fraud did not occur in open court nor in that sense enter
                          into the decrees under attack, hence the fraud of which we complain was not susceptible
                         to insulation. In the language of Shapiro v Wilgus, 287 US 348, 77 L. Ed 355. It was part
                          and parcel to a scheme whereby the form of a judicial remedy was to supply a protective
                         •t:fl\/er ·fur ·a ff-a:ixdu+e-r...-t -&e-s+gn." A+s-o, Steetmar,, sttp,a fk-r-slTam, ·So1Jr:!i, H,m:m·, "Strpra.,
                         "That in the absence of an adversary trial or decision the distinction. between extrinsic
                         and intrinsic fraud becomes immaterial and made clear by the following from the
                         Throckmorton opinion,'' 98 US 61, 65, Braun, supra.

                 6.       EXHIBIT VERIFIED EVIDENCE proving the time, place and nature of full disclosure
                 of the benefits, risks and perils by which Paul-Kenneth: Cromar, could knowingly volunteer
                 to submit to the Federal Reserve Bank Act of 1913. Failure to so exhibit within thirty (30)
                 days of P lJ HLI C NOTT CE co.m..p.ds£.S. }U.i.p.1ttatio..a..tlu.1-Lt10 .s1tcb_ dis.do.s.uxe w.a.s. nm.de..

                7.      ADMIT OR DENY that PaulwKenneth: Cromar, did in fact knowingly and
                voluntarily ratify the ce.~·tui que trust created by the UNITED STATES through the Federal
                Reserve Bank Act of 1913 which resulted in the use of grammatical derivations of Paul-
                Kenneth: Cromar's name in a scheme of intentional misnomer for profit and gain. Failure
                to respond within thirty (30) days of PUBLIC NOTICE comprises denial that the ce.\·tui que
                trust created by the UNITED STATES through the Federal Reserve Bank Act of 1913 was
                ~-er duiy and ta-wfuify ratified by and any assumption of such ratification is fatse.

                8.       EXHIBIT VERIFIED EVIDENCE proving the knowledgeable and voluntary
                ratification and acceptance by Paul-Kenneth: Cromar, of the aforesaid cestui que trust.
                Failure to so exhibit within thirty (30) days of PUBLrC NOTICE comprises stipulation that
                the said cestui que trust was never ratified by Paul-Kenneth: Cromar, and any assumption
                of such ratification is false.
                                                                               7
Case 2:17-cv-01223-RJS Document 149 Filed 02/08/21 PageID.1855 Page 73 of 100
                                                                         ENT   89469 l2020 PG 11 of 32+



 9.      EXHIBIT VERI FlED EVIDENCE proving the granting of a copyright license by
 Paul-Kenneth: Cromar, expressly conveying to the licensee the authority to use
 grammatical derivations of the proper name belonging to Paul-Kenneth: Cromar, in a
 scheme of intentional misnomer for profit and gain through an unauthorized cestui que
 trust. Failure to respond within thirty (30) days of PUBLIC NOTICE comprises stipulation
 that all such misnomers and uses of the aforesaid cestui que trust comprise intentional
 copyright infringement.

 I 0.    I Paul-Kenneth: Cromar, do hereby deny having received disclosure of the
 existence, benefits, risks and perils of a ce:m,i que trust named derivatively at any time, or
 having been asked to ratify the said trust. Consequently, I do hereby deny, denounce,
 adjure and disavow having ever ratified any such trust.

 11.     ·1 Paul-Kenneth: Cromar, Beneficiary of the cestui que trust, rejects and never accepted
 Offer to contract and does not consent to an_y proceedings.

 12.     I Paul-Kenneth: Cromar, beneficiary of cestui que trust mandate All debt
 against Paul-Kenneth: Cromar, AND Barbara-Ann: Cromar, from the IRS be
 released, immediately voided, all liens and notices of lien voided, and all claims on land,
 property, improvements, or any pursuit of happiness at a place commonly known as 9870
 North Meadow Drive in a neighborhood known as Cedar Hills in Utah state, be returned
 to Paul-Kenneth: Cromart. AND Barbara-Ann: Cromart_ with a written
 DECLARATION OF APOLOGY for denying Constitutional 'rights to due process,
 hearing, trial by jury and justice, be drafted and signed by you, notarized, then be
 recorded on the property through the Utah County Recorder, with this original
 being mailed to the address below via NEXT DAY USPS mail. If this mandate is not
 met, a penalty of ten thousand ($10,000.00) dollars a day will be enforced until such
 time the debt is paid in full, County record corrected, apology filed thereon, and if
 necessary,_ the hoJ1s.e i~ returned with _a _$_6.60+000 t..e.r.r.orism _and threat of
 endangerment personal distress fee, plus $1000 per day penalty until fee is paid in
 full.

  13. I Paul-Kenneth: Cromar, beneficiary of cestui que trust do hereby instruct, Flesh-
 and-Blood MR. ROBERT J. SHELBY being an officer of the CORPORATION cannot
 use the name of Paul KENNETH CROMAR, in any form, it is a felony in the Utah
 St.31-e.~

 14, I Paul-Kenneth: Cromar, beneficiary of the cestui que trust, do not have a contract
 with any court of the UNITED STATES. If threatened in any manner, I Paul-Kenneth:
 Cromar, in the Body of Flesh-and-Blood by MR. JOHN W. HUBER, MR. D. MARK
 JONES, MR. TIMOTHY D. DeGIUSTl, MS.EVELYN J. FURSE, MR. RYANS.
 WATSON, RICHARD E. ZUCKERMAN, MS. NANCY K PHILLIPS, R. A.
 MJTCHELL, MS. WANDA!. .MANLEY, .MS. JOAJ~ FLI\CH -0-r JOAN FLACK, -and
 MR. "GARY CHAPMAN" (alias for Employee ID# 10000324786), any Corporate
 employee, or any other suspected criminals not named here, charge for such fraud at
 Seventy-Five Thousand ($75,000.00) DOLLARS per officer, official or living individual.
 If any perceived threats are manifest, all the people above may be exposed to

                                                8
Case 2:17-cv-01223-RJS Document 149 Filed 02/08/21 PageID.1856 Page 74 of%100
                                                      ENT 89469:21)21)     12 of 324-



   investigation and prosecution for possible RICO violations, and a:H the fines, penalties
   and imprisonment there under.

    15.    I Paul-Kenneth: Cromar, beneficiary of cestui que trust mandate that MR.
   ROBERT J. SHELBY show that the corporate regulations have authority over the BODY
   of Flesh-and Blood of Paul-Kenneth: Cromar. And since the corporation of the
   UNITED ST ATES has no authority over the Body of Flesh-and Blood, now fraud and
   swindle in dishonor, and extortion charges, ao now· app-lysirrce=try111g=to-trrirrfrme i-rrtcr----=·= = = = ~ = ~
                                                                                                                   1



   contract with the corporation of the UNITED ST ATES, a penalty of ONE HUNDRED
   FIFTY THOUSAND DOLLARS ($150,000.00) now applies to the Corporation of the
   OFFICE of ADMINISTRATIVE HEARJNGS a subsidiary of the UNITED STATES
 • Corporation for the distress that has been incurred to me in the Body of Flesh-and Blood.

  16.     I Paul-Kenneth: Cromar, beneficiary of cestui que trust mandate that MR.
  ROBERT J. SHELBY provide a e:ertrfied cop-res srgrred under the pains and' pem:tlty of
  perjury) of his Oath of Office, his Anti-Bribery Statement, his Foreign Agents'
  Registration Act disclosure (see FARA.gov), and his bond number and bonding company
  name, address, phone and agent contact, sent via NEXT DAY USPS in c/o the mailing
  address beiow.

  17.     I Paul-Kenneth: Cromar, beneficiary of cestui que trust mandate that MR.
  ROBERT J. SHELBY provide a certified financial audit and record audit of ALL United
  States District Court records surrounding any case, including but. not limited to filings,
  phone logs, texts, emails, audio and/or video recordings, payment, payer and/or payee
  name(s), bonds, claims, off-sets, and ALL associated cataloguing numbers - signed
  deciaring if 100% accurate under the pains and penalty of perjury that nothing related to
  Paul-Kenneth: Cromar, and/or Barbara-Ann: Cromar, since January l, 2007 to the present
  day delivery of above items, has been witW1eld - in both hard copy and electronic. This
  including but rrot limited to case firings from 2:17-cv-01223-RJS-EJF, and aU are
  required to be sent via NEXT DAY USPS mail free of charge, c/o mailing address below.

   t 8. If these mandates are not met in a timely basis, then arrests BY the appropriate
  authorities, at the appropriate time after 30 days will be made. l Paul-Kenneth:
  Cromar, hereby MANDATE MR. ROBERT J. SHELBY immediately resign without
  retirement pay for fraud and swindle in dishonor committed as the chief administrator
  (sometirne-s erroneously caUed the "Honorable Chief Judge" of the US District Court).

  19. I Paul-Kenneth: Cromar, Beneficiary of the cestui que trusl, do hereby instruct
  MR. WILLIAM P. BARR attorney general of UNITED ST ATES corporation, and
  responsibie for aH DQj corporate empioyees for the UNITED STATES, to hereby
  enforce all above mandates. If these mandates are not met within thirty (30) days from
  the date of receipt of this PUBLIC NOTICE, DECLARATIONS, MANDATES AND
  LAWFUL PROTEST, all indi:vidual names mentioned in this document will be
  submitted to the US Marshals and/or the Utah County Sheriff for action.




                                               9
Case 2:17-cv-01223-RJS Document 149 Filed 02/08/21 PageID.1857 Page 75 of 100
                                                                                  rnr   89469:2020 PG 13 of 32i


  CA \lEAT LAW - SUPRElv1E COURT CASES
   I.        All public officials, Officers of government bodies politic, in all branches/departments,
  Executive, Legislative, or Judicial, being of Oath of Office, bonded to fidelity, are under
  ministerial duty, Supervisors v. United States ex rel. 71 U.S. 435, 4 Wall 435, U.S. v. Thomas,
   15 Wall 3 3 7, U.S. v Lee, l 06, US 196, I S. Ct 240, fiduciary/trustees, U.S. v Carter, 217 US 286,
  30 S. Ct 515. "The implication of a trust is the implication of every duty proper to a trust ...
  Whoever is a fiduciary or in conscience chargeable as a fiduciary is expected to iive up to them.''
  Buffum v Peter Barceloux Co. 289 US 227, 237; 77 L Ed l 140, 1146, cited Braun v. Hansen,
   I03 F.2d 685 ( l 939), wherein it further states "Being fiduciaries, the ordinary rules of evidence
  are reversed", must obey the law, Butz v. Economou, (US) 98 S Ct. 2895, Davis v Passman
  ( 10,9
    171  ,- US)-4A'> r1c: '>'>6 nn
                 -r.kUJ,t.,,t..
                           1
                                   c r, ,,26·1"1".
                                7/J.'-...,t.~




  2.      "The law will protect an individual who, in the prosecution of a right does everything
  which the law requires him to do but fails to obtain his right by the misconduct or neglect of a
  public officer." Lyle v Arkansas, 9 Howe 314, 13 L. Ed 153, Duluth & Iron Range Co. v Roy,
  l 73 US 587, 19 S. Ct 549, 43 L. Ed 820. "It is a maxim of the law, admitting few if any
  exceptions, that every duty laid upon a public officer for the benefit of a private person, is
  enforceable by judicial process". Butterworth v U.S. ex rel. Hoe, I l 2 US 50, 5 S. Ct 25, 28 L. Ed
  656.

  3.        "A ministerial officer is liable for an injury done, where his acts are clearly against the
  law." Tracy v. Swartwout, iO Pet 80, -9 L Ed 354. "The judidatly fashioned doctrine of official
  immunity of judicial, legislative or executive officers does not reach so far as to immunize
  criminal conduct prescribed by an Act of Congress." O'Shea v. Littleton, 414 US 488, 94 S Ct.
  669, "in equity there are certain rules prohibiting parties bearing certain relations to each other
  from contracting between themselves; and if parties bearing such relations enter ini'O COi'itracts ·
  with each other, courts of equity presume them to be fraudulent, and convert the fraudulent party
  into a trustee." Perry on Trusts (7 11t Ed) Sec. 194, in Braun v Hansen ( 1939) I03 F 2d 685. Under
  the doctrines of res gestae, res ipsa loquitur, respondeat superior, as now having prior
  knowledge, authority, power, opportunity to prevent or aid in preventing injury, damage, having
  been or about to be committed. Title 42 USCS Section 1986, as applies to public officials,
  Officers, by the existence of an agreement between two or more persons, acting in a private
  conspiracy, McNalley v Pulitzer Pub. Co. (1976) 532 F 2d 69,429 US 855, 50 L Ed 2d 131, to
  conspire, through said conspiracy, to impede or hinder, or obstruct or defeat the due course of
  justice in a State or Territory, with the purposeful intent to deny the equal protection of the law,
  under color of State law or authority, or other, Griffin v. Breckinridge ( 1971) 403 US 88, 91 S Ct.
   ! 790, <lep-riv.ing -of having &r exercising a Rig-ht, Fe-deml, Cons-p-i-rncy to Obstruct Justkc Act (Tittc
  42 USCS Section 1985(2), deprivation of due process, even by federal officials, Williams v.
  Wright ( 1976) 432 F Supp 732, Founding Church of Scientology v Director, FBI ( 1978)459 F
  Supp 748, 98 L Ed 2d 150, 108 S Ct 199, even District Attorneys, Rouselle v Perez (1968) 293 F
  Supp 298, places upon you the badges of fraud, prior know!€dge, superior knowledge of the law,
  will of intent, perjury of Oath of Office, constructive treason, bad faith, breach of
   fiduciary/trustee responsibility, whereupon "Being fiduciaries, the ordinary rules of evidence are
  reversed," ( l 939) I 03 F 2d 685. Further, being advised, as in Ex Parte v Young, 209 US 123
  (f908), ''The attempt ofa State Officer to enforce an unconstitutional statute is a proceeding
  without authority of and does not effect, the State in its sovereign or governmental capacity,
  and is an illegal act, and the officer is stripped of his official character and is subject in his_
  person to the consequences of his individual conduct. The State has no power to impart t~
  its officer immunity from responsibility to the supreme authority               of
                                                                               the United States."
  (Emphasis added.)
                                                      10
Case 2:17-cv-01223-RJS Document 149 Filed 02/08/21 PageID.1858 Page 76 of 100
                                                                                                            ENT     89469!2020 PG H of 32~




   Support NOTES from lower courts: From Perry on Trusts, (7th ed), Sec. 85 l " ... in order that
  the release, confirmation, waiver, or acquiescence may have any effect .... The cestui que trust
  must also know the Law, and what his rights are, and how they wou Id be dealt with by the
  court." The Supreme Court of Arizona in Garrett v Reid Cashion Land, 34 Ariz 245, 270 P. 3044
  at page 1052 quotes thus from Adair v Brimmer, 74 NY 539 "Confirmation and ratification imply
  to legal minds, knowledge of a defect in the act to be confirmed, and the right to reject or ratify it.
- 'fhe cesmi-l)ue-nust=must=therefore=not=only=have=been=aequainted=with=the~faets~but=apJ:Jrised=by----------_--_--_-_--_ _
  the taw, of how these facts woutd be dealt with by a court of equity, Ail that is implied in the act
  of ratification, when set up in equity by a trustee against his cestui que trust, must be proved, and
  will not be assumed. The maxim 'ignorantis legis excusat nerninem' cannot be invoked in such a
  case. The cestui que trust must be shown to have been apprised of his legal rights."
  (Etnpha:sis added.) Also from Ungrich v Ungrich, l 15 NYS 413, 417, "The rule (is) that to fasteii
  ratification upon a cestui que trust he must not only have been acquainted with all the facts, but
  apprised also in the law, and how such facts would be dealt with by a court of equity." Likewise,
  Thaw v Thaw, 27 Fed 2d 729, US v Carter, 217 US 286, 54 L Ed 769, Wendt v Fisher (Cardozo,
  J.) 234 NY 439, 154 N.E. 303, Leach v Leach, 65 Wis. 284, 26 NW 754.

  4.          The delay in discovery of the Frauds stated herein pursuant to Amendment XX provides
  no defense to the remedy, laches or otherwise. Michaud v Girod, 4 How 503,@ 561, 11 L Ed
   1076, Pomeroy's Equity, Sec. 847, Wiget v Rockwood 69 F @d 326, et seq., and from Texas &
  Pacific Ry, v Pottorft: 291 US 245, 78 L Ed 777, in Braun, supra, "the doctrine is thus affirmed.
  It is the settled doctrine of this court that no rights arise on an ultra vi res contract, even though the
  contract has heen per-formed; a-rrd this -con-clus+on cannot be -circto11vented by erecli-n-g and
  estoppel which would prevent challenging the legality of a power exercised." And from US v
  Grossmayer, 9 Wall 72, 19 L Ed 6 27, "A transaction originally unlawful cannot be made any
  better by being ratified." And, further, following Braun, supra, "It is held axiomatic that no right,
  bu .. "t"1fi""'t."1on·o.. othe" r m•'"'llS
    ,)   l(.i   M,,u"·   '   ·   I   ..   ·r , ·""l1'ar·1°e·
                                              l ~u-...,1.4   o·· •ut. "f frau· d " J 1.. C I 7''
                                                             I' LI'·   l. V   · 1·   .;.     ,19"1.. , ""C
                                                                                           .,J   ,..,.,~\., • 440 ' 6· R •"-'•
                                                                                                                          r L ., p ;';QQ
                                                                                                                                   v...-u, the
                                                                                                                                         LI


  following is quoted in Thompson on Corporations, 3rd Ed Sec. 2828, from Central Transportation
  Co. v Pullman Palace Car Co., 139 US 24, as established doctrine of the Supreme Court, "No
  performance of either side can give the unlawful contract any validity, or be the foundation of any
  right of action upon it." As said long ago by the great Justice Story in Prevost v Gratz, 6 Wheat
  481, 497; 5 L Ed 311, 315, "It is currently true that length of time is no bar to a trust clearly
  established; and in a case where fraud is imputed and proved, length of time ought not,
  upon principles of eternal justice, to be admitted to repel relief. On the contrary, it would
  seem that the length of time during which the fraud· has been successfliliy concealed and
  practiced, is rather an aggravation of the offense, and calls more loudly upon a court of
  equity to grant ample and decisive relief." (Emphasis added.)

  5.        It is a maxim of law that peonage and involuntary servitude are forbidden, and immunity
  is denied to any party, real or imagined, person or public official who would or conspire to
  ~raffle in slaves or participate in aiding or abetting~ Clyatt v US, 197 US 207 ( 1905), Plessy v
  Fl!rgysQt:J., \6.3.US 537, 542i "Whoever [Title 18 U.S.C. Sec.1581] holds or returns any person to
  a condition of peonage, or arrests any person with the intent of placing him in or returning him to
  a condition of peonage, shall be fined not more than $5,000.00 or imprisoned not more than five
  years."

  6.       All public officials in receipt of tltis notice are required by their Oath of Office to
  answer. Notification of legal responsibility is "the first essential of due process of law" Connally
  v. General Construction Co., 269 U.S. 385,39 ! . "Silence can only be equated with fraud where
  there is a legai or moral ·duty to speak or when an inquiry ieft unanswered would be intentionaiiy
  misleading." U.S. V. Tweel, 550 F.2d.297. It is the ministerial fiduciary/trustee duty of each and
                                                                               11
Case 2:17-cv-01223-RJS Document 149 Filed 02/08/21 PageID.1859 Page 77 of 100
                                                                             EHT   89469!2020 PG 15 of 32f


 every government official, officer,_ ag.enl;. cQntrnctor lJJJd a,<;si_gn Qf the UN lTED STA TES, the
 ST ATE OF UTAH, the Federal Reserve Banks/System, the International Monetary Fund, the
 International Finance Corporation, the International Bank for Reconstruction and Development,
 the Inter-American Development Bank, the World Bank, the Commission of the European
 Communities, the Organization for Economic Co-operation and Development, the United Nations
 and any and all other obligors/grantors who view this notice ("Respondents") to timely and fully
 answer, Federal Crop Insurance v Merrill ( 1947) 332 US 380., 92 L Ed 10, 68 S Ct 1, 175 ALR
 1075.

 7.       The period for Respondents to respond to this notice is thirty (30) days. Any party or
 public official wishing to answer, respond, refute, rebut, deny, object or protest any statement,
 term, declaration, denial or provision in this presentment must do so by Lawful Protest within
 thtrty (30) days of the Jate · of issuance or fon:ver · Jose ail tights·, titles, interests,. and the
 opportunity to plead. All such responses must be verified and have exhibitions and factual
 evidence in support annexed thereto.

 8.       Respondents may agree with all statements, terms, declarations, denials and
 provisions herein by remaining silent Failure to timely respond to all such terms and
 provisions with which Respondents disagree comprises Respondents' stipulation and confession
 jointly and severally to acceptance of all statements, terms, declarations, denials and provisions
 herein as facts, the whole truth, correct and fully binding on all parties.

 9.        This document serves as Notice of Fault in the event Respondents fail to timely
 re-sportd.

  10.     Notice of Default shall be issued no sooner than three (3) days after Notice of Fault.
 Default is final three (3) days after Notice of Fault is issued. Default comprises Respondents
 consent jointly and severally to be named as defendant(s) in vari0us actior.s, administrative and··
 judicial

  11.     Upon Default, all matters arc settled resjmlicata and stare decisis.'

  12.      Default comprises an estoppel of all actions, administrative and judicial, by
  Respondents against Paul-Kenneth: Cromar, 3J. Pomeroy, Equity Jurisprudence Section 805, p.
  192, Restatement 2d of Torts Section 894( I) ( 1979), and now reasonably relied on, Wilbur
  Nationai Barik v US 294 US 120, 124-125 ( 1935 ), due to misconduct by Government agents
  Heckler v Community Health Services, 467 US 51, at 59, 60, Federal Crop Ins., supra. "It [the
  doctrine of Estoppel by Silence] arises where a person is under duty to another to speak or failure
  to speak is inconsistent with honest dealings!' In Re McArdles Estate; 140 Misc. 257, et seq.,
  and Silence, to work estoppel, must amount to bad faith. Wise v USDC Ky., 38 F Supp 130, 134,
  where duty and opportunity to speak, Codd v Westchester Fire Ins. Co. 14 Wash. 2d 600, 128 P
  2d 968, 151 ALR 316, creating ignorance of facts, Cushing v VS Mass, !8 F Supp 83, inducing
  person claiming estoppel to alter his position, Braunch v Freking, 219 Iowa 556, 258 NW 892,
  knowledge of facts and of rights by person estopped, Harvey v Richard, 200 La. 97, 7 So. 2d 674,
  willful or culpable silence, Lenconi v Fidelity Trust & Savings Bank of Fresno, 96 Cal. App. 490,
  273 P. I03 et seq., "Silence" implies knowledge, and an opportunity to act upon it, Pence v
  Langdon, 99 US 578@ 581, et seq.

   13.     Under the Clearfield Doctrine, derived from the 1943 Supreme Court Decision ir
  Clearfield Trust, et al. vs. United States, (328 U.S. 363, 318), the court ruled, in essence, that
 ·when· a government reduces itself to a corporate status, it becomes merely another c(li')jdraiion;
  )1aving no more nor less standing than all other corporations.
                                                   12
Case 2:17-cv-01223-RJS Document 149 Filed 02/08/21 PageID.1860 Page 78 ofPG 100
                                                      EHT 89469:2020         16 of 324




  15.   The UNITED STATES Supreme comi in 2000 ruled, Bond vs. UNITED
  ST ATES 529 US 334-2000, held that the people are in fact Sovereign and not the
  STATES or government. The court went on to define that local, ST ATE and FEDERAL
  law enforcement officers are committing unlawful actions against the Sovereign
  people by the enforcement of laws and arc personally liable for their actions.


                                  DISCLAIMER
  THE QUOTATION OF THE PRIVATELY COPYRIGHTED STATUTORY
  LEGISLATIVELY CREATED CASE LAW AND STATE AND FEDERAL STATUTES
  PURSUANT TO PL 88-244, DECEMBER ~O, 1963, IS DONE WITHOUT INTENT TO
  CREATE A "USE", VIOLATE ANY PRIVATE COPYRIGHT, OR GIVE LEGAL
  ADVISE TO ANYONE, AND-STANDS SO UNLESS LAWFULLY PROTESTED BY ANY
  CONCERNED PARTY(IES)

  Notice to the principal is notice to all agents. Notice to an agent is notice
  to all principals. By this Public Notice, Declarations, Mandates and
  Lawful Protests the world is now informed.




  BE [T SO EXECUTED, and by this execution, be made to appear, in-deed, enac,ted, decreed,
 This the ~day of the __filh.__ month, anno Domini, two thousand and ..1.Q_, Amen



                                          L.S . ..M..~L..,...:~~~~~~~~~~~
                                                  'igncd only in correct p lie capacity as
                                                  Bendiciary of the Original Jurisdiction

                                         Paul-Kenneth: Cromar.
                                         c/o 9870 north meadow drive.
                                         Cedar Hills
                                         Utah { 84062   J

     CC: MR, WILLIAM P. BARR acting as Attorney General
        MR. GARY HERBERT acting as Utah Governor
        United States Marshals office - Salt Lake City
        Ryan Bundy
        Ammon Bundy
        Shawna Cox
        US District Court President Trump appointed Judges:
               Judge Howard C. Nielson Jr. - (2019 to present)
               Judge David B. Barlow - (2020 to present)
               -(as potentialwitnesses / inve-stigatois to their court's un-Constitutional mischief)
        Utah Senator Mike Lee


                                                 13
Case 2:17-cv-01223-RJS Document 149 Filed 02/08/21 PageID.1861 Page 79 of 100
                                                                                                                                                   ENT       89469:21)20 PG 17 of 32+




                                                                                                             U.S. Postal Service"'
 D. MARK JONES                                                                                              --CERl'-fft-E-B-M
                                                                                                             Domestic M,111 Only
 CLERK OF THE COURT
 c/o U.S. DISTRICT COURT
 35 ·1 South 'West Temple
 Salt Lake City, UT 84101
 USPS - 7019 2280 0000 3188 5657
 Delivered & Received - June 15, 2020




                               r
                               ; Ii)_
                                                       M•~-..         ........              •N--••-          •

                                        ~-hU~a:/~~':"~-~~?:.'.'IT'.'.'~~c?"r,!.m~c~l"':'~1:Jla~!'•:•7~!9 2_:90
                                                                                                                 -

                                                                                                                                                                      Iii\   [l O   nfil d1   =
  L£1m DUii TO UMJTm TIWll!PO/!TATIOII AVAII.AIIILIYV AS A RESULT D~ NIITIONWWI! COVltMD IMMCTII. PAQl(A(lE Dl;IJYEI\V TIMl;ll 11.AV lie IDC1'l;HOt!>, PRIORITV MAIL EXPl1ESS4J
                                                                           &l!IMCe WIU. NOfCIIA!lGE!. FJ.WU!l.1111.EJ




                                                                                                                                                          Tro<:klna             FAOt)
         USPS Tracking•

         Track Another Package              +                                                                    CW lho ,,.. ln1onned   Oo"""'Y' featu-o lo,_.,_   151&/ I
                                                                                                                 1>rt()l'IU1ddl-Qn)'<U~                            - - ••-




                       Tracking Number: 70192280000031885657



                      Your rtllrn WIU Qe!Nl!fl!jl JO .Oil jrnjivid!J~I ;rt t l l f l - ol
                      12:48 pm onJuoo 15, 2020111 SALT LAKE CITY, UT 84101.
                                                                                                &Delivered
                                                                                                ....,. 15, :1020 ., 12:.ta llffi
                                                                                                C>ieWornd, lml Wllh lMMduiU
                                                                                                SAi.Ti.AXE CITY. VT 8-'101

                                                                                                081 UP<l,rut• V
                                                                                                                                                                                          I
                                                                                                                                                                      V


                                                                                                                                                                      A


                         Jun<t IS, 2020. t:!:43 pm
                         Ddlvorod, Lon 'Witll r,,l.fNTdval
                         SAi.i LAKE CITY, UT 114101
                         Yourilem wnOOh'ered to aoinatvichuslnt tho adc.1~4112:48 pm 01'1 Jun& 15, 2020 in SALT l.AJlEC•TY, UT84l01.


                         Jmo   16, 2020, 7:10 ..
                         Out 101 Ooffvu,y
                         SALT!.AK~CITY.I/T64!01
Case 2:17-cv-01223-RJS Document 149 Filed 02/08/21 PageID.1862 Page 80 of 100



                                                                               EXHIBIT- K
                            The Story of a Mother
                                        In two parts

                                by David Lester Straight

  PART#1

  Let me tell you little story ... a story about life ...
  a story about a new mother, happy, excited for life with her young family. A mother
  who grew up properly and like the majority, educated in a public governmentally
  controlled school system. She was brought up to be a good US Citizen. Proud of her
  Country and it's government.

  Then Walking in the doors of a hospital one day at the end of her beautiful 9 month
  full term of pregnancy, about to have a major medical procedure commonly known
  as childbirth delivers her precious and healthy baby. A gift from GOD!

  While under the influence of painkillers and wanting nothing more than to be at home
  in her comfortable bed, she is asked to pick a name for her flesh and blood living
  soul and she was handed a stack of papers to sign to registrar her baby with the
  DEPARTMENT of "HUMAN RESOURCES".

  Unknowingly under duress and without full and honest disclosure, she, Signing as an
  informant (definition of informant is one who gives up someone to another) she gives
  "title" to her bouncing baby up to the STATE.

  She takes her bundle of joy home not knowing the long term consequences of her
  actions. Her baby registered as a "vessel" an "entity" "a transmitting utility" for life is
  registered, bonded and insured, and placed into a Cestui Que Vie public trust and
  forever bought and soid as US treasury bonds under LEl's through its CUSIP#'s
  becomes the "full faith and credit" of the UNITED STATES Inc ...

  Upon the date of registration (3 days to a month after date born "live" baby becomes
  a "vessel" presumed forever dead and lost at sea, until it hopefully one day returns to
  the land and claims its minor (e)state. The Cestui Que Vie Trust.

  The mother not knowing what took place, not having had "full and honest disclosure"
  not having been taught during K-12 either, (a government funded and controlled
  curriculum) goes home and does as she was taught and raises the child the best she
  can.




                                                                                            1
Case 2:17-cv-01223-RJS Document 149 Filed 02/08/21 PageID.1863 Page 81 of 100



 The government through fraudulent TACIT Agreement of ones own consent and ones
 own lack of knowledge presumes and assumes to have title to all your property and
 your children, and jurisdiction over all aspects of you and your family's life.

 The governments, justice department and its BAR Association members, judges,
 attorneys, and its agents and agencies ONLY have authority through this assumption
 of TACIT Agreement and presumption of Jurisdiction of the Person = legal entity, the
 STATUS of US Citizen= employee, and the resident= someone there to do
 business, a resident of District of Columbia through the postal zip code .....
 regardless upon what state your live in.

 They operate under "Color of Law" they deprive you of all your rights through your
 consent to the privileges of citizenship and removal of your natural rights.

 But it, The government, nor its agents have any such authority over a man or woman
 or their private property. Only it's artificially created beings.

 Only, through your own consent do they rule over you ... usually while your kicking
 and screaming and crying and/or not knowing how they do it to you. This is, How
 they pull off the Con.

 To win ....

 It's all about status, == who you are! Your beliefs! You must prove.

 It's all about standing,= having the knowledge, the competence, the strength, to
 stand upon your rights! To know where your rights are listed and how to bring them
 up in court.

 How to correct the errors of Path = presumption, assumption, tacit agreements and
 Hearsay.

 How to hold them accountable!

 A dead entity, a corporation, can not stand! Cannot have standing, only a man or
 woman, a living soul, of flesh and blood can stand, can have standing .

 .It's all about.. .. your ability and your right to object, to descent, to rebuke, to
  repudiate, to refute, to rescind, to say NO to the hearsay, to say NO to any and all
  presumptions and assumptions, to say NO to all contracts, and signatures for reason
  of fraud. How to put the burden of proof back on them.

  Did you know an attorney can only represent a entity, a corporation, a person, a
  minor, someone in-firmed, incompetent, a ward of the state ... That you cannot speak
  for yourself if you have an attorney. That you wave your rights by merely having one.

                                                                                       2
              Case 2:17-cv-01223-RJS Document 149 Filed 02/08/21 PageID.1864 Page 82 of 100




                ... And they cannot represent a man or a woman who's competent.

                So, where are the claims against you! Where are they, the first hand witnesses, the
                notarized affidavits, the sworn testimony, that was sworn under oath and under the
-   --   --
                pairn,=ar1d=p@r=ialW=0f=~erjbltyJ_--_---------~-= = = = = ~ = ~ = ~ ~ = = = ~ = = = = = ~ I

                Did you know ...

                The Supreme Court of the United States says that rules, codes, statutes, and
                ordinances are NOT law. That they are corporate by-laws.

                The Supreme Court of the United States says that all corporate by-laws are
                colorable.
                Colorable = without fact, voluntary, must by obeyed by consent.

                See U.S.C. title 18 section 242 "Deprivation of rights under color of law"

               The Supreme Court of the United States says since governments have chosen to in-
               corporate, that they must follow all the same rules as any other corporation. That
               since they chose to incorporate that they are not de jure = without truth of the
               people ...
               but that they are de facto = or without fact!

               Did you know all courts are banks·! All Ju'dges bankers! Atl are ·"ft>r profit'
               corporations. All indictments are "a true bill". If you can't pay the bill, your brought up
               on "charges". If you can't pay the charges, They use you the man or woman, using
               you as the "surety" for the bond.

               They are after your Cestui Que Vie trust.

               This is why they take your kids, or why they charge you with a crime. For your CQV
               trust.

               So here shall I stand. Will you STAND with me!




                                                      PART #2


                               The Story of YOUR Mother ... ?

                                                                                                        3
Case 2:17-cv-01223-RJS Document 149 Filed 02/08/21 PageID.1865 Page 83 of 100




  A mother, nine months pregnant and about to deliver her precious child,
  unknowingly walks into a "foundling hospital".

  (Since 1908 all hospitals are deemed foundling hospitals in the United States.
  The Legal definition of the word "foundling" is a safe place to abandon a
  child.)

 The mother goes through a major medical procedure, commonly known as
 childbirth! She is in extreme pain, "under duress", Often under the influence of
 painkillers, just happily looking forward to getting home with her bouncing
 baby.

  When she is brought and handed a stack of papers to "sign" and merely told
  "that these are just to give your baby a name and register it with the State".

  So, Without any "full and honest disclosure", of the "terms and conditions" of
  the ''securities contract".
  Without a "Meeting of the minds". She "signs" as an "informant".
  (fhe Legal definition of the word "informant" is "someone who gives someone
  else up to another".

              Thereby, under the false and fraudulent doctrines of
    uParens Patriae" (State is Parent) and "In Loco Parentis" (Crazy Parenting),
             She unknowingly gives "equitable title" to the State(s)
                        Department of Human Resources.

  Forever to be known as "Human Capital", or "Chattel Property". (ie. a Slave)

  The "NAMED VESSEL" (PERSONA) is "Reg-i-'star'-ed" (given a FLAG) a
  CUSIP number (an SEC Regulated investment control number) is created.

  A Cestui Que Vie Trust is set up under the PUBLIC CHARITABLE TRUST
  through a "BANK" where it "issues reserved" (Certificate) and is "Bonded and
  Insured" (Birth Certificate).

  What is an uissues reserved"? It is a Federal Reserve Note ($ Loan). A Debit
  What is a "Insured Bond"? It is a United States Treasury Bond (B). A Credit

  A "Balance Sheet" is created!


                                                                                   4
         Case 2:17-cv-01223-RJS Document 149 Filed 02/08/21 PageID.1866 Page 84 of 100



                                             Debits and Credits
                                              On the Debit Side

        1933-1975. $630,000 FRN Loan from IMF to the PCT           $1,000,000. Policy
        1975-Present $1,000,000 FRN Loan from IMF to the PCT $2,000,000. Policy
-~~~~~o==n oehalf of the individual Cestui~Que \Ji~e=-===-= = - = - = = ~ = = = = = = = = ~

                                              On the Credit Side

           1933-1975.     $630,000. US Treasury Bonds were issued under CUSIP#
           1975-Present $1,000,000. US Treasury Bonds were issued under CUSIP#
           On behalf of the individual Cestui Que Vie.

                                     Other GUS/P'S added later.
                          SS#, DL#, Military ID#, Advanced College Degree#,
                                            Court Case # 's

                                           In other words ...

           The "NAMED VESSAL" comes out of the sea "water" is tugged through the
           birth "canal", where it is "docked" by the Doctor, ie. "Dock-tender".
           Where it is "inspected" a "bill of lading" is "presented". And a "Manifest" is
           "issued".

           The "NAMED Vessel" is then sent with the "tug", "out to sea" presumed lost
           and assumed dead, until it returns to pay its "tax" and claim its "goods"

                     ... the "Person" is traffic-ked in commerce

               •••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••


                                    While the baby ...
                                     "a living soul"
                          is sent home to live with its mother!

                            Until. .. {it claims it's minor estate).


                                                                                                       5
Case 2:17-cv-01223-RJS Document 149 Filed 02/08/21 PageID.1867 Page 85 of 100




 The United States Isn't a Conn.try                                                                                                                                                   EXHIBIT~ l
      - It's a Corporation!
                                                  by Lisa Guliani



                            This article by Lisa Guliani was published on this Serendipity website sometime
                            prior to February 2004. This is proven by tb.~__p_c1ge as archived on the WayQ.?.~15
                                 Machine. This article has also been published on rnany other websites.

                                                          https://www.serendipity.li/jsmil[/us corporation.htm




 "We the People of the United States, in Order to form a more perfect Union, establish
 Justice, insure domestic Tranquility, provide for the common defense, promote the
 general Welfare, and secure the Blessings of Liberty to ourselves and our Posterity, do
 ordain and establish this Constitution for the United States of America."
                                                                                          -        Preamble of the original 11 organic 11 Constitution

 "We hold these truths to be self-evident. That all men are created equal; that they are
 endowed by their Creator with certain unalienable rights; that among these are life,
 liberty, and the pursuit of happiness; that to secure these rights, governments are
 instituted among men, deriving their just powers from the consent of the governed;
 that whenever any form of government becomes destructive of these ends, it is the
 right of the people to alter or abolish it, and to institute new government, laying its
 foundation on such principles, and organizing its powers in such form, as to them shall
 seem most likely to effect their safety and happiness."
                                                          -     Excerpted from the Declaration of Independence of the original
                                                                                 thirteen united states of America, July 4, 1776


  Fourth of July 2002 has come and gone, and Americans honored the holiday with a
  renewed patriotic fervor that reminded me of the Bicentennial celebrations of 1976. As is
  customary, traditional fireworks displays took center stage and scores of people turned
  out to witness the dazzling show in the summer sky. With mixed feelings, I sat with
  friends on a crowded Pennsylvania sidewalk beneath a glittering, mesmerizing explosion
  of color, pondering the keen sense of sadness and betrayal that overwhelmed my spirit.
  Looking around at the huge crowds gathered for the annual events, I thought silently,
  ll\/\/n.   :'!t'"A   n o t .(\.. n.n. II   !n t ... ,   ,th    \Afl'"').   h-.,,n.          nr..t hn.n.n ., ( ...C"            Y'\Ar'\nlA        f.n...- ""\     \fr"H"\,'   IAng   tirY"lin.
   \IV\..., UI\... 11       l   llV\...,•     rt l l U l l f /   VV\...,     IIClV\...,       I I V l U\...,\..,11   Cl II   \..., f'-'\......V~I\.., {VI   c..t   V\..,I/     IVlr   lllll\..,a




  We celebrate this day in honor of our 11 independence 11 • We call ourselves a free people in
                                                                                                                                                                                                   1
Case 2:17-cv-01223-RJS Document 149 Filed 02/08/21 PageID.1868 Page 86 of 100



  a land of liberty. Our anthems proudly sing the praises of this nation, and we raise our
  voices, wave our flags and join in song - but how many Americans realize they are not
  free? This is a myth perpetuated by the powers-that-be in order to avoid any major civil
  unrest, and to keep us all living under the thumb of a militaristic corporate Big Brother
  within the illusions that have been created for us. The truth of the matter is this: what
  freedom=1T-as--not=b-el~n=s-toler1=frGm=us;-we=have=st1rreAElereel~williRgly=tic1r@lclgri=01c1r=sileR€F-e---~===~
  and ignorance. As Americans, most: of us have no idea how our freedoms are maintained
  - or lost. Apparently, our ancestors didn 1t have a good grasp of this either. It is sad, but
  it is also very true.

  Don 1t point to that beloved parchment, the Constitution, as a symbol of your enduring
  freedom. It is representative of a form of government which seemingly no longer exists in
  this country today. The Constitution has been thrown out the window, the Republic
  shoved aside and replaced with a democracy. The thing is; most people in this country
  remain unaware that this is so because they simply do not know the truth - what lies
  beyond the myths. Your so-called government is not going to tell you, either.

  To even begin to understand what has happened to the Republic, we must look
  backward in time to the period following the Civil War. We must go back to the year
  1871, which was the beginning of the decline of the Rep'ublic. When we examine what
  happened during that time in our history, we begin to piece together this troubling,
  perplexing puzzle that is 11 America 11 - only then should we answer as to whether we are
  indeed a 11 free 11 _people or not.

 So, let 1s roll backward into the past for a moment. It is time we learned what they didn 1t
 teach us in school. It is far more interesting than what they DID tell us. I think you 1 II stay
 awake for this lesson.


 The date is February 21, 1871 and the Forty-First Congress is in session. I refer you to the
 11
    Acts of the Forty-First Congress/ Section 34, Session Ill, chapters 61 and 62. On this
 date in the history of our nation, Congress passed an Act titled: 11 An Act To Provide A
 Government for the District of Columbia. 11 This is also known as the 11 Act of 1871 .11 What
 does this mean? Well, it means that Congress, under no constitutional authority to do so,
 created a separate form of government for the District of Columbia, which is a ten mile
 square parcel of land.

 What??? How could they do that? Moreover, WHY would they do that? To explain, let 1s
 look at the circumstances of those days. The Act of 1871 was passed at a vulnerable time
 in America. Our nation was essentially bankrupt- weakened and financially depleted
 in the aftermath of the Civil War. The Civil War itself was nothing more than a
 calculated 11 front11 for some pretty fancy footwork by corporate backroom players. It was a
 strategic maneuver by European interests (the international bankers) who were intent
 upon gaining a stranglehold on the neck (and the coffers) of America.

                                                                                                 2
Case 2:17-cv-01223-RJS Document 149 Filed 02/08/21 PageID.1869 Page 87 of 100




 The Congress realized our country was in dire financial straits, so they cut a deal with
 the international bankers - (in those days, the Rothschilds of London were dipping their
 fingers into everyone 1s pie) thereby incurring a DEBT to said bankers. If we think about
 banks, we know they do not just [end us money out of the goodness of their hearts. A
 bank will not do anything for you unless it is entirely in their best interest to do so. There
 has to be some sort of collateral or some string attached which puts you and me (the
 borrower) into a subservient position. This was true back in 1871 as well. The conniving
 international bankers were not about to lend our floundering nation any money without
 some serious stipulations. So, they devised a bri Iii ant way of getting their foot in the door
 of the United States (a prize they had coveted for some time, but had been unable to
 grasp thanks to our Founding Fathers, who despised them and held them in check), and
 thus, the Act of 1871 was passed.

 In essence, this Act formed the corporation known as THE UNITED STATES. Note the
 capitalization, because it is important. This corporation, owned by foreign interests,
 moved right in and shoved the original 11 organic 11 version of the Constitution into a dusty
 corner. 'vVith the 11 Act of 1871 ,ii our Constitution was defaced in the sense that the title
 was block-capitalized and the word 11 for 11 was changed to the word 11 of11 in the title. The
 original Constitution drafted by the Founding Fathers, was written in this manner:
 1
  The Constitution for the united states of America11 •

 The altered version reads: 11 THE CONSTITUTION OF THE UNITED STATES OF
 AMERICN 1• It is the corporate constitution. It is NOT the same document you might think
 it is. The corporate constitution operates in an economic capacity and has been used to
 fooi the People into thinking 1t is the same parchment that governs the Republic. ft
 absolutely is not.

 Capitalization - an insignificant change? Not when one is referring to the context of a
 legal document, it isn t. Such minor alterations have had major impacts on each
                        1




 subsequent generation born in this country. What the Congress did with the passage of
 the Act of 1871 was create an entirely new document, a constitution for the government
 of the District of Columbia. The kind of government THEY created was a corporation.
 The new, altered Constitution serves as the constitution of the corporation, and not that
 of America. Think about that for a moment.

                                      "
 Incidentally, this corporate constitution   does not benefit the Republic. It serves only to
 benefit the corporation. It does nothing good for you or me - and it operates outside of
 the original Constitution. Instead of absolute rights guaranteed under the 11 organic 11
 Constitution, we now have 11 reiative 11 rights or privileges. One example of this is the
 Sovereign 1s right to travel, which has been transformed under corporate government
 policy into a 11 privilege 11 which we must be licensed to engage in. This operates outside of
 the original Constitution.
 So, Congress committed TREASON against the People, who were considered Sovereign
                                                                                              3
                     Case 2:17-cv-01223-RJS Document 149 Filed 02/08/21 PageID.1870 Page 88 of 100



                       under the Declaration of Independence and the organic Constitution. When we consider
                       the word ''Sovereign/ we must think about what the word means.

                        According to Websteris Dictionary, 11 sovereign 11 is defined as: 1. chief or highest;
                        supreme. 2. Supreme in power, superior in position to all others. 3. Independent of, and
                      =1:1ri Hmitecl=0y, -aAy=@tl'l er, p@ss gssir::ig=@ r=@l'.1titlec;LtG>,=0 r=igina.l=a□{Ligd@p@gdenkau.tb_0-1i1y=o~r_---~-~ = ~ =
----   -   -   ---




                       jurisdiction.

                       In other words, our government was created by and for 11 sovereigns 11 - the free citizens
                       who were deemed the highest authority. Only the People can be sovereign - remember
                       that. Government cannot be sovereign. We can also look to the Declaration of
                       Independence, where we read: "government is subject to the consent of the governed" -
                       that's supposed to be us, the sovereigns. Do you feel like a sovereign nowadays? I don't.

                       It doesn't take a rocket scientist or a constitutional historian to figure out that this is not
                       what is happening in our country today. Government in these times is NOT subject to
                       the consent of the governed. Rather, the governed are subject to the whim and greed of
                       the corporation, which has stretched its tentacles beyond the ten-miie-square parcel of
                       land known as the District of Columbia - encroaching into every state of the Republic.
                       Mind you, the corporation has NO jurisdiction outside of the District of Columbia. THEY
                       just want you to think it does.

                      You see, you are presumed to know the law. This is ironic because as a people, we are
                      taught basically nothing about the law in school. We are made to memorize obscure
                      factoids and paragraphs here and there, such as the Preamble, and they gloss over the
                      Bill of Rights. But we are not told about the law. Nor do our corporate government
                      schools delve into the Constitution in any great depth. After all, they were put into place
                      to indoctrinate and dumb down the masses - not to teach us anything. We were not
                      told that we were sold-out to foreign interests and made beneficiaries of the debt
                      incurred by Congress to the international bankers. For generations, American citizens
                      have had the bulk c)f their earnings confiscated to pay on a massive debt that they, as a
                      People, did not incur. There are many, many things the People have not been told. How
                      do you feel about being made a beneficiary of somebody else's massive debt without
                      your knowledge or consent? Are we gonna keep going along with this??

                      When you hear some individuals say that the Constitution is null and void, think about
                      how our government has transformed over time from a municipal or service-oriented
                      entity to a corporate or profit-oriented entity. We are living under the myth that this is
                      lawful, but it is not. We are being ruled by a 11 de facto, 11 or unlawful, form of government
                      - the corporate body of the death-mongers - The Controllers.

                      With the passage of the Act of 1871, a series of subtle and overt deceptions were set in
                      motion - all in conjunction and collusion with the Congress, who knowingly and
                      deliberately sold the People down the river. Did they tell you this in government school?
                                                                                                                                 4
Case 2:17-cv-01223-RJS Document 149 Filed 02/08/21 PageID.1871 Page 89 of 100



  I doubt it. They were too busy drumming the fictional version of history into your brain
  - and mine. By failing to disclose what THEY did to the American People, the people
  became ignorant of what was happening. Over time, the Republic took it on the chin to
  the point of a knockdown. With the surrender of their gold in 1933, the People
  essentially surrendered their law. I don t suppose you were taught THAT in school either.
                                          1




  That 1s because our REAL history is hidden from us. This is the way Roman Civil Law
  works - and our form of governance today is based upon Roman Civil Law and
  Admiralty/Maritime Law - better known as the 11 Divine Right of l<ings 11 and 11 Law of the
  Seas 11 , respectively. This explains a lot. Roman Civil Law was fully established in the
  original colonies even before our nation began and is also known as private international
  law.

  The government which was created for the District of Columbia via the Act of 1871
  operates under Private International Law, and not Common Law, which was the law of
  the Constitutional Republic. This is very important to note since it impacts all Americans
  in concrete ways. You must recognize that private international law is only applicable
  within the District of Columbia and NOT in the other states of the Unibn. The various
  arms of the corporation are known as 11 departments 11 such as the Judiciary, Justice and
  Treasury. You recognize those names? Yes, you do! But they are not what you assume
  them to be. These 11 departments 11 all belong to the corporation known as THE UNITED
  STATES. They do NOT belong to you and me under the corporate constitution and its
  various amendments that operate outside of the Constitutional Republic.
  I refer you to the UNITED STATES CODE (note the capitalization, indicating the
  corporation, not the Republic) Title 28 3002 (15) (A) (B) (C). It is stated unequivocally
  that the UNITED STA TES is a corporation [see _n_ote]. Realize, too, that the corporation is
  not a separate and distinct entity from the government. It IS the government. YOUR
  government. This is extremely important. I refer to this as· the 11 corporate empire of the
  UNITED STATES/ which operates under Roman Civil Law outside of the Constitution.
  How do you like being ruled by a cheesy, sleazy corporation? You 1II ask your
  Congressperson about this, you say? HA!!

  Congress is fully aware of this deception. You must be made aware that the members of
  Congress do NOT work for you and me. Rather, they work for the Corporation known as
  THE UNITED STATES. Is this really any surprise to you? This is why we can 1t get them to
  do anything on our behalf or to answer to us - as in the case with the 'illega·1 income tax
  - among many other things. Contrary to popular belief, they are NOT our civil servants.
  They do NOT work for us. They are the servants of the corporate government and carry
  out its bidding. Period.

  The great number of committees and sub-committees that the Congress has created all
  work together like a multi-headed monster to oversee the various corporate
  11
     departments. 11 And, you should know that every single one of these that operates outside
  the District of Columbia is in violation of the law. The corporate government of the
  UNITED STATES has no jurisdiction or authority in ANY state of the Republic beyond the

                                                                                             5
Case 2:17-cv-01223-RJS Document 149 Filed 02/08/21 PageID.1872 Page 90 of 100




  District of Columbia. Let this sink into your brain for a minute. Ask yourself, 11 Could this
  deception REALLY have occurred without the full knowledge and complicity of the
  Congress? 11 Do you think it happened by accident? You are deceiving yourself if you do.
  There are no accidents or coincidences. It is trme to confront the truth and awaken from
  ignorance.

  Your legislators will not apprise you of this information. You are presumed to know the
  law. THEY know you don't know the law, or your history for that matter, because this
  information has not been taught to you. No concerted effort has been made to inform
  you. As a Sovereign, you are entitled to full disclosure of the facts. As a slave, you are
  entitled to nothing other than what the corporation decides to 11 give 11 you - at a price. Be
  wary of accepting so-called 11 benefits 11 of the corporation of the UNITED STATES. Aren't
  you enslaved enough already?

 I said (above) that you are presumed to know the law. Still, it matters not if you don't in
 the eyes of the corporation. Ignorance of the law is not considered an excuse. It is your
 responsibility and your obligation as an American to learn about the law and how it
 appiies to you. THEY count on the fact that most peopie are too unfnterested or
 distracted or lazy to do so. The People have been mentally conditioned to allow the
 alleged government to do their thinking for them. We need to turn that around if we are
 to save our Republic before it is too late.

 The UNITED STATES government is basically a corporate instrument of the international
 bankers. This means YOU are owned by the corporation from birth to death. The
 corporate UNITED STATES also holds ownership of all your assets, your property, and
 even your children. Does this sound untrue? Think long and hard about all those bills
 you pay, all those various taxes and fines and licenses you must pay for. Yes, they've got
 you by the pockets. Actually, they've had you by the ass for as long as you've been alive.
 In your heart, you know it's true. Don't believe any of this? Read up on the 14th
 Amendment. Check out how 11 free 11 you really are.

 With the Act of 1871 and subsequent legislation such as the purportedly ratified 14th
 Amendment, our once-great nation of Sovereigns has been subverted from a Republic to
 a democracy. As is the case under Roman Civil Law, our ignorance of the facts has led to
 our silence. Our silence has been construed as our consent to become beneficiaries of a
 debt we did not incur. The Sovereign People have been deceived for hundreds of years
 into thinking they remain free and independent, when in actuality we continue to be
 slaves and servants of the corporation.

 Treason was committed against the People in 1871 by the Congress. This could have
 been corrected through the decades by some honest men (assuming there were some),
 but it was not, mainly due to lust for money and power. Nothing new there. Are we to
 forgive and justify this crime against the People? You have lost more freedom than you
 may realize due to corporate infiltration of the so-called government. We vvill lose more

                                                                                             6
Case 2:17-cv-01223-RJS Document 149 Filed 02/08/21 PageID.1873 Page 91 of 100



 unless we turn away from a democracy that is the direct road to disaster -   and restore
 our Constitutional Republic.

 In an upcoming artide, we 1il take a closer look at the purportedly ratified 14th
 Amendment and how we became 11 property" of the corporation and enslaved by our
 silence.
 I am saddened to think about the brave men and women who were killed in all the wars
 and conflicts instigated by the Controllers. These courageous souls fought for the
 preservation of ideals they believed to be true - not for the likes of a corporation. Do
 you believe that any one of the individuals who have been killed as a result of war
 would have willingly fought if they knew the full truth? Do you think one person would
 have laid down his life for a corporation? I think not. If the People had known long ago
 to what extent their trust had been betrayed, I wonder how long it would have taken for
 another Revolution. What we need is a Revolution in THOUGHT. We change our
 thinking and we change our world.

 Vv'iH we ever restore the Republic? That is a question r cannot answer yet. I hope, and
 most of all - pray - that WE, the Sovereign People, will ,work together in a spirit of
 cooperation to make it happen in this lifetime. I know I will give it my best shot- come
 what may. Our children deserve their rightful legacy- the liberty our ancestors fought
 so hard to give to us. Will we remain silent telling ourselves we are free, and perpetuate
 the MYTH? Or, do we stand as One Sovereign People, and take back what has been
 stolen from the house of our Republic?
 Something to think about- it's called freedom.




     If we are stupid enough to surrender our freedom to a bunch of lousy
           international bankers, then we deserve to live in bondage.
                                      - Lisa Guliani

  Editor's note: Actually in the U.S. Code the term "United States" is said to have
  any of three meanings:
  US CODE: Title 28,.~002. Definitions (Page gone, but archived hm~f...)

        (15) "United States" means -
          (A) a Federal corporation;
          (B) an agency, department, commission, board, or other entity of the
        United States; or
          (C) an instrumentality of the United States.

  Note that (BJ and (C) refer to (A), so basically, in the American legal code the
  "United States" is afederal co1•poration, not a country.


                                                                                            7
Case 2:17-cv-01223-RJS Document 149 Filed 02/08/21 PageID.1874 Page 92 of 100




  Further reading_;_
  Added 201.5-02-21: The following is an anomymous comment (posted 15
  February, 2015) on the blog of The Sak~J~:

  Americans are lied to in a great many ways but perhaps the most perfidious is the
  actual truth that the subsequent Constitution for the United States does not apply
  to 14th Amendment United States citizens. Americans universally do not even
  understand that the legal term 'citizen' means *subject*; i.e., serf. They do not
  realize that they have, typically by their formal and/or tacit acceptance,
 contracted away all unalienable rights to the UNITED STATES Federal corporation
  which owns them and now have only 'privileges' as commercial entities. They do
 not realize that they do not even 'own' their own names. Their names, via the
 blrth- ca-rtifica-te- r-eg-ist&r-ed-, are- ovv-n-ed- b-y th.e- corporatio.r-1-. P-Jo. I.or-lg-er me-n- ar~-d-
 wo men. Just 'human beings'(corporate resources) which in Black's Law means
 "monsters". The Corporate United States is intertwined with all similar so-called
 governments across the planet, which today are not sovereign nations but simply
 private mega corporations masquerading as the sovereign nations they replaced.
 The 'one world government' of the Banking elites seems nearly at hand - though
 there do appear to be some nations unwilling to go along with that scheme ... it
 'appears' Russia. is such a one. Until proven to me otherwiser my prayers will lie
 with it inasmuch as I cannot abide a (hideous) private corporation such as the US,
 Great Britain, Canada, France, et al. now are (and legally defined as such and as
 commercial entities), that depend upon rape and theft of the remainder of the
 world for its/their financial sustenance. Oh, for those that did not know this, the
 United States is legally in receivership to the IMF having gone through at least
 three unsuccessful bankruptcies. Administered by the UN. All of this may seem
 strange to manyf_ but all you have to do is go back to maritime/admiralty law,
 money 'magic' and Babylon. The evil has been around for a very long time and is
 currently personified by Israel (though the real power is in the City of London).


 Added 201.7-05-08: The following is a comment by Chupacabra-322 (posted
 May 7, 2017) to an articl~ on Zero I-ledge:

 The "government" has not been legitimate since Lincoln's War. When the southern
 States' contingent walked out of congress and congress adjourned "sine die"
 (without a day), congress officially dissolved. They never had a lawful quorum so
 never lawfully reconvened.

 It was Lincoln ruling by decree back then which is the basis for all actions since.
 He ordered congress to do certain things under martial law (military rule). He
 even had the governor of New York arrested for opposing certain decrees.

 We have had a corporation ACTING as government since 21 Feb 1871.
 See:
      28 u.s.c. 3002 (15)
                                                                                                           8
Case 2:17-cv-01223-RJS Document 149 Filed 02/08/21 PageID.1875 Page 93 of 100



       (15)"United States" means-
       (A) a Federal corporation;
       (B) an agency, department, commission, board, or other entity of the
       United States; or
       (C) an instrumentality of the United States.

 So ... B and C are subdivisions of the "Federal corporation." For further verification
 go to Dunn & Bradstreet (dnb.com) or manta.com. You will find that ALL
 government entities are listed as private corporations right down to your local
 police department and school district.

 The "law" isn't what you think it is. It's all corporate regulations. Congress and
 legislatures are acting as the board of directors for the corporations and most
 don't have any idea. You are simply seen as a corporate asset (human resource)
 with an asset tag # (SS#) that is not allowed to tell your owner what to do.

 The questions you should be asking are, "Who owns it?" "Who are they really
 working_ for whether they know it or not?" "What are the requirements to be a CEO
 of a corporation?"
 Hint: You don't have to be a Citizen of any specific country to head up a
 corporation.
 [You could even be a citizen, or dual citizen, of some country in the Middle East.]

 These Criminal Psychopaths/ Sociopaths are just minions gaming a Criminal
 FRAUD system all based on Contract Fraud through our CONSENT (Blacks Law
 Dictionary) & deception.

 From Lincoln, to the Act of 1871, Fed Reserve Act of 1913, to The Emergency
 Banking Act of 1933. No doubt, these Megalomaniacs have taken historical FACT,
 twisted it, kept it from public knowledge to use as leverage in their diabolical plan
 to Enslave/Control mankind. And the entire planet.

 The purported 14th Amendment to the United States Constitution [which created
 the legal fiction of a "citizen of the United States"] is and should be held to be
 ineffective, invalid, null, void and unconstitutional for the following reasons:

 The Joint Resolution proposing said amendment was not submitted to or adopted
 by a Constitutional Congress per Article I, Section 3, and Article V of the U. S.
 Constitution.

 The Joint Resolution was not submitted to the President for his approval as
 required by Article I, Section 7 of the U.S. Constitution.

 The proposed 14th Amendment was rejected by more than one-fourth of all the
 States then in the Union, and it was never ratified by three-fourths of all the
 States in the Union as required by Article V of the U. S. Constitution.

 They also ratified the 14th amendment after the southern states were not allowed
                                                                                      9
             Case 2:17-cv-01223-RJS Document 149 Filed 02/08/21 PageID.1876 Page 94 of 100



                to rejoin congress. Thus the 14th was never ratified by 3/4's of the states.


                Added 2018-08-11: The same writer added this comment (posted August 10,
                2018) to this   on Zero Hedge:

- - - -- - -· - - - -Pri0Pte=1~9~1~,-m0st=Amer=ieaAs=0wne€l=elear,-all0Elial4itle=t0=~r0~erty, f=ree=and- -- - ---- - --
                     clear of any liens or mortgages until the Federal Reserve Act (1913)
                     "Hypothecated" all property within the federal United States to the Board of
                     Governors of the Federal Reserve - in which the Trustees (stockholders) held
                     legal title.

               The U.S. citizen (tenant, franchisee) was registered as a "beneficiary" of the trust
               via his/her birth certificate. In 1933, the federal United States hypothecated all of
               the present and future properties, assets and labor of their "subjects" - the 14th
               Am-en-d-m-ent LJ .. s.. ci-ti-zer1- -=- to- th•e- fed-er-al Re-se-r-v:e- S-y.s-tem-.

               In the 1930s, during the turmoil of the "Great Depression", the concept of birth
               certificates, licenses for occupation and marriage, property registration, income
               taxation, and a whole host of regulations governing nearly every little aspect of
               our lives began to encroach on a distinctly unique American society. The pre-
               1930s American society was still more than vaguely a republic in its character.
               How.ever, things changed afte.r th.e depressi.on oft.he 1930s, which lead to the
               bankruptcy of the government created of/by/for the people and endlessly
               perverted throughout the preceding century, and resulted in our being converted
               to collateral for the bankrupt United States corporate entity.

               If you m·e a U.S. citizen then you own nothing. All your 'property' - including
               your past, present andfuture earnings - is actually owned by the UNITED
               STATES Federal Corporation. So bow down, Citizen, lest they talce it all - and
               put you in jail.




                 Watch: ''You Are Slave Pt·op~rhJJJfA Corporation Called Tl1c!:.
                                  United States OfAmerica"



                                  httpsJL.www.serendipi!,Y._Jj/jsmillbJ~_corporation.htm




                                                                                                             10
Case 2:17-cv-01223-RJS Document 149 Filed 02/08/21 PageID.1877 Page 95 of 100




                                 EXHIBIT- M
Case 2:17-cv-01223-RJS Document 149 Filed 02/08/21 PageID.1878 Page 96 of 100



   Paul K. Cromar
   9870 N. Meadow Drive                                                      ~hR8~2e  1f: °&~i~btoN
                                                                                     3 0
                                                                             UTAH COUHTY RECORDER
   Cedar Hills, UT 84062                                                     2006 Aug 15 4:58 pm fEE 12,00 BY KH
                                                                             RECORDED- fOR CRONAR, PAULK




         AFFIDAVIT OF .JURISDICTION STATEMENT BY PAUL K. CROMAR

      l. WHEREFORE, I Paul K. Cromar am a citizen of the state of Utah, domici-led in Utah
         County, governed and protected by the laws of the state of Utah, properly made pursuant
         to the Utah Constitution properly created and passed by the Utah Legislature and the
         Governor of the state of Utah, and my own good moral character.

      2. Paul K. Cromar does not now and never has been a resident of the United States as
         defined in,

                  IRC 26 section 312l(e)(2) United States.
                  The tenn "United States" when used in a geographical sense includes the
                  Commonwealth of Puerto Rico, the Virgin Islands, Guam and American
                  Samoa." And, IRC 7701(a)(9).
                   [also known as the Federal ZoneJ

      3. Paul K. Cromar is not now, nor has ever been, a resident in a state over which the US
         government has jurisdiction, as defined in IRC 26 section 3121{e)(l)

                  The term "State" includes the District of Columbia, the Commonwealth
                  of Puerto Rico, the Virgin Islands, Guam, and American Samoa. And,
                  IRC 7701(10)
                  (also known as the Federal Zone]

      4. Paul K. Cromar is not now, and never has been, a resident of a federal enclave as defined
         US Constitution Article l, section 8, paragraph 17:

                  " ... To exercise like Authority over all Places purchased by Consent of
                  the Legislature of the State in which the Same shall be, .... "
                  [also known as the Federal Zone]

      5. Paul K. Cromar does not now, norl1as ever pursued, an occupafion or trade in any of the
         aforementioned jurisdictions mentioned above in 2, 3, and 4.

      6. Paul K. Cromar does not now, nor has ever pursued, a trade or business as mentioned in
         IRC 26 section 1402(a).

                 The tenn "net earnings from self employment" means the gross income
                 derived by an individual from any trade or i?qsiness ...

         The term "net earnings from self em_ployment" means the gross income derived by an
         individual from any trade or business (emphasis mine), and, defined in IRC 770 I (26).
Case 2:17-cv-01223-RJS Document 149 Filed 02/08/21 PageID.1879 Page 97 of 100

                                                                                   Off 10553312006 PG 2 of 2

                     The term "trade or business" includes the performance of the function of
                     a public office.

       7.    Paul K. Cromar does not now, and never has received wages as an employee as defined
             in IRC 340l(C).

                     For purpose of this chapter, the term "employee" includes an officer,
                     employee, or elected official of the United States, a State or any political
                     subdivision thereof, or the District of Columbia, or any agency or
                     instrumentality of any one of the foregoing, the tenn "employee" also
                     includes an officer of a corporation.

       8.    Paul K. Cromar is not now, nor has he ever been an officer of a United States
             Corporation" as defined in Section 207 of the Public Salary tax act as, '~a corporate
             agency or instrumentality is one (a) a majority of the stock of which is owned by or on
             behalf of .the United States."

       9. Paul K. Cromar is not now, or has he ever been the proper object or subject of a federal
          Levy as described in IRC 633 I A.

                     Levy may be made upon the accrued salary or wages of any officer,
                     employee, or elected official of the United States or the District of
                     Columbia, or any agency or instrumentality of the United States or the
                     District of Columbia ...

       10. Paul K. Cromar has never knowingly or willingly vo'lunteered into the jurisdiction ofthe
           United States as defined in section 2 of this statement, and is not willingly or knowingly
           prepared to do so at this time_


   Paul K. Crornar, declares this statement to be true and correct to the best ofhis knowledge and
   belief.

   Respectfully submitted this I I th day of August, 2006.




                                              Paul K. Cromar



   NOTARY:

   I N'-/~\i\°""' ¥;:~~~witnessed Paul K. Crornar
   sign this document in my presence on this date of
  VS ~ ~ and confinned positive identification.




                                                      2
Case 2:17-cv-01223-RJS Document 149 Filed 02/08/21 PageID.1880 Page 98 of 100




                    Postage$                    Extra Services & Fees
                    ,-----------1(continued))
                    Extra Services & Fees t,J'gnature Confirmation
                    □ Registered Mail$___    $ _ _ _ _ _ _ __
                    D Return Receipt            D Signature Confirmation
                        (hardcopy) $._ _ _ __     Restricted Delivery
                                                  $_ _ _ _ _ __
                    D Return Receipt
                        (electronic)$ _ _ __
                                                Total Postage & Fees
                    D Restricted Delivery$__ $
                    Customer Must Declare       Received by                Domestic Insurance up to $50,000
                    Full Value                                             is included based upon the
                    $    ~S"C) (}00                                        declared value. International
                                                                           Indemnity is limited, (See Reverse).
                                                                                   Case 2:17-cv-01223-RJS Document 149 Filed 02/08/21 PageID.1881 Page 99 of 100
,,:,                                                                                                                                    . r _, ~ •. · VJ~ ✓ R                                 I
                                                                                                                                                                                         IORI~'"®
                                                                                                                                                                                             - ,, !ill ·,
                                                                                                                                                                                                                                                                  PRIORITY MAIL


                                                                                               UNITED ST/lTES                                                                                                   ,I                                              POSTAGE REQUIF\\t


'.
     I
     '
          ..J
          ti}                                                                                  POSTAL SER\l_lCE®                                                                                     IL
          (/)
                                                                                                                                                    rm;         JUZ

          l2                                                                                                                                                                                                                                         ~J/i?aSTAGE PAID
          >-                                                                           s



                                                                                                                                                                                                            a
                                                                                                                                                                                                                                                     AMERICAN FORK, UT
                                                                                  ~-~
          ~ii:
                                                                                                                                                                                                                                                      84003


                                                                                                                                                                                                                                     I
                                                                                                                                                                                                                                                      FEB 06. 21
                                                                                  5~                                                                                                                                    '\ii\\\
                                                                                                                                                                                                                         \\1\111\l \\1                AMOUNT

          (J)                     n E►ted deli eJlate specified for domestic use.
                                       @                                          (/)Cl)
                                                                                                                                                                                                            ~.                                            ~1~
                                                                                                                                                                                                                                                          '!I' ,-..,.vv
                                                                                                                                                                                                                                                                        nn
          Cl)
          UJ;
          0:
                                  , ~omesti ,..5,~rr:ents include up_ to $50 of insurance (rest                                                                111               1111                        i005            84101                    R2304M113813-11




                                       w~1~t\
          a.                           uSPe-T~n      :,:;,_.ded (or domestic and many international
                                                                                 ® ;
                                                    1
                                       L i ~ ~1,,'ion"• ",surance.**                                                                                         702 □ □□.9 □ □□□□   3817 1914         i1 FROM:
                                  rn                                            1 niationally,                     a customs declaration form is required.                                         pmeit-
                                  ',sur:
                                    .~ I nc~
                                           .d ~
                                              . t~
                                                 ·, va:r;;ertam
                                                     qco      . .items. ,or
                                                                        ~     - . regard .mg claims
                                                                            deta,ls             . exclusions
                                                                                                        .    see the Domestic
                                                                                                                                                                                                   PRIORITY®                                                      VISIT US AT USPS.COM"
                                                                                                                                                                                                                                                                  ORDER FREE SUPPLIES ONLINE
                                                                                                                                                                                                                                                                                                             ThiS·
                                                                                                                                                                                                                                                                                                             Mi

                                       ,it           a ua! at http:/ e.g,s'i!>s.com.
                                           ,eEnational ~.: H~i1u;i,I at http://pe.usps.com for availability and !imitations of coverage.
                                                                                                                                                                                                     *MAIL*
                                                     ~~                           1J                                                                                                                FROM:
                                                                                                                                                                                                                                                                                                                :~
                                  \    ,             ~                            n          W"'
                                                                                             ;:J~
                                                                                                                                                                                                                                                                                                             i~1_:
                                                                                                                                                                                                                                                                                                             ~~,
                                       q                                           H 55]                                                                                                                        Pau\-Kenneth: Crornar.                                                                       g~\
                                       ~~\t.~v::::c··~'"!J.                                  5   ..5                                                                                                                                                                                                         }> ~)
                                                                                                                                                                                                                c/o 9870 N. Meadow Drive
                                               l (ti;; ''.i 'd" f {.'.:"
                                               \ i"'<ra\skl f~U?~st1a~1 siw-:A
                                                                                                       t.::  ~f\ IC ij
                                                                                                       t,... B j W L b ~:,
                                                                                                                             Q.... ,
                                                                                                                                   ,,
                                                                                                                                                                                                                Cedar Hi\\s, Utah [840621
                                                                                                                                                                                                                                                                                                             ~c:'.
                                                                                                                                                                                                                                                                                                              <    (ll


                                           ·MeJ 1~1<1J:,:!~J.9...u~1;~,i~~ e_ a~1 ~~1u. ~sris'.~"'J.
                                                                                                          l

                                                                                                                    _
                                                                                                                                s   T!f
                                                                                                                                                                                                                                                                                                              "'"
                                                                                                                                                                                                                                                                                                              ~fn,
                                       'cll><r/f"/ J't"¥f;l\"/'.'.t''f(~:;°)!"fi\!D                                IN I ERNAT!ONAL                                                                                                                                                                            °'Cl




                                                                     , •,~1~~Iii;
                                                       0                                                                                                                                                                                                                                                             0,
                                                                                                                                                                                                                                                                                                                     ~·




                                           V
                                           '




                                               i.                            J :'
                                                                                       t,
                                                                                        :,, -g~
                                                                                            :t= ~

                                                                                            ; §o..
                                                                                                                                                                                                                          J/' ~Jv\_.O..V
                                                                                                                                                                                                                     TO: \)      A      l ~
                                                                                                                                                                                                                                          Ub'A.C._>'•

                                                                                                                                                                                                                       Covk-C{evl- lfS. oJ{:51T;c:f
                                                                                                                                                                                                                                                                                                              ~~
                                                                                                                                                                                                                                                                                                              ortn
                                                                                                                                                                                                                                                                                                              -Cl
                                                                                                                                                                                                                                                                                                               g>~
                                                                                                                                                                                                                                           d-t,to'(                                  Co·---~                   ~ ...
                                                                                                                                                                                                                                                                                                               n·m
                                                                              ,re
                                                                              ~e' R cocL.
                                                                               , . ~                                                                                                                                                                                                                           i;
                                                 I
                                                '1                                                 ®

                                                                                                                                                                                                                       3 ,;-i _~- .~eVV',pl~
                                                ii                             ~
                                                                                                                                                                                                                                                                                                               J
                                                                                                                                                                                                                       ,ScJ+ L.-c--Le C/+·11 U-tnk                                                                MisU




                 g,
                                                                                                                                                                                                                                                                  '34/D I                                         r-<




                                                                                                                                                                                                       l~---w•
                                                                                                                                                                                                                                                                                                                  g.u,
                 ~                                                                                                                                                                                                                         FOR DOMESTIC AND INTERNATIONAL USE                                     ~1
                 0
                 ll
                 1                                                               ;_COM/!'l<;KUP                                                                                                                                                                                                          I
             .!                                                                   , S! l3qe! ~!l!.l.                                                                                                                                                                                     _j
           uJ
            J"
                  <
                           ~                                                      "'\/\ e 3C\ ~ew esnS!W
                                                                                   n   xi•   S! 1,onpoJd S!Lt.l.



                                                                                   !f~n ■ INSURED
            CD    w         (/)
            ::i ~
            Uo
            b~              g
             uJ '~
             "'-:; - "g     >-
                            -1
               "' 0
                            :a:
           ~!
                            [C
                            i£
                           fi
                           v·
                                               {                                                                                                                                                            lJ~(;:riT        m 1'.!tf"\<> tl"""'T ii rn~~c
                                                                                                                                                                                                             'ifj. ~~!JI. !1 J ~ rt,              U~il 'iJli,~                       ~oltAm
                                                                                                                                                                                                                                                                                          ~v~ ~//·"
         <€/I             fi
                                                                                                                                                                                                             ORDER FREE SUPPUES                                           ~- ';!.    ~l;'t~f~¥';
                                                                                                                                                                                                                                                                                             < ': · ·
                                                                                                                                                                                                                                                                                       salglr:•:t 1•;•
                                                                                                                            EP14 May 2020                                                                                 qe\                                              m   II>          /.,   -t·

                                                                                                                                                                                                                                                                           ~'
                                                                                                                                                                                                                                                            0
                                                                                                                            O!J:1l1l 5/8x151/8                                                                                           j'\Ot,l.   "d9_:); \ \i;\(\
/ V,t.,VVV7VVVVV:J O l I 17 14 - vuug11;;    .:ivctn,;n                                          nups:;1www.goog1e.com1searcn·rcJ1ent=t1retox-b- l -ct&q=7020009 ...
                 Case 2:17-cv-01223-RJS Document 149 Filed 02/08/21 PageID.1882 Page 100 of 100

          Google                   70200090000038171914                                                                          X

                                   '). All       (;) Maps     [8 Videos   GJ   Images   (J Shopping   ! More          Settings       Tools


                                   About O results (0.27 seconds)



                                      Track your package


                                      Tracking number 70200090000038171914

                                      Delivered           0
                                      February 08, 01 :03PM
                                      Salt Lake City, UT



                                       ~         View details on USPS



                                       \_         Call 1-800-275-8777



                                      1!11111,   Track another package




                                      Oklahoma County, Oklahoma - From your Internet address - Use precise location - Learn more

                                    Help         Send feedback      Privacy     Terms




1 of 1                                                                                                                                          2/10/2021, 11:59 AM
